oO co SN BNO A SP WY NS

NO NY NO HPO NO NY NN YN HNO He & | | = = =| —_— — =
oo SN NBN AH FP WD NHN =K§— DBD BO Oo HS OH AR Be WD NY KH CS

 

 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 1 of 284

WILLIAM A. WRIGHT-- SBN 75236 R E C E IVE D

11842 Opal Ridge Way
Rancho Cordova, CA 95742 ‘ ay 9
Telephone: (916) 380-1974 APR? 7 2020
Email: armand4137@gmail.com ae
= cP ERK.U.S, BISFRIGT Cour
EASTERN blgiaig? OF CALIFORNIA
Attorney for Plaintiff, By BERUTY GLeRK

Daniel Gonzalez

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

DANIEL E. GONZALEZ, CASE NO. No.: 2:15-CV-1997 MCE DB PS

Plaintiff,
NOTICE OF LODGING EXHIBITS A, B, C, D,
vs. E, AND F AS AMEMDMENTS TO
DECLARATION OF WILLIAM A. WRIGHT IN
SUPPORT OF PLAINTIFFS’ REPLY TO
OPPOSITION TO AMEND OR ALTER

UNITED STATES OF AMERICA, JUDGMENT
DOES 1 to 20, Inclusive, [ECF 139, ECF 153]
Defendants. Hearing Date: March 19, 2020 (vacated)
Time: 2:00 p.m.

Courtroom: 7, 14th floor
Judge: Hon. Morrison C. England

 

 

PLEASE TAKE NOTICE that Plaintiff, Daniel Gonzalez, through his counsel, hereby lodges'
Exhibits A, B, C, D, E, and F pursuant to Rule 15(c) to supplement’ the declaration of William A. Wright
ISO Plaintiffs’ Reply to Opposition to Amend or Alter Judgment described as follows:

A. Excerpts from the deposition of Dr. Samuel Hu with redactions providing material evidence that:
e Established the standard of care for proper and timely diagnosis and surgical treatment of
shoulder rotator cuff injuries from trauma. Specifically, pages 7-9, 32-35, 45-75, 101-103,
exhibits 3, 9, 10-14, 17, and 19.

 

? Due to the extended court closure order caused by the coronavirus, a tabbed hard copy of these exhibits will be sent separately
to the district judge via USPS.
2 While Fed. R. App. R. 10(a) provides that the “record on appeal” automatically consist of all “original papers and exhibits filed
in the district court,” plaintiff submits exhibits A, B, C, and D as redacted medical depositions on file to include only those pages
specifically necessary for resolution of the issues on appeal. Ninth Cir. R. 30-1.5.
Notice of Lodging Exhibits A-F as Amendments to Declaration of William A. Wright ISO Plaintiffs’ Reply to Opposition to
Amend or Alter Judgment; And Request to Extend Discovery Per Rule 56(f)
1

 

 

 
Oo Oo SS DB OH FF W HN

NY WO PO NH HO WHO PO NO PO | Fe KR Xe =| ee ee OO eSe Se
oo NHN UO FF WD NY | CoS Oo Fe AD HO A FR WD NY | OS

 

 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 2 of 284

The United States failed to timely and properly treat and cure plaintiffs shoulder rotator
cuff injuries from trauma and breached the standard of care. Specifically, pages 20-27, 45-
75, 77-80, 92-97, 101-102, 113-114, exhibits 6-19.

The United States attempted to unlawfully interfere with and influence the unbiased
testimony of plaintiff's treating doctor as a percipient witness before trial. Specifically, pages
11-19 and exhibit 5.

The United States established a genuine issue of disputed fact by its unauthorized use of
plaintiff's mental health information making an intentional false representation that plaintiff
sexually molested children as a dentist constitutes a breach of the medical duty of
confidentiality. Specifically, pages 115-117.

B. Excerpts from the deposition of Dr. Craig Bash with redactions providing material evidence that:

Established plaintiff's witness is a qualified medical expert. Specifically, pages 6, 52, 54-55,
and 66-67.

Established medical expert testimony based on plaintiff's medical records produced by the
Mather Veterans Medical Center. Specifically, pages 8, 10, 41, and 44-46.

The United States breached the standard of care for failure to properly monitor plaintiff in
neglect of negative laboratory creatinine findings while the VA doctors improperly
prescribed repeated maximum dosages of Mottin contraindicated in the presence of stage 3
kidney disease with 90% probability of increased risk of predisposing cardiovascular disease
complications such as blindness. Specifically, pages 17-18, 32-35, 40, 44-47, and 51-52.

The United States breached the standard of care for proper diagnosis and treatment of
shoulder rotator cuff injuries caused by trauma and resulted in a poor outcome of blindness.
Specifically, pages 32-35.

The United States failed to impeach plaintiff's use of expert’s declaration. Specifically, pages
22-23.

C. Excerpts from the deposition of Dr. David Siegel with redactions providing material evidence that:

Established employment as plaintiff's primary treating doctor with the United States at the
Mather Veterans Medical Center. Specifically, page 10.

Established the United States failed to provide truthful and proper responses to over 200 of
plaintifPs Request for Admissions, set one and set two, showing medical negligence.
Specifically, pages 16-17, and 119-130.

Established the United States relied on the same 304 pages of medical records from Mather
Veterans Medical Center that Dr. Craig Bash relied on in providing an opinion letter and
deposition testimony (see, Exhibit B) as plaintiffs medical expert. Specifically, pages 17-18.

Established the attorney from the Department of Justice unlawfully acted under false
pretense to be attorney for the deponent, Dr. David Siegel, and improperly obstructed the
deposition by objections, coached the witness to make evasive responses, or repeatedly
interrupted the deposition. Specifically, pages 40-44, 65-66, 74-75, 113-116, 146, and 150.

The United States breached the standard of care between 2000 and 2013 by failure to
document and recognize a service-connected kidney injury that predisposed plaintiff to

Notice of Lodging Exhibits A-F as Amendments to Declaration of William A, Wright ISO Plaintiffs’ Reply to Opposition to

Amend or Alter Judgment; And Request to Extend Discovery Per Rule 56(f)
2

 

 
Go OO FF NTN DO A FF WY NO =

NO NO KN NO NO NO KN NO DR wm mmm me mmm
oO SN HD AH FF WD NHN —|§ DBD O60 FH HD DR AW BF WD NO —

 

 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 3 of 284

stage 3 renal disease without disability compensation since 1968. Specifically, pages 21-25,
89-103, and 109-113.

The United States breached the standard of care by disregarding negative laboratory
findings between 2000 and 2012 and predisposed plaintiff to an 88% risk probability of
cardiovascular disease complications such as blindness from a stroke by not treating
hyperlipidemia (dyslipidemia). Specifically, pages 25, 29-32, 37-39, 46-52, 59-74, 89-103, and
153-160.

The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by failure to refer to an orthopedic surgeon within six months from initial
trauma (July 2009 auto accident) that resulted in blindness, stroke, rotator cuff disease, and
other harms. Specifically, pages 119-122, 124-125, 127-134, 136-139, and 153-160.

The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by failure to order any MRI of the shoulder within six months from initial
trauma (July 2009 auto accident) that resulted in blindness, stroke, rotator cuff disease, and
other harms. Specifically, pages 119-122, 124-125, 127-134, 136-139, and 153-160.

The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by failure to perform any MRI of the shoulder within six months from
initial trauma (July 2009 auto accident) that resulted in blindness, stroke, rotator cuff
disease, and other harms. Specifically, pages 119-122, 124-125, 127-134, 136, and 153-160.

The United States breached the standard of care for treatment by improperly injecting
contraindicated corticosteroids in the presence of rotator cuff disease without any possible
corrective benefit several years after the initial trauma (July 2009 auto accident) that
prevented healing of tendon tears. Specifically, pages 119-122, 124-125, 127-134, 136-139,
and 153-160.

The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by delay of proper cortective surgical treatment for several years after
initial trauma (July 2009 auto accident) that resulted in blindness, stroke, rotator cuff
disease, and other harms. Specifically, pages 119-122, 124-125, 127-130, 136-139, and 153-
160.

The United States breached the standard of care guidelines of the American Heart
Association between 2000 and 2013 by failure to document a 10-year risk factor analysis
with an 88% risk probability for cardiovascular disease complications that predisposed
plaintiff to blindness and stroke. Specifically, pages 29-32, 46-52, 74-103; 147-149, 153-160.

The United States breached the standard of care guidelines of the American Heart
Association between 2000 and 2013 by failure to prescribe statin preventive therapy based
on an 88% risk factor probability within 10 years for cardiovascular disease complications
that predisposed plaintiff to blindness and stroke. Specifically, pages 29-32, 46-52, 74-103;
147-149, 153-160.

The United States breached the standard of care for treatment of shoulder rotator cuff tears
by prescribing repeated maximum dosages of Motrin contraindicated for plaintiff since 2000
without proper monitoring in the presence of stage 3 kidney disease that resulted in
blindness, stroke, rotator cuff disease, and other harms. Specifically, pages 29-32, 46-52, 74-
103; 147-149, 153-160.

Notice of Lodging Exhibits A-F as Amendments to Declaration of William A. Wright ISO Plaintiffs’ Reply to Opposition to
Amend or Alter Judgment; And Request to Extend Discovery Per Rule 56(f)

3

 

 

 
Oo eH SN DBD OO FP WD NO =

NO NO NO NH NY NY NYO NRO RO meee ee ee
ao nN WN Oh F&F WY NY S| 9D CO Oo HM NKR ON Be OB ULULDUlUmrE UC

 

 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 4 of 284

e The United States breached the standard of care for treatment of shoulder rotator cuff tears
by prescribing repeated maximum dosages of Motrin contraindicated and delayed proper
corrective surgical treatment since the July 2009 auto accident that resulted in blindness,
stroke, rotator cuff disease, and other harms. Specifically, pages 29-32, 46-52, 74-103; 147-
149, 153-160.

e Provides admissible evidence for the purpose of impeachment. Specifically, pages 35-37, 50-
52, 109-113, 137-139, and 141.

D. Excerpts from the deposition of Dr. Jean Lee with redactions providing material evidence that:

e Established employment as plaintiffs treating doctor with the United States at the Mather
Veterans Medical Center. Specifically, pages 4-5, and 15.

e The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by failure to refer to an orthopedic surgeon within six months from initial
trauma (July 2009 auto accident) that resulted in blindness, stroke, rotator cuff disease, and
other harms. Specifically, pages 11-14, 19-20, 36-50, 60-61, 64, and 69-70.

e The United States breached the standard of care for diagnosis and treatment of shoulder
rotator cuff tears by failure to order any MRI of the shoulder from initial trauma (July 2009
auto accident) that resulted in blindness, stroke, rotator cuff disease, and other harms.

Specifically, pages 11-14, 19-20, 36-50, 60-61, 64, and 69-70.

e The United States breached the standard of care for treatment of shoulder rotator cuff tears
by prescribing repeated maximum dosages of Motrin contraindicated and delayed proper
corrective surgical treatment since the July 2009 auto accident that resulted in blindness,
stroke, rotator cuff disease, and other harms. Specifically, pages 22-29, and 51-59.

e Provides admissible evidence for the purpose of impeachment. Specifically, pages 22, 51.

E. Two Federal Tort Claims under Bivens Act dated October 17, 2019, for falsely claiming and
publishing plaintiff sexually molested children as a dentist in support of the United States’ MS].

F, Denial letter from the U.S. Department of Justice dated March 25, 2020, created a new triable issue
of disputed material fact, ie., whether the United States can assert a reasonable defense to medical
malpractice in declaring plaintiff sexually molested children as a dentist. Rule 59(e)(2); Rule 60(d)(1),
(2), and (3). The DO] letter issued after the district court vacated a hearing date on February 21,
2020. (ECF 152) This issue appears to relate with other state administrative agency misconduct

involving Eastern District No. 2:15-cv-02448 raised by plaintiff before in this action. (ECF 57, 58.)

Executed April 23, 2020. Respectfully submitted,
By: Wilkam_ A. Wright
WILLIAM A. WRIGHT
Attorney for Plaintiff,
Daniel Gonzalez

Notice of Lodging Exhibits A-F as Amendments to Declaration of William A. Wright ISO Plaintiffs’ Reply to Opposition to
Amend or Alter Judgment; And Request to Extend Discovery Per Rule 56(f)

4

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 5 of 284

EXHIBIT “A”

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 6 of 284

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
~-o00-~
DANIEL E. GONZALEZ,
Plaintiff,

No. 2:15-cv-01997 MCE DB PS

CERTIFIED

VSa

UNITED STATES OF AMERICA;
And DOES 1 to 20, Inclusive,

)
)
)
)
)
)
)
)
)
Defendants. )
)

 

--o00--
Deposition of
SAMUEL HU, M.D.
Thursday, September 27, 2018
--o0o0--—

Reported by: CATHERINE D. LAPLANTE
CSR License No. 10140

 

 

AP O Accuracy-Plus Reporting Inc.

Certified Shorthand Reporters

MAIN OFFICE:
3400 Douglas Bivd., Suite 205, Roseville, CA 95661 * (916) 787-4277

SACRAMENTO OFFICE:
1234 -H Street, Suite 105, Sacramento, CA 95814 » (916) 758-5941

Fax: (916)-787-4280 » Toll Free (877) 492-8130 * www.accuracy-pius.net

 

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 7 of 284

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCES

For the Plaintiff:

DANIEL GONZALEZ, In Propria Persona
7125 Calvin Drive

Citrus Heights, CA 95621

(916) 247-6886

For the Defendants:

GREGORY T. BRODERICK

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814

(916) 554-2700

For the Witness:

LOW, MCKINLEY, BALERIA & SALENKO, LLP

By: NICHOLAS J. LEONARD, Attorney at Law
2150 River Plaza Drive, Suite 250
Sacramento, CA 95833

(916) 231-2400

~~aQo-+

Accuracy-Plus Reporting, Inc.

 

(916) 787-4277

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 8 of 284

1 INDEX OF EXAMINATIONS
2
EXAMINATION BY: PAGE
3
Mr. Gonzalez 4, 109
4
Mr. Broderick 108
5
6
~-000--
7
8
EXHIBITS
9
10
Exhibit No. Description Page
11
Exhibit 1 Subpoena, 1 page 8
12
Exhibit 2 Subpoena, 1 page 8
13
Exhibit 3 curriculum Vitae, 3 pages 117
14
Exhibit 4 Plaintiff's Notice of Motion 16
15 and Motion to File Second
Amended Complaint, 2 pages
16
Exhibit 5 Declaration of Samuel Hu, MD, 10
17 2 pages
18 Exhibit 6 Portions of Deposition of 19
Daniel Gonzalez, 8 pages
19
Exhibit 7 Portions of Deposition of 30
20 Dr. Siegel, 5 pages
21 Exhibit 8 Portions of Deposition of 31
Dr. Lee, 11 pages
22
Exhibit 9 Abstract, Symptomatic partial 32
23 rotator cuff tears: Diagnostic
Performance of ultrasound and
24 magnetic resonance imaging with
surgical correlation, 1 page
25

 

Accuracy—Plus Reporting, Inc.

 

(916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 9 of 284

10

41

12

13

14

i5

16

17

ig

19

20

21

22

23

24

25

 

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Exhibit

Accuracy-Plus Reporting, Inc.

10

Ll

12

13

14

15

16

17

18

19

20

Rotator cuff tears: Prospective
comparison cf MR Imaging with
arthrography, sonography and
surgery, 6 pages

Chart Note, 5/7/13, 3 pages

Operative/Procedure Report,
7/8/13, 7 pages

Rotator cuff tears: Surgical
treatment options, 6 pages

Chart note, 2/26/13, 2 pages

KDOQI Clinical practice guidelines
for chronic kidney disease,
2 pages

Chemistry, 8/15/17, 2 pages

Review Article: The management
of partial-thickness tears of the
rotator cuff, 39 pages

Complications associated with the
use of Corticosteroids in the
treatment of athletic injuries,

3 pages

Using the modified Delphi method

to establish clinical consensus for

the diagnosis and treatment of
patients with rotator cuff
pathology, 3 pages

Document signed by
Dr. Van den Bogaerde, 2 pages

 

35

38

47

51

a9

81

84

87

94

96

102

(916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 10 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

BE IT REMEMBERED that, on Thursday, the 27th day
of September, 2018, commencing at the hour of 4:40 p.m.
thereof, at Mercy Medical Group, 3000 Q Street, 6th
Street, California, before me, CATHERINE D. LAPLANTE, a
Certified Shorthand Reporter in and for the County of
Placer, State of California, there personally appeared:

SAMUEL HU, M.D.

called as a witness, who, being by me first duly sworn
to tell the truth, the whole truth, and nothing but the
truth, was thereupon examined and interrogated as
hereinafter set forth.

EXAMINATION BY MR. GONZALEZ

Q. Good evening, Dr. Hu. It's good to see you
again.
A. Yes.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 11 of 284

10

il

12

13

14

15

16

1?

128

19

20

Zi

22

23

24

25

 

MR. GONZALEZ: I don't know if there's anything
else that you would like to -~

MR. LEONARD: No. We met before to prep him
for his deposition today. He's ready to go if you want
to ask him questions.

MR, GONZALEZ: Okay.
Q. So I guess for the record the best thing is to
start off asking you, please provide your full name for
the record.
A. My full name is Samuel J. Hu.
Q. Okay. And we are at Mercy Medical Group, and
I -- your profession here is an orthopedic surgeon; is

that correct?

A. Yes.

Q. Okay. And you are a board certified orthopedic
surgeon?

A. Yes.

Q. Okay. And how many ~~ I was simply going to

ask, without going through a long history, if you had a
CV, I could certainly get one, or you can fax it to me

later.

Accuracy-Plus Reporting, Inc. (916} 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 12 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. LEONARD: JI can provide you with a cv. I
have no problem if it will expedite the deposition.
MR. GONZALEZ: Yes. So for the sake of saving
time, we'll try and put Dr. Hu's CV as Exhibit 3.
It will be Exhibit 3, for the record.
7
5
a
ee ae
EE, eee
ee
EE Ee ee
mE
7 eee eee

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 13 of 284

1 i s.ECECECUC SSCs
2 ee
3)

4 EO ee
Oe

6 as

7 ry ae

8 Oe

9 Be ae

10 EEO
0 ee

12 oe EH ee
3) ie

14 Q. So are you aware of the fact that any of the

15 doctors at. the VA have said that you did unnecessary

16 surgery?

17 Oe

18 oe |

19 You can answer.

20 THE WITNESS: I am not aware.

21 So

22| om ees ees
23 SS SS

24 | ees
25 |

 

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 14 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

MR. GONZALEZ: I'd like to also add Exhibit
number 5. Excuse me. Yeah. This one's 5,

A declaration.
Q. And I'm going to ask: Dr. Hu, have you seen
this declaration before, or is that something you're
familiar with?
A. I signed this on March 28th, 2018.

Q. So on page two of Exhibit number 5, it's marked

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

it

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 15 of 284

1 at the bottom there. It has US 01626 at the bottom.

2 We're on the same page?

3 Did you prepare this with someone at Mercy, or
4 did you prepare this in contact with Mr. Leonard, or who

5 instructed you to prepare this declaration?

6 _eCEOUTSSCSCSSCS
7 ee |
| & EO
9 Oe

10)

11) # a

12) @ Se

13) @ ee ae
14; @ Oe
re
1

| |
| A
9 | i

 

20 Be

21|

22 as

23 rm EE

24 Q. Is that a number that’s to Mercy Medical, or is

25 that ~- do you recall sending this or faxing this to
Accuracy-Plus Reporting, Inc. (916) 787-4277

12

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 16 of 284

10

11

12

13

14

15

16

17

iB

19

290

21

22

23

24

25

 

someone?

A. I can't recall this.

Q. Okay. Do you know who may have typed this for
you?

A. Unfortunately, I do not recall.

Q. Okay. The language that's in this, it’s a

paragraph number three, those are your words, or was
that written for you, and you were asked to sign the

declaration?

Q. BY MR. GONZALEZ: I'm asking: These words that
are in this paragraph number three, are those the words
that you specifically and personally wrote, or are those

words that were written for you by someone else?

THE WITNESS: More than likely this was drafted

for me.

Accuracy~Plus Reporting, Inc. (916) 787-4277

L3

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 17 of 284

1 So this was sent on March 29, 2018. There were
2 two pages.

3 Are these the two pages because they don't seem
4 to match, so I'd like to know, do you know where the

5 other page is at because they don't seem to match?

6 A. Unfortunately, I do not know.

7 MR. GONZALEZ: On the record, Mr. Broderick; do
8 you know where the other pages are at since you put this
9 together?

10 MR. BRODERICK: I think these are both pages,
li but I'll -- I'11l go look at my office. It might be the
12 first page came back funny, and somebody else like fixed
13 it, or something. I don't know, but I‘ll take a look.
14 MR. GONZALEZ: So you're -- you're saying this
15 was sent to your office then by saying that you're going
16 to look into it?

17 MR. BRODERICK: Yeah. I have a copy of this

18 someplace?

19 MR. GONZALEZ: You have a copy of what, the

20 first page?
21 MR. BRODERICK: I have a copy of the

22 declaration, so I'll go figure it out, and send it to

23 you.
24 You got this from me in the first place, right?
25 MR. GONZALEZ: Well, yeah. That's what I'm

 

 

14

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 18 of 284

1 asking you. See, there’s no signature --
2 Q. Why isn't there a signature on the first page,
3 Doctor? Do you see this at all? The first page, did

4 you ever see it?

5 It's Bates stamped US 01625.

6 A. Can you repeat the question?

7 Q. Yes, sir.

8 Why isn’t it that your signature is not on the

9 bottom of this page?

10 A. I do not know.
il Se eee
2|

i3| & _LCUMTCSC“C;SCSCSCiés

|) rr
6) as

16| ee
|

18} # ee
oS

20 _sECECUrttC eC

21 Q. BY MR. GONZALEZ: Do you have any idea where

22 the other page may have been?

 

23 EE

24 THE WITNESS: Unfortunately, I do not know.

25 Q. BY MR. GONZALEZ: Do you know where the
Accuracy-Pius Reporting, Inc. (916) 787-4277

15

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 19 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

original might be? Because it was faxed over, would the

fax --

Would the original be here at Mercy Medical?
A. I would assume, yes.

MR. LEONARD: Don’t assume.

THE WITNESS: I do -- I do not know.

MR. GONZALEZ: Right.

MR. LEONARD: Do you know where the original
is?

THE WITNESS: I do not know.

MR. GONZALEZ: Okay.
Q. So where would this be faxed? Would it be from

your office where I used to see you, or would it be at
the administrative office here probably or --

MR. LEONARD: If you know.

Q. BY MR. GONZALEZ: If you know.

A. Unfortunately, I do not know.

Q. Okay. Okay. You don't recall helping anyone
type this?

A. No. I do not recall.

Q. I was referring to page 16, US 01626.

You don’t recall helping anybody or dictating
that for anybody at all?

A. I do not recall.

Accuracy-Plus Reporting, Inc. (916) 787-4277

16

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 20 of 284

|

2 ry

3 De ee

4 Oe
5) i ee ee
ee
7 as

8 Bo ee ee

9 Q. Dr. Hu, did you -- do you recall when you saw
10 me first, looking at your medical records?

11 A. My first medical record I have on May 7, 2013,
12 was the first time I saw Mr. Daniel Gonzalez.

13 Q. Okay. And that was -- that was after I +-- I
14 had seen Dr. Patel; is that correct?

15 A. From my notes, that is correct.

16 Q. Okay. And when I came to see you, it was in
17 regards to having me evaluated -- evaluate my shoulder
18 pain, I guess would be the best way to describe it,

19 because that’s what you specialize in; is that correct?
20 A. Yes.

21 Q. And Dr. Patel specializes more in cervical
22 surgery?

23 A. Yes.

24 Q. Okay. And since we're on that subject, how

25 long have you been -- education and training, just for

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

20

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 21 of 284

1 the record, so we can cover some -- at least some of the
2 general background.
3 How many years have you been an orthopedic

4 surgeon?

5 A. Currently I'm approaching 13 years as an

6 orthopedic surgeon.

7 Q- Okay. And how long have you been board

8 certified?

9 A. I have been board certified since 2010 and
19 2011.
11 Q. Okay. And you do surgery on -- on people who

12 have accidents routinely, I would imagine, correct, car

13 accidents, automobile accidents, falls?

14 A. I would not say routinely.
15 Q. Okay.
16 A. I do treat patients for those type of injuries.

17| EE
1 |

19 EE eee
20 | es

21 aS

22 Ee Oe eee
23|

24 ee

25 Q. BY MR. GONZALEZ: When you do a -- when you're

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

21

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 22 of 284

1 assessing -- medically assessing someone who's been
2 injured for the first time, do you routinely ask them

3 what may have caused, if they know, that injury?

4 A.

5| #

oo | On

9 A. Please rephrase that.

10 Q. Sure.

il Is it always important to you to know what may
12 be relative to the causing ~-- could cause the ~- the

13 causative event that, you know, triggered that person to
14 come in to see you, whether it was an accident, a fall,
15 or is it, you know, a disease of some sort?

16 A. Yes.

17{ @Q. So in --- in regards to the care that you gave
18 me when I saw you, do you recall it was because I had

19 had an automobile accident?

20 Ss
21
22 Br Ee eee

23 So
25 | LS eS
25 So

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

22

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 23 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. LEONARD: Okay. Go ahead.

THE WITNESS: So my records here had stated
that the patient had at least a three to four-year
history of right anterior-lateral shoulder pain, as well
as posterior scapular pain that he noted after
sustaining a motor vehicle accident back in 2009 where
he was rear~ended from behind while his car was parked.

He had brief loess of consciousness, comma, and

since that accident has had right shoulder pain.

i --

Q. When someone has an accident, an automobile
accident, like in my case, do you ~- are you interested
in only knowing what the tissue damage is, or do you
want to know what forces and what dynamics happened in
that accident that caused that?

Is that relevant to your treatment at all?

A. it may or may not.
Q. But it is something you inquire about?
A. Yes.

23

Accuracy~Plus Reporting, Inc. (916} 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 24 of 284

|, a es
|

3 es
| a

|

6; A

| a

| os |

:|

10 os oe |

1 eS

2 |
3 | es

14 Ss

S| i a

16 | Ses
| es --

18 ee
9 eee
|

21 Q. What -~ what percentage of your practice would
22 you say is -- is dedicated to just specifically shoulder

23 surgery? I mean, is it 80 percent of your practice, I
24 imagine, or more?

25 A. No.

 

Accuracy-Plus Reporting, Inc. (916) 787~4277

26

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 25 of 284

1 Q. Because before I -- you had -- we had discussed
2 that that's basically where you focused on, so I was

3 kind of asking, is that like a subspecialty with an

4 orthopedic surgery?

5 A. Shoulder surgery for some is subspecialty. Not
6 everyone would say that shoulder surgery can only be

7 done by subspecialists.

8 Q. Right.

3 A. I do a lot of different type of surgeries. At
10 that time I may have been up to 50 percent of my

11 practice doing shoulders.

12 Currently, though, I do not do as many

13 shoulders. because our practice has other shoulder

14 surgeons who have taken that subspecialty.

15 So now I would say I do less.

16} @ mo

17 ee es eee
8 a --

19| @ a

20} Me

21 ee
22) i i

23; # EE
26

25) i ee ees ees

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

27

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 26 of 284

1 EE
2 ee ee
Oe | ee
| as

5 ee
6) ee ee
7 ——— a --

8 EO

|
10 Ss
1 Ss ee
|

13

14 Oe
1
16 |

0, rrr
EO

1) as

20 Q. BY MR. GONZALEZ: Dr. Hu, what are the

21 diagnostic tools or the imaging instruments that you
22 used for me in coming to a diagnosis?

23 A. In my notes I stated that you did have

24 radiographs of your right shoulder being performed.

25 or Let me make sure I was clear.

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

32

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 27 of 284

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

 

Is that at Mercy, or was that something that
you say that was done at the VA?
A. The radiographs that were in my notes on May 7,
2013, indicated were done at Mercy Medical Group.

MRI of Mr. Gonzalez's right shoulder done on
May 3rd, 2013, from my notes, but also appear to be done
at Mercy Imaging Center Roseville.
Q. Did you have any MRI imaging records you looked

at that were sent over from the Veterans'

Administration?
A. I do not have any information of that.
Q. Do you have any ultrasound records that you

looked at that were sent over from the VA, Veterans'

Administration?

A. I do not have any records of that.

Q. Okay. In your practice, do you normally use
ultrasounds and MRIs as your -~ as a tool -- that’s

recognized by the Orthopedic Association as the tools
that normally are used to -- to make diagnosis?
MR. LEONARD: Both ultrasound and MRI?

MR. GONZALEZ: Both.

THE WITNESS: Please restate your question.

MR. GONZALEZ: Yes.

Accuracy-Plus Reporting, Inc. (916) 787-4277

33

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 28 of 284

1 QO. Do you use ultrasounds and MRIs as a recognized

2 diagnostic tool in the specialty of orthopedic surgery?

3 A, For what purpose?

4 Q. For diagnosis.

5 A. Of what?

6 Q. Rotator cuff. lLet’s say rotator cuff tendon

7 injuries.
8 MR. LEONARD: If you had suspicion of a rotator

9 cuff tendon injury?

10 MR. GONZALEZ: Yes.

11 THE WITNESS: I usually will use only MRI.

12 Q. BY MR. GONZALEZ: Only the MRI.

13 Is there a particular reason why you only use

14 the MRI with me?

15 A. We do not have a good ultrasound facility with
16 people who I can trust to read ultrasounds for rotator
17 cuff tears.

18 Q. Exhibit 9 identifies that ultrasounds and MRI's
19 are very accurate. I mean, they sometimes can detect

20 things without having someone go through surgery.

21 Is that a good purpose for using ultrasounds

22 and MRI‘s?

23 A, Ultrasounds are very operator dependent.

24 Q. Hmm. Okay. MRI's are a little bit more ~~ you

25 know, more technical-controlled, more accurate that way?

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

34

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 29 of 284

1 A. MRI‘s are considered more accurate than

2 ultrasound.

3 Q. Okay. In your notes I. noted that you used -—-

4 you used what's call a McKesson imaging system.

5 Do you recall?

6 A. Yes.

7| & a
8 ee

0, i i a 2
TS a
|
3 | es

14 Ss oe ee
| LS | as
16 | Ae
|

18 SS ees

9 | es

20 SS
2 SS Ss
22 | Sa

23 Ss es
2: |
25 a ee

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

35

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 30 of 284

ui & Q No Re

8 Q. Dr. Hu, you work with physical therapy units or

~J

9 departments, correct, I mean, regularly, after or before

10 surgery, I would imagine?

11 A. Yes

12 SS es
13 |

14 Pe

15 es aes

16 So

17 a

19] a

5 |
2, | TS [eS
21 | SS

 

|
23 i
24 |
25 eee
36
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 31 of 284

| SS
| TS

3
4 MR. GONZALEZ: Well, I've already said that ~-
5 Q. When you saw me, you determined that surgery

6 was the option you had proposed for me concerning the

7 history of not having had successful conservative

§ treatment for four years.

9 So, are you aware of the fact that I had failed
10 treatment for four years?

11 A. In my notes I had stated that you report pain
12 over the past year, and reports having pain with

13 lifting, pushing away, reaching away from overactivity.
14 You had both rest pain as well as occasional

15 night pain. He reports pain to be up to seven to eight
16 L10 on a pain scale. He has been taking Tramadol up to
17 three or four tabs a day, aspirin and Neurontin for

18 pain.

19 He has had no physical therapy, comma, but has
20 had at least two cortisone injections over the past year
21 when he was in the VA hospital, which gave him only a
22 few days of relief. He has occasional numbness in his
23 right hand and fingers.

24 Q. Can you tell me what date the records are that

25 you're reading from, please?

 

Accuracy~Plus Reporting, Inc. (916) 787+4277

37

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 32 of 284

1 A. From May 7, 2013.

2 MR, GONZALEZ: I'm going to submit this as

3 Exhibit 11.

4 (Exhibit 11 marked.)

5 MR. LEONARD: Just so you know, it's only three
6 pages on this document, and it's a six-page document so
7 you're aware.

8 MR. GONZALEZ: That's what I was going to ask.
9 Q. Doctor, can you look at Exhibit 11 and tell me

10 if that's the same notes that you're looking at?

11 A. These are the same notes from pages 1 through
12 3.
13 Q. All right. At the bottom it has numbers. You

14 can read out the numbers, or I can basically put it into
15 the record.
16 Bates stamped DG 000238 USDVA all the way to DG

17 000240 USDVA.

18 iO
DD, ee
20 | ee
21 oe ee ee

22 Q. Do you have -- are these the notes that you're
23 reading from a moment ago into the record?

24 A. Page one was where were I was reading from.

25| # Ee eee |

 

Accuracy-Plus Reporting, Inc. (916} 787-4277

38

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 33 of 284

1 Q. BY MR. GONZALEZ: Do your notes tell you -~

2 tell anything? Would your notes tell me if I wanted ~-
3 A. All I can say in my notes ~~ in my plan portion
4 on the third sentence I state, however, due to the

5 duration of symptoms and being his dominant extremity

6 and failure with conservative management, including

7 antiinflammatories, comma, pain medications, comma, and
8 Cortisone injections, comma, as well as having clinical
9 weakness, I am quite suspicious that the patient may

10 have a possible high-grade partial rotator cuff tear,
11 and that he is a surgical candidate.

12 Q. Okay. Now, you said that -- in your notes you
13 say that the conservative management failed; is that

14 correct? Did I read that ~-

15 A. Yes.

16 Q. You're reading from -- I'm just going to read
17 out the number. It’s marked at the bottom. It’s 239,

18 Bates stamped 239, 000239.

19 Is that correct?

20 A. Yes.

21 Q. Okay. So how did -- what makes you determine
22 that ~~ that conservative treatment had failed at this
23 point in the -- at this point in time for me?

24 Why couldn't I just stay on conservative

25 treatment?

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

40

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 34 of 284

1 As You had stated of having three to four-year

2 history of right shoulder pain. You had been taking

3 pain medications, antiinflammatories. You had

4 significant pain.

5 You have had two cortisone injections into the

6 shoulder. You had been seen by a spine surgeon who also

7 felt potentially your symptoms were coming from your

8 shoulder.

9 Clinically, I was concerned of having weakness
10 that you had in your shoulder, and the decision was made
iJ to consider surgery to look inside.

12 Q. Okay. So you said that there was -~ I had

13 weakness, as I recall, and when you say to look inside,
14 is that what you refer to as arthroscopy?

15 A. Yes.

16 9. Okay. And before someone undergoes

17 arthroscopy, you prefer to have them on conservative

18 treatment before you have someone undergo arthroscopy,
19 unless it's obvious they must be examined surgically?

20 MR. LEONARD:
2 |
22 |
23 =

24 a

25 a

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

41

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 35 of 284

10

ll

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

 

9. BY MR. GONZALEZ: You mentioned earlier that
you knew that I failed with the conservative treatment
at the VA, correct?

A. Yes.

Q. So once you made that, is that the only thing
that would then say, hey, you know what, Dan needs to
have -~- I need to go in there and look in there with the
scope and see what -- something's going on, or would

that now have an MRI ordered?

A. You had an MRI done before seeing me on May 7,
2013.

Q. Oh.

A. You had the MRI that was performed on May 3rd,
2013.

Q. Oh. That --

A. That was reviewed by me.

Q. Okay.

A. To assist me in making a decision for surgery,
sir.

Q. So in your opinion then, you were -- you

believe that surgery was probably my -- my option that
would be more likely than not?

MR. LEONARD: Your best option?

THE WITNESS: That was my decision at that

time. It appeared to be the best option.

Accuracy~-Plus Reporting, Inc. (916) 787-4277

 

45

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 36 of 284

10

11

12

13

14

15

16

17?

18

19

20

21

22

23

24

25

 

Q. So you got to see my shoulder in photographs?
MR. LEONARD: MRI.
THE WITNESS: Yes. MRI.
MR. GONZALEZ: The MRI's, okay.
So for Exhibit 12 --
{Exhibit 12 marked.)
Q. BY MR. GONZALEZ: At the bottom of Exhibit 12

it has a Bates stamp DG 000252 USDVA, and it goes all
the way to Bates stamp DG 000258 USDVA.

You agree?
A. Yes.
Q. Okay. These are also part of your notes, is
that correct, Dr. Hu?

As Yes.

Accuracy-Plus Reporting, Inc. (916) 787-4277

47

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 37 of 284

1 MR. GONZALEZ: Yes.

2 Q. Let me ask this: How long is it that you

3 normally see people stay on conservative care --

4 MR. BRODERICK: Objection.

5 Q. BY MR. GONZALEZ: -- until you determine that

6 it's not successful?

7 MR. BRODERICK: Objection.

8 MR. GONZALEZ: What is the objection?

9 MR. BRODERICK: The -- if I can get it out.
10 The objection is you are asking him now for

11 expert opinions, not something he did in his care and
12 treatment.

13 MR. GONZALEZ: I'm not asking your expert

14 opinion, Dr. Hu.

15 Q. I'm only asking: In your experience working
16 with physical therapists and seeing thousands and

17 thousands of patients successfully with me, you

18 generally see patients stay on conservative treatment
19 for a year before, six months before you decide ~~

20 They're coming back and forth to you with

21 ongoing complaints, or someone's referring back to you,
22 at some point, is there a time where you just say, you
23 know what, it hasn*t worked after a year or so or six
24 months, the better option is let's go in and explore and

25 see what's going on in there?

 

50
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 38 of 284

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. BRODERICK: Objection. Vague, incomplete
hypothetical, calls for expert opinion.

MR. GONZALEZ: Okay. I‘1ll rephrase it.

THE WITNESS: I will answer the question to the
best of my ability.
Q. BY MR. GONZALEZ: Thank you.
A. From my experience and for what we are taught,
we usually try to treat patients up to about six months
with conservative management.

If after six months the proposed treatments
have not helped, surgical options are considered.

(Exhibit 13 marked)

Q, BY MR. GONZALEZ: Well, Dr. Hu, could you at
least look at the first page because this is from the
American -- I think it‘s from American Academy of
Orthopedic Surgeons.

Are you familiar with that organization?

A. Yes.

Accuracy-Plus Reporting, Inc. (916) 787-4277

51

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 39 of 284

eee
2), ee ee
3), ee
ee
5|

6 eee
7  --

8 Ee eee
EE eee
0) as

11 as

12 Pm” ee
3 i ee
1
Se
6 |

17 MR. GONZALEZ: Okay.

18 QO. Dr. Hu, you said before you are familiar with
19 the organization that's the American Academy of

20 Orthopedic Surgeons, correct?

21 A. Yes.

22 Q. And that organization is made up of orthopedic
23 surgeons, as members. Only orthopedic surgeons can be
24 members of that particular organization?

25 A. Yes.

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

53

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 40 of 284

10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

 

Q. And so is that a state organization, or is that
something that’s national?

A. The organization is --

Q. The American Academy of Orthopedic Surgeons, is
that a national organization?

A. The organization is a national organization.

54
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 41 of 284

1 Q. Is the specialty orthopedic medicine or

2 orthopedic surgery?

3 A. My degree is an orthopedic surgeon.

4 Q. Okay. So when you went to get your degree,

5 what did the school teach about conservative treatment?
6 I mean, what did you learn when you went to take your

7 board certification? What was the standard that was

8 presented to you?

9 MR. BRODERICK: I’11 object that call ~--+

10 clearly calls for a standard of care opinion.

11 MR. GONZALEZ: He's board certified.
12 MR. LEONARD: Yeah. This is --
13 MR. BRODERICK: You can't ask him ~~ I’m sure

14 he knows the answer; I'm sure he knows the standard of
15 care. You can't ask him the standard of care because

16 he's not a disclosed expert.

17 Q. BY MR. GONZALEZ: Where did you -- where did
18 you ~~ where did you determine the six months that you
19 referred to earlier? Where -- where is that --

20 What medical experience have you made that

21 determination from?

22 MR. BRODERICK: Same objection.

23 MR. LEONARD: You can explain why you have the
24 six months that you --

25 THE WITNESS: The best I can say was that was

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

56

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 42 of 284

10

it

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

what I was taught during my residency training by my

professors.
MR. GONZALEZ: Okay.

Q. And where was he -- where was it that you did

your residency?

A. I did my residency at the Medical College of

Georgia in Augusta, Georgia.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

57

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 43 of 284

rr ee eee
2

3 ~
‘7.
5 ee

| re

|
8 rm
9 Q. I had the accident July 2009, correct, from

10 your notes, from what you recall? You had your notes.
11 You mentioned before it was July 2009, and you -- the
12 accident was in July 2009?

13 MR. BRODERICK: Lacks foundation. He only

14 knows what you told him.

15 THE WITNESS: My notes state that, yes.
16 MR. GONZALEZ: Okay.
17 Q. Six months from the accident would have been

18 somewhere approximately January 2010.

19 SS
20 |
2: |
22 |

23 |

24 Ss es

2 | A Ss

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

58

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 44 of 284

1) | a

2 ee
ee

4 SS

10 Q. BY MR. GONZALEZ: You located the tear; you da
11 the debridement. -

12 You locate the tear in my shoulder. What was
13 the next thing you did?

14 A. The next thing I stated in here was that I had
15 done debridement of the tear.

16 Q. Okay. And that entails exactly what? Taking
17 some instruments and kind of scraping where it's torn?
18 A. Taking some instruments and removing a portion
19 of the torn tissue.

20 Q. And why do you take the portion of the torn

21 tissue off?

22 A. Because that would generate a healing response
23 and remove degenerative tissue.

24 Q. And part of that healing response is that you

25 want some collagen to form and increase blood flow?

 

Accuracy-Plus Reporting, Inc. (916) 787~4277

63

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 45 of 284

1 As We do not know the exact mechanism of the

2 healing. We know that that for a certain amount of

3 patients will help with pain.

4 Q. So when you -- okay. So the debridement ~~

5 then you -~

6 If I'm envisioning this, there's a tear, right,
7 and you got a tendon. So you clean out this area that's
8 kind of not meeting. Is it that the cells start to grow

9 back and meet up again; is that how it works? Is

10 like =~

11 A. That's the best we can say.

12} B Ee
3)

14 ee OS CSCC
| i

16 7

7| S a -- a |
oS
| a

20 a

|

22 | SS

23|
24 Ss ee ee
25 So es

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

64

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 46 of 284

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: So there is a difference,
though, between what I had in my records, the tendonitis
and the tendinosis? There is a difference though,
right?

MR. BRODERICK: Calls for expert opinion.
Outside the --

MR. GONZALEZ: I'm asking about my records.

MR. BRODERICK: No, you're not.

THE WITNESS: I cannot say.

MR. GONZALEZ: In my records, it mentions
tendinosis.

MR. LEONARD: Is there something he documented?

MR. GONZALEZ: Yeah. It's in my notes.

MR. LEONARD: Can you direct us to it?

MR. GONZALEZ: Yeah. Well, it’s in the record.

MR. LEONARD: I'm just asking like what page so
we can identify it.

MR. BRODERICK: Read the number on the bottom.

MR. LEONARD: Okay. We found it. The May 7th
initial visit.

MR. GONZALEZ: This guy?

MR. LEONARD: Yes.

MR. BRODERICK: What’s the number?

Accuracy-Plus Reporting, Inc. (916) 787-4277

67

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 47 of 284

1 MR. GONZALEZ: Page one of the May 7 initial
2 visit.
3 MR. BRODERICK: Mr. Gonzalez, what's the Bates

4 number on that document?

5 MR. GONZALEZ: 238.
6 MR. BRODERICK: Thank you.
7 Q. BY MR. GONZALEZ: That's the reason I'm asking

8 the question because it was in here, so I want to

9 understand why tendinosis or tendonitis? There's a
10 difference, though, isn't there?

11 MR. LEONARD: In your practice when you say
12 tendinosis, is that different than tendonitis?

13 MR. GONZALEZ: Yes.

14 THE WITNESS: Tendinosis we would define as

15 potential degenerative changes in the tendon itself.

16 MR, GONZALEZ: I'm sorry.

17 QO. Did you say degenerative changes?

18 A. Potential degenerative changes ~-

19 Q. Okay.

20 A. -~ in the tendons.

21 Q. And that's because it's been ~- is that

22 considered like what they call rotator cuff disease, or

23 something, pathology, rotator cuff pathology disease?

24 Oe

25 THE WITNESS: Potential.

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

68

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 48 of 284

1 A. Tendinosis, the best we can say, is an actual
2 change in the tendon itself. Tendonitis is more of a

3 clinical determination.

4 Q. What is the clinical determination of

5 tendonitis?

6] A. We would just define as pain.

7| be
5; 7

9 me

1, | a cs
| es

12

13 So

14 So es ee
15| 0. es

6| =
7] # So es
1 | aS

19| F |

20; EE
2

22| as

23) mE

24/ # Es | eee eee
3)

 

71

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 49 of 284

1| eee
2) es ee ee ee
3)

4; # a

5| ee
6) i

7 Se ee
ee
9] Q. BY MR. GONZALEZ: Were there any complications

10 after the surgery?
il A. No.
12 Q. Okay. Did I == did I attend all the physical

13 therapy as you instructed?

14 MR. BRODERICK: Lacks foundation.
i5 MR, LEONARD: If you know, you can answer.
16 THE WITNESS: I am aware that you attended

17 physical therapy.

18 MR. GONZALEZ: Okay.

19 Q. Do you recall in your notes, does it show when
20 was the last time that you gave me any medications in

21 relationship to my shoulder?

22 MR. LEONARD: You mean prescribed medications?
23 MR. GONZALEZ: Prescribed medications, yes.
24 THE WITNESS: I'm sorry. Please restate the

25 question again.

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

74

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 50 of 284

1 MR. GONZALEZ: Yes.

2 Q. Can you -- looking at your notes, can you tell
3 me when was the last time you prescribed me any kind of
4 medication for my shoulder in regards to my post-op?

5 A. In my notes I state the last time I had seen

6 you on January 9, 2014, that I had given you a

7 prescription of Percocet.

8) # ee

9 ee
0,
ee
12)

13 es is
ee
DD) as

16 i eCECUS—CSsi—SCSC‘‘C“(

17 ee
S| i

19 SS a es --
2. |
|

22| SS
2 Ss
2 a
| TS 1

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

75

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 51 of 284

0 |
11 a
2

13 eC OCC
1,

15 ee
16|

17); @ EE eee
18) |

19 7 Ee eee
Ee

21 (Exhibit 14 marked.)

22 MR. LEONARD: This is an incomplete portion of

23 a note by another physician, correct?
24 MR. GONZALEZ: Yeah. This is Bates stamped at

25 the bottom there. It's DG 000, I think it's, 719, USDVA

 

77
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 52 of 284

10

Ll

12

13

14
15
16
17
18
19
20
21
22
23
24

25

 

to 720.

Q. This is Dr. Saeed. I imagine you know

Dr. Saeed is one of the primary care doctors at Mercy.

A. I am aware that he is a primary care physician.
QO. Okay.

A. I do not know if he's here anymore.

Q. Okay. At the top of the page there it says,

February 26, 2013. And when I first saw Dr. Saeed back
then, do your notes show that he referred me to have my
rotator cuff evaluated by Dr. Patel here at Mercy?
A. I do not have recollection in my notes of that.
Q. Okay. There is a -- there is ~- on the first
paragraph he says, he complains of pain in the leg and
shoulder area.

You see that?
A. I'm sorry. I do not see that yet.

MR. LEONARD: How far down is it?

MR. GONZALEZ: It's hard for me to read it.
It's in here somewhere. Middle of that paragraph.

THE WITNESS: Okay.
Q. BY MR. GONZALEZ: In his evaluation of me, he
had made a determination that initially after speaking
with him as a primary care physician, he made a
determination that I should have my shoulder evaluated

by specialists, you and Dr. Patel.

78
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 53 of 284

& bo ND

6 QO. BY MR. GONZALEZ: On the second page, he

7 mentions again that there's shoulder pain. He doesn't

8 know what it’s from. He does make a referral.

9 Do your notes show whether Dr. Saeed sent me

10 over to have you guys -- that's where you -- that's who
11 you got the referral from?

12 MR. BRODERICK: Asked and answered here. He

13 said his notes don't reflect that.

14 THE WITNESS: Unfortunately my notes state that
15 Dr. Patel saw you on 4/16/2013. Felt that a lot of his
16 symptoms may be coming from his right shoulder. And

17 Dr. Patel recommended that he have MRI done of his right
18 shoulder, and he had that done on 5/3/2013.

19 MR. GONZALEZ: Okay.
20 Q. So I see Dr. Saeed February 26, and I'm already
21 seeing a specialist, getting an MRI, May, three months
22 later; is that about correct?

23 MR. BRODERICK: How could he possibly know
24 that? I'll object. It calls for speculation.

25 MR. LEONARD: You're talking about hit -- Dr.

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

79

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 54 of 284

1 Hu's a specialist?

2 MR. GONZALEZ: Of course, he's the specialist.

3 Oh, yeah.

4 Q. Dr. Saeed was seeing me February 2013, and

5 three months later I was seeing you and Dr. Patel, the

6 Specialist; is that correct?

7 Is that what you just mentioned? It was

8 May 2013 I got the MRI.

9 MR. BRODERICK: If he knows both ends of it.
10 THE WITNESS: I can only state that Dr. Saeed
11 from these notes had seen you on February 26, 2013.

12 I had seen Mr. Gonzalez on May 7, 2013. My
13 notes state he most recently had seen Dr. Patel on

14 4/16/2013, and that Mr. Gonzalez had an MRI done on

15 5/3/2013.

16 Ss es
|
|

19 Ss os ees
20 |

21 _eECECU—CtsSCSC‘i

22 EE eee
23 re
24 Be ee

25 |

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

80

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 55 of 284

1 Be EE -- ee
eee --
3)

4 ee
5) a eee eee
| i es |
7

8 a

9 Oe
0, i

11 Ee

12 0. So did you consider giving me corticosteroid

13 injections?

14 MR. LEONARD: In May 2613?
15 MR. GONZALEZ: Yes. Let me correct that.
16 Q. Between May and July of 2013, before the

17 surgery, did you consider administering corticosteroid
18 injections into my shoulder?

19 A, I can only say that you had told me that you

20 had at least two corticosteroid injections over the past
21 year when you were in the VA hospital, which gave you

22 only a few days of relief.

23 Q. You consider that to have been a failure?
24 Be ee
25 |

 

92
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 56 of 284

1 Q. BY MR. GONZALEZ: In your opinion, did the
2 corticosteroid injections, did they cure my -- my tear

3 in my shoulder?

4 Ee eee
5 ee
|

7 Q. BY MR. GONZALEZ: In my shoulder, I'm asking
8 about my shoulder, would it have cured my --

9 MR. LEONARD: Would it have, or did the ones
10 you received previously cure -+-

11 MR. GONZALEZ: Yeah.

12 Q. Would receiving corticosteroid injections,
13 would that have ever cured the condition that you

14 uncovered in July, May, July, 2013?

15 LCS“
16 SE

1? QO. BY MR. GONZALEZ: Between May and July 2013

18 when I saw him, would you -- you made a determination of
19 my condition then.

20 But what I'm asking is: Would corticosteroid

21 injections have ever cured those tears?

22 eFTETLELUT—SC—CSSC

23 eC CU
i

25 EO

 

Accuracy-Plus Reporting, Ince. (916) 787-4277

93

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 57 of 284

1 Br ee ee
2 EE
3) re

4 BE
5 MR. LEONARD: You can answer that.
6 THE WITNESS: At that time you had already

7 received two cortisone injections over the past year by
8 the VA hospital, and they had given you only a few days
9 of relief.

10 Q. BY MR. GONZALEZ: Are there any

li contraindications, complications that you are aware of

12 with corticosteroid injections? I mean, can they

13 rupture the tendon, could I have gotten worse if I had

14 had corticosteroid injections at that time that you saw

15 me?

16 EEO
0)

18 THE WITNESS: I cannot Say.

19 eC —CSCSCSS
20 |

21 (Exhibit 18 marked)

22 Se EE es eee

| a
2 | A
2 | SS ee

 

Accuracy-Plus Reporting, Ine. (916) 787-4277

94

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 58 of 284

Ie

2 MR. BRODERICK: I'm going to draw a picture at
3 the end of that.

4 Q. BY MR. GONZALEZ: Dr. Hu, do you know -- I hope
5 I pronounce his name correctly, but do you know an

6 orthopedic surgeon by the name of Dr. James Van den

7 Bogaerde, spelied B-O -~

8 MR. BRODERICK: I‘1ll spell it.

9 V-A-N, space, D-E-N, space, B-O~G-A-E-R~D-E

10 James Van den Bogaerde.

11 THE WITNESS: The question was...

12 Q. BY MR. GONZALEZ: Do you know him?

13 A. I do not know him personally.

14 Q. Do you know him professionally?

15 A. No. I do not know him professionally.

16| & ee eee
re FFF
1 i

19} a. = |

20) Eee

2) rr a
22) ee | a

23 ee

24 EE

25 |

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

95

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 59 of 284

i rm EEE Ee a
2) i ree eee
3)

4| of Pee i

‘| 7

6 Oe ee
| rrr ee
s| i

9 MR. GONZALEZ: [x

10 Q. Now, Dr. Van den Bogaerde --

11 (Exhibit 19 marked.)

12 MR. GONZALEZ: He presented this study about
13 |

14 |

15 eee

| A | a oy
|
|, TS cs
|, SS Ss

20 |

|
22 So a
23 So ee ee

24 ee |
C(t‘ CSS

 

96
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 60 of 284

1)

2 Oe
3)

4 SOE
5

6 Q. Well, you know, we were talking about
7 ultrasounds before, and the reason I brought this
8 exhibit in is only because you mentioned before that

9 here at Mercy you don't really feel comfortable with

10 the, I guess, staff. It has human error with the

ll ultrasound.

12 But apparently in Canada, according to Dr. VDB,
13 he feels that his -- he relies on this as being the

14 standard of care, which is ultrasounds, so I just wanted
15 to kind of -- you know, kind of say that there's an

16 oddity between what goes on here, I guess, in America
17 and what goes on in Canada.

18 T'll leave it at that.

19 Ss es
20 So a es 2
|

22 P|

23 Ss

24] aS
25 | SS ls

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

97

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 61 of 284

10

Li

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

MR. GONZALEZ: Well, I'm basing it on the notes
that we brought in, the clinical -- your clinical notes.
Let me ask again in a different way.

Q. The McKesson system gives you an image that you
can see.

What did you see on that image on July @ -- or
excuse me -- May 7, 2013.

A. I state in my notes, MRI of his right shoulder
performed on May 3rd, 2013, was reviewed by me on the
McKesson imaging system, and reveals the patient to have
a partial articular-sided tear involving the
supraspinatus tendon over the mid-—portion with
tendinosis otherwise seen in both the infraspinatus and
supraspinatus.

Q. Okay. So at that point in time you determined
that surgery was the best option?

A. At that point in time I had decided that
surgery was a best option for you.

Q. |

EE Oe
ee

mE
a ME
a |
a ee

101

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 62 of 284

ee
2 EE Oe

3 Q. BY MR. GONZALEZ: To you, have I ever come back
4 to have you --
5 A. I am not aware.
6 Q. Okay. And are you aware of the fact that I
7 still am a Mercy patient?
8 A. I am not aware.
9 Q. Oh, okay. But if I had had some problem, you
10 probably would have been the first one they probably

11 would have referred me back to if I had a problem with

12 my shoulder?

13 Ee

14 THE WITNESS: I would say, yes.

15 MR. GONZALEZ: Thank you.

16 es |

17 {Exhibit 20 marked.)

18 MR. GONZALEZ: This Dr. VDB, who is paid $500

19 an hour ~~
20 MR. BRODERICK: What the heck is this?
21 MR. LEONARD: Have you marked the document as

22 Exhibit 20?

23 Ss a
26 | TS iT
25 |

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

102

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 63 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

MR. GONZALEZ: Yeah. It's --

MR. BRODERICK: I don't know what it is.

THE WITNESS: It's redacted. It's from your
expert's letter that says that Dr. Hu performed surgery
that wasn't required.

MR. BRODERICK: That's not what it says.

103
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 64 of 284

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

Q. BY MR. GONZALEZ: You know, Dr. ~- Dr. Van den
Bogaerde had no problem saying that you did

unnecessary ~-

MR. BRODERICK: This is argumentative, and this

is --

QO. BY MR. GONZALEZ: -- surgery, so I would like
to know, how does that make you feel?

MR. BRODERICK: This is garbage.

MR, LEONARD:
—

MR. GONZALEZ: I'm asking how he feels.

Q. How does that make you feel?

MR. LEONARD: 7 sy
es

MR. GONZALEZ: Why not?

MR. LEONARD: ey
MR. CONZALE2: ey

MR. BRODERICK: That's garbage. It*s not
relevant, and this is argumentative, and if you don't
have anymore questions, you ought to bring this to a

close.

Accuracy~Plus Reporting, Ince. (916) 787-4277

107

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 65 of 284

6| a. Me 2
7

8 oe

9; B Ee
0) as

11 eFC —CSsSC‘C !.C(‘és

|
13 Q. BY MR. GONZALEZ: I'm asking you.
14 Did he tell you at that time that he was going

15 te have Dr. Siegel and Dr. Van den Bogaerde say that you

16 did unnecessary surgery because they said it under cath?

17 MR. BRODERICK: That's a lie.

18 MR. GONZALEZ: Black and white.

19 MR. BRODERICK: This is argumentative, and it's
20 not related to the treatment that -- his actions when he

21 treated you.

22 MR. LEONARD: Okay. This is -~ can I --
23 MR. BRODERICK: I'm done.
24 Q. BY MR. GONZALEZ: Dr. Hu, may I ask you

25 something straight: In your heart, you did the right

 

Accuracy~Plus Reporting, Inc. (916) 787-4277

113

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 66 of 284

1 thing, correct?

2 MR. LEONARD: You can answer that. I think he

3 already has, but go ahead.

4 THE WITNESS: I believe I did the best care for

5 you that I could.

6 MR. GONZALEZ: Thank you.
7 MR. BRODERICK: Before we go cff the record -~-
8 You're done. I don't need you guys here

9 anymore.

10 But before we go off the record, Mr. Gonzalez,
ll I wanted to ask you again to meet and confer about our
12 ongoing discovery dispute with respect to Dr. Bashir's
13 deposition, and see if you'll do that at this time on

14 the record with the court reporter.

15 Will you do that?

16 MR. GONZALEZ: Not the purpose of it.

17 MR. BRODERICK: Will you do that?

18 MR. GONZALEZ: Not the purpose of it.

19 MR. BRODERICK: Will you do that with me right

20 here right now?

21 I'll do it with you on the record or off the

22 record.

 

23 Will you do it?

24 Are you going to answer me?

25 MR, GONZALEZ: I'm going to do this on the
Accuracy-Plus Reporting, Inc. (916) 787-4277

114

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 67 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

record. I'm going to wait until Dr. Hu ~-

THE REPORTER: Wait. I need to go over
exhibits before everybody leaves.

(Brief recess.)

MR. BRODERICK: So you want to say something on
the record, Mr. Gonzalez?

MR. GONZALEZ: I want to say for the record
that I will speak with Mr. Broderick’s superior, but I
will not speak with Mr. Broderick.

Mr. Broderick, I did a report and request that
he be removed from this case for doing some pretty
atrocious stuff, and that's all I will say on the
record.

And I will see him with the judge next week.

MR. BRODERICK: So with that, I‘ll just note
you're refusing to meet and confer.

MR. GONZALEZ: I met and conferred. I. met and
conferred. I did just exactly what you did last time
you met -- we met and conferred in July, and you hung up
the phone on me.

And then you lied in December ~~ you lied in
December. I don't want to have a meet and confer with
someone I can't trust.

MR. BRODERICK: All right. So you're refusing

to meet and confer?

115
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 68 of 284

1 MR. GONZALEZ: I can’t trust you.

2 MR. BRODERICK: Are you refusing to meet and

3 confer?

4 MR. GONZALEZ: No. I'm not refusing.
5 MR. BRODERICK: I'm done.
6 MR. GONZALEZ: I'm simply saying I need to

7 speak to someone other than you.

8 MR. BRODERICK: Well, that's not going to be,

9 but okay.
10 Are we off the record? Are we done?

11 MR. GONZALEZ: I just need to speak to someone

12 other than him.

13 MR. BRODERICK: Are we off the record?

14 THE REPORTER: JI don't say that. You guys do.
15 MR. BRODERICK: I know.

16 I'm asking hin.

1? I'm done. I'm ready -~

18 MR. GONZALEZ: Well, when you go around

19 accusing men who are good men, okay, who had their

20 profession ~~ you know what ~-
21 MR. BRODERICK: Didn't accuse you of anything.
22 MR. GONZALEZ: Sexual molestation. You had

23 Dr. Van den Bogaerde say that I sexually molested
24 children. We're going to go into it.

25 MR. BRODERICK: No, I didn't.

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

116

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 69 of 284

10

ii

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

MR. GONZALEZ: We're going to --

MR. BRODERICK: It's in your medical records.

MR. GONZALEZ: No, no. I'm sorry. We're going
to subpoena the people that were responsible for that.
We're going to see where you can prove it.

MR. BRODERICK: Are we off the record?

MR. GONZALEZ: I just want to say one thing.

I notice in the rebuttals that Dr. Van den
Bogaerde, and Dr. -- none of them, none of them made the
acquisition in the rebuttal.

MR. BRODERICK: Are we off the record?

MR, GONZALEZ: We're off the record.

THE REPORTER: Are you ordering?

MR. GONZALEZ: Yes.

THE REPORTER: Copy?

MR. BRODERICK: Yes.

(Deposition concluded at 7:30 p.m.)

(Exhibit 3 marked}

Accuracy~Plus Reporting, Inc. (916) 787-4277

117

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 70 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

STATE OF CALIFORNIA )
) ss.

COUNTY OF PLACER )

I, Catherine Dawn LaPlante, Certified Shorthand
Reporter, No. 10140 for the State of California, do
hereby certify:

That prior to being examined, the witness named
in the foregoing examination was duly sworn to testify
the truth, the whole truth, and nothing but the truth;.

That said examination was taken down by me in
shorthand at the time and place therein named and
thereafter reduced by me to typewritten form, and that
the same is a true, correct, and complete transcript of
said proceedings.

Before completion of the deposition, review of
the transcript [ ] was [ X ] was not requested. If
requested, any changes made by the deponent (and
provided to the reporter) during the period allowed are
appended hereto.

I further certify that I am not interested in

the outcome of the action.

  
 

Witness my hand this llth day of October. g

  

CATHERINE D. LAPLANTE, CSR.

Accuracy-Plus Reporting, Inc. (916) 787-4277

118

 

 

 
    

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 71 of 284

EXHIBIT “B”

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 72 of 284

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO REGION

DANIEL E. GONZALEZ, )

Plaintiff, )
vs. ) CASE NO.
UNITED STATES OF AMERICA; and )} 2:15-cv-01997 MCE DB
DOES 1 to 20, Inclusive, )

Defendants. )

DEPOSITION OF CRAIG N. BASH, M.D.
WEDNESDAY, OCTOBER 31, 2018

BEHMKE REPORTING AND VIDEO SERVICES, INC.
BY: JULIE C. ROZELL, CSR NO. 14107

160 SPEAR STREET, SUITE 300

SAN FRANCISCO, CALIFORNIA 94105

(415) 597-5600

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 1
(415) 597-5600

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 73 of 284

 

Deposition of CRAIG N. BASH, M.D., taken on
behalf of Defendant, at U.S. Attorney's Office,
501 I Street, Suite 10-100, Sacramento, California,
commencing at 10:22 A.M., WEDNESDAY, OCTOBER 31, 2018,
before Julie C. Rozell, Certified Shorthand Reporter

No. 14107, pursuant to Subpoena.

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 2
(415) 597-5600

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Page 74 of 284

 

 

APPEARANCES OF COUNSEL:

FOR PLAINTIFF, DANIEL E. GONZALEZ:
DANIEL E. GONZALEZ, PRO PER

7125 Calvin Drive

Citrus Heights, California 95621
Telephone: (916) 247-6886

Email: dgonzie@gmail.com

FOR DEFENDANT, UNITED STATES OF AMERICA:

UNITED STATES ATTORNEY'S OFFICE

BY: GREGORY T. BRODERICK, ASSISTANT U.S. ATTORNEY

KELLI TAYLOR, ASSISTANT U.S. ATTORNEY
501 I Street, Suite 10-100
Sacramento, California 95814-7306
Telephone: (916) 554-2700
Email: Gregory.Broderick@usdo]j.gov

kelli.1.taylor@usdoj.gov

 

BEHMKE REPORTING AND VIDEO SERVICES,
(415) 597-5600

INC. 3

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 75 of 284

 

1 WEDNESDAY, OCTOBER 31, 2018; 10:22 A.M.

2

3 CRAIG N. BASH,

4 having been first duly sworn, testified as follows:
5

6 EXAMINATION

7| BY MR. BRODERICK:

8 Q. Good morning, Dr. Bash. We met off the record.
9} I'm Greg Broderick for the United States, and I guess we
10; should make our appearances while we're doing this.

11 MS. TAYLOR: I'm Kelli Taylor, also from the

12! United States.

13 MR. GONZALEZ: I'm David Gonzalez, Plaintiff.
14 THE WITNESS: Craig Bash. I'm from the United
15; States.

16| BY MR. BRODERICK:

17 Q. Dr. Bash, you were disclosed as a witness for
18] Mr. Gonzalez in this case; is that correct?

19 A, Yeah.

20
21
22
23

24

25

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 6
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 76 of 284

 

BY MR. BRODERICK:
Q. Dr. Bash, you don't keep records, but did you
get records in this case?

A. Yeah. I got some records. It wasn't that big

of a pile of records.
Q. So can you tell me what records you got?
A. Well, I got some records I talk about in my

report. I talked about his medical care, like, how long
he was treated for, what medications he was taking.
That's what I used for the basis of the report.

Q. Sure. And if you can talk a little slower and

a little louder, that would help me out.

>

I've got a spine injury; so I don't talk very

loud. I talk in bursts. I can try to talk slower.

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 77 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Q Okay.
A It was mostly medical records. I don't

remember anything that was not medical.

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 10
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 78 of 284

 

THE WITNESS: I don't think so. I didn't send
letters. I don't think -- my secretary might have sent
something, but I don't know. We could look and see if I
have some.

BY MR. BRODERICK:

Q. So it's possible that there's emails or letters
from your administrative assistant to Mr. Gonzalez also?
Right.

Is that Alice?

Right.

A,
Q.
A,
a

Q. All right. I take it you formed some opinions

about the care that Mr. Gonzalez received from the VA

between 2009 and 2013. Have I got that right?

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

17

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 79 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

A. I have a report that says --

(Reporter clarification. )

THE WITNESS: A report that says 12 November 2017.
That's my report date. In there, I talked about at

least 2006, 2009 for his creatinine -- what did you say?

Pe

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 18
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 80 of 284

 

 

Q. You indicated in -- I'll give you what's been
marked as 2.
(Defendant's Exhibit 2 was marked for
identification.)
BY MR. BRODERICK:
Q. Exhibit 2 is a copy of a declaration. Did you

sign this declaration?

A. He copied my name over. I didn't sign it
directly.
Q. But you authorized him to -- it's got your

signature on there?

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 22
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 81 of 284

 

A There's some scribble on there.
Q. Well, I guess --

A. Looks like it might be mine.

Q

Did you authorize someone to sign your name to

this declaration that's been marked as Exhibit 2?

A. Yeah. We talked back and forth. He said he
needed to put this declaration out, and I looked at it.
I thought it was okay.

Q. Right. So my question is: Did you authorize
somebody to sign your name on this declaration that's
been marked as Exhibit 2?

A. Well, yes.

Q. Okay. And you -- did you review it first?

A. I looked at it.

Q. And --

A. It's all legal, but it looked like it was okay
to me.

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

23

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 82 of 284

 

 

Q. All right. In paragraph 2 here under "Right
shoulder injury," second line, it said "he was miss" --
M-I-S-S -- "diagnosed."

Is that supposed to say "misdiagnosed" all one word?

A, Yeah.

Q. And that's just a typo because you --

A. There's about 40 typos in here in this
document. That's -- what I'm trying to say here, if

you're asking --

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 32
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 83 of 284

 

Q. But at any rate, it's just a bad key?
Okay. And it says "He had a poor outcome forms his
shoulder injury."

Is that supposed to say "from"?

A. Right.
eee
fS |
|
lee eee

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 33
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 84 of 284

 

ee =
ee

ee

eC

Zo

ee
eeeeeerr—Ctéi‘—SSSCSC‘;s
a

i

Q. Both the bracket and the R are a typo, or is
that supposed to be a different word?

A. "Most patients get rapid diagnosis and
treatment for" -- should be "or."

"Most patients get rapid diagnosis and treatment or
physical therapy."

Q. I see. Okay.

Next page, first line, there's an N and a bracket.

Is that supposed to be a different word, or what's going

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 34
(415) 597-5600

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 85 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

on there?

A. That sentence is supposed to say "Do not have
four years of Motrin" -- "resulting in loss of vision
and neuropathy."

Q. I was just trying to figure out if there was a
missing word.

The next line says "These poor outcomes represent as
decried below."

A. Supposed to be "described below."

What does it mean to "represent as described"?

Poor outcomes.

Q.
A.
a

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

35

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 86 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Q. Did you apply that benefit-of-the-doubt
doctrine informing your opinions here?

A. Yeah. I used that idea that the evidence is
more weighted in his favor. But, and my opinion is,
too, that I raised that up to a 90 percent level of

probability.

Q. All right. On the next page, under No. 3, it
says, speaking of your opinion, it says "It is based on
a review of the claims file - as provided by the
patient."

Did you review a claims file for Mr. Gonzalez?

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

 

40

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 87 of 284

 

A. Claims file is a term the VA uses. And the
claims file includes his service records, includes his
medical records, and includes any administrative
records. So this pile on the table would be the

equivalent to the VA claims file.

But I said "as provided by the patient." So
whatever the patient sent me was 300 pages, and that is
what I reviewed.

Q. Did you review his medical -- I'm sorry -- his
military records?

A. I don't remember seeing military records.

Q. Some medical records -- in fact, I think you
told me everything you looked at was a medical record,
you think.

A. From my memory, it was medical records.

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 41
(415) 597-5600

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 88 of 284

 

oth,

Skipping way down under "Opinions: Right shoulder
injury," paragraph two, it says "The physician providing
his care did not monitor him for secondary complications
of blindness and renal failure, both of which are known
to occur following max doses of Motrin."

I would like to know how you reached the conclusion
that the physician providing this care did not monitor

him for those things.

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 44
(415) 597-5600

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 89 of 284

 

1 A. Well, there was no -- any -- there was no --

2| from my memory, there was no written information in the
3} record that said that "This patient is getting high

4} doses of Motrin. I should be watching his lab values."
5 For example, those lab values, I had to pull out

6; myself from those records. The doctor didn't talk about

7| those.

8 Q. Right. But my question is --

9 A. That's how I got --

10 Q. -- you reached this conclusion based on the

11) absence of a note or something in the record that -- to

12| the contrary?

13 A. Yeah. There was no notes that I remember of --
14) of the records that I got that were -- where the doctor
15} talked about being worried about the complications of

16| medication.

17 Q. All right. It says here "He was given maximal
18; doses of Motrin 800 milligrams TID," is the prior

19} sentence. What's TID?

20

A.
21 eC
a

Three times a day.

22

23 | a

24

a
25 ||

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 45
(415) 597-5600

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 90 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Q. How do you know that he received -- that he was
given maximal does of Motrin 800?
A. Because in my record review, I must have found

that.

MR. GONZALEZ: If it helps, Greg, I have a record
here from the VA.

MR. BRODERICK: It really doesn't. I'm interested
in his opinions and how he got there.

BY MR. BRODERICK:

Q. The next line down says "Ibuprofen and visual
function." This is a clip of an article out of Google
Scholar?

A. Right.

Q. What are you citing this article for? In other
words, for what proposition?

A. My opinion is that Motrin causes vascular
changes, small vessel changes. And we know that Motrin

causes small vessel changes in the kidney, and you get

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 46
(415) 597-5600

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 91 of 284

 

1| renal problems with that. And it's my concept that

2) Motrin can cause changes in the vision of people based
3; on changes in the retina, the small vessels in the

4; retina. And so that's what my point was.

5 Q. But that -- that's an interesting answer to

6; some other question.

7 My question was: For what proposition are you

8] citing this article by Levy and Hanscom?

9 A. Like I said, I think that Motrin causes

10| problems with small vessels. And it's my opinion that
11} that damages your kidneys and eyes. And I was trying to
12} find something that backed that up.

13 Q. Okay. So you're citing this Levy and Hanscom
14) article for the proposition that Motrin damages vision,

15 et cetera?

 

 

 

16 A. Among other articles.
17 el
18 ee
19 ee
20 a
21 EE ee
22)
23 EE eee
4)
25 EE
BEHMKE REPORTING AND VIDEO SERVICES, INC. 47

(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 92 of 284

 

if

It says here in No. 6 "He clinic doctor noticed
his elevated creatinine and stopped Motrin instantly
in," and then it doesn't --

A. Still a draft.

The point I was trying to make is that, somewhere

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 51
(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 93 of 284

 

along in there, I saw that one of the doctors saw that
he had elevated creatinine, like I noticed, and he

stopped the Motrin.

Q. Okay. Let's -- I usually do this at the
beginning. I kind of got into this backwards here. But

 

 

let's talk about your background.

Your specialty is neuroradiology?

A. Yep.

Q. Can you tell me what that is?

A. So radiology is the field of diagnosis. So we
take X-rays and medical records and make diagnoses. So
how that applies to the VA because the VA has --

Q. You're wandering off. I just want to know what

BEHMKE REPORTING AND VIDEO SERVICES, INC. 52

(415) 597-5600

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 94 of 284

 

 

Q. Okay. So I don't know, but -- I'ma political
science major; so these questions may sound stupid, but
that sounds hard. Is it pretty difficult to do
neuroradiology?

MR. GONZALEZ: Can I object? It seems very broad.
Can you kind of narrow it down a little bit?

BY MR. BRODERICK:

Q. Is neuroradiology hard to achieve? A specialty
in neuroradiology is difficult to achieve, that's what I
wanted to know.

A. It didn't seem hard to me.

Q. Would it be hard for other people? That's a
bad question --

A. Well, medical school -- nobody goes to medical
school -- radiology is 10 percent of medicine doctors.
Neuroradiologists are a small percentage of that.

Q. Yeah. So it's a -- what's the neuro part of
neuroradiology? Does that mean, like, your head or your
nervous system or what?

A. It's built on top of radiology. So you do four
years of radiology which is all about your diagnosis.

We do that.

Then neuroradiology is a subspecialty training that

allows you to do more work in the brain and spine.

Q. Okay. And are you licensed as a doctor?

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 54
(415) 597-5600

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 95 of 284

 

A. Yeah.

Q. And where are you licensed?

A. Maryland.

Q. Anywhere else?

A. No.

Q. What -- this may not make sense, but in

California, we love to regulate everything. So you've
got to get a license to be a -- to braid hair, another
license to kill rats, another license to be a doctor,
another license to be a nurse, and so on.

Can you list for me or describe for me the medical

license that you hold? Like what is it?

A. I have a license in Maryland.

Q. To do what?

A. To be a physician surgeon.

Q. Okay. We've got that too.

Are there any other licenses that you hold in
Maryland?

A. No.

Q. Are there any other licenses -- and I don't
mean, like, your driver's license. Are there any other
licenses or certifications that you hold in any other
state?

A. I had one in California, but it expired years
ago.

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

55

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 96 of 284

 

Spectrum of radiology has to do with the renal system.
So we're oftentimes referred to as a doctor's doctor.
They come to us to diagnose things. So we have a lot of

specialized training in the renal system, and part of my

board certification is an oral board in the renal
system.

a

_ ia

Q. How about ophthalmology?

A, So if you're asking about my general training
in ophthalmology; so --

Q. I'm wondering about specialized training in
ophthalmology?

A. In the spectrum. So as a neuroradiologist, we

do brain, head, neck, and spine. So in the eye of the
orbit, we image a lot with the MRI. So I have a lot of
radiology training in the eye based on imaging.

I have an article -- I've written an article on the
eye in my CV. The very first article that I wrote is on

the eye that I did in Maryland.

Q. Is that --
A. The vitreous humor silicone in the eye,
Baltimore.

Q. From 1995.

All right. What about orthopedic surgery? Any

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

66

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 97 of 284

 

training -- specialized training or experience in
orthopedic surgery?

A. I did rotations. I wanted to be an orthopedic
surgeon before I got hurt; so I did one or two major
rotations of orthopedic surgery in medical school.

Q. When was that?

A. Same thing. '80s.

Q. 1980s; okay.

A. And then also, another subsection of the
radiology boards has to do with the bone system; so we

studied a lot of orthopedic things, since the imaging.

 

 

 

SS

a

ae FT

em ——S—C:sSCSCs

a

fe
CC

a

=
SCs
=
ee
Ze
ee
BEHMKE REPORTING AND VIDEO SERVICES, INC. 67

(415) 597-5600

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 98 of 284

 

Normally -- the rule is they're supposed to send it
directly to you. That's probably the best way to do it
here, unless you guys want to do something else.

MR. GONZALEZ: No. Send it to him.

THE WITNESS: That's good for me.

MR. BRODERICK: Will you get it at that 49 --

THE WITNESS: Yes.

MR. BRODERICK: Because I mailed you something there
and it bounced. It came back.

THE WITNESS: It's the UPS store. It should go
right there.

MR. BRODERICK: Okay. So you'll get it there.
That's all. Off the record.

(The proceedings concluded at 11:54 a.m.)

CRAIG N. BASH

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC.
(415) 597-5600

76

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 99 of 284

 

1) STATE OF CALIFORNIA )

2; COUNTY OF SACRAMENTO )

3 I hereby certify that the witness in the

4| foregoing deposition, CRAIG N. BASH, was by me duly

5| sworn to testify to the truth, the whole truth, and

6; nothing but the truth, in the within-entitled cause;

7| that said deposition was taken at the time and place

8; herein named; that the deposition is a true record of

9| the witness's testimony as reported by me, a duly

10} certified shorthand reporter and a disinterested person,
11| and was thereafter transcribed into typewriting by

12; computer.

13 I further certify that I am not interested in
14; the outcome of the said action, nor connected with, nor
15; related to any of the parties in said action, nor to

16| their respective counsel.

17 IN WITNESS WHEREOF, I have hereunto set my hand
18} this 6th day of November, 2018.

19} Reading and Signing was:

 

20} _ x requested waived not requested
21

22

23 NA

24 JULIE C. ROZELL, CSR NO. 14107

25 STATE OF CALIFORNIA

 

 

 

BEHMKE REPORTING AND VIDEO SERVICES, INC. 77
(415) 597-5600

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 100 of 284

EXHIBIT “C”

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 101 of 284

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
(SACRAMENTO REGION)
m0 Om =
DANTEL E. GONZALEZ,
Plaintiff,

Case No.
2:15~cv-1997 MCE DB PS

CERTIFIED
COPY

vs.
UNITED STATES OF AMERICA;
and DOES 1 to 20,
inclusive,

Defendants.

Vea rma a Nee et Si aaa Nant at pit Seal agg

 

~-O00-—
Deposition of
DAVID SIEGEL, MD, MPH, FACP
FRIDAY, APRIL 27, 2018
~eQ0O——

Reported by; JEANETTE L. VISSIERE
RPR, CLR, CSR License No. 10431

nN DB iD Accuracy-Plus Reporting Inc.

Certified Shorthand Reporters

 

 

MAIN OFFICE:
3400 Douglas Bivd., Suite 205, Roseville, CA 95661 « (916) 787-4277

SACRAMENTO OFFICE:
1234 H Street, Suite 105, Sacramento, CA 95814 » (916) 758-5941

Fax: (916) 787-4280 © Toll Free (877) 492-8130 * www.accuracy-plus.net

 

 

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 102 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

APPEARANCES

For the Plaintiff:

In Pro Se

BY: DANIEL GONZALEZ

7125 Calvin Drive

Citrus Heights, California 95621
(916) 247-6886

For the Defendants:

US ATTORNEY'S OFFICE

BY: GREGORY T. BRODERICK, Attorney at Law
501 I Street, Suite 10-100

Sacramento, California 95814

(916) 554-2780

E-~mail: gregory.broderick@usdoj.gov

~-O00-~

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB

10
id
12
13
14
15
16
i7
is
19
20
21
a2
23
24

25

 

INDEX

Examination by:
MR. GONZALEZ

Om

EXHIBITS

EXHIBIT DESCRIPTION

Exhibit A Notice of Taking Deposition o
Defendant David Siegel, M.D.,

page

Document 159 Filed 04/27/20

£
1

Exhibit B Second Amended Notice of Taking

Deposition of Defendant David
Siegel, M.D., 7 pages

Exhibit C Curriculum Vitae of
Craig Nicolas Bash, M.D., M.B
16 pages

Exhibit D First Amended Complaint, 18
pages

Exhibit E Disability and Diagnostic
Information, 1 page

Exhibit F Medical Information, 2 pages

Exhibit G Article entitled, “Indication
and Contraindications for the
Use of Nonsteroidal
Antiinflammatory Drugs in
Urology," 2 pages

Exhibit H Article entitled, "The Top 10

+A,

S

Things Nephrologists Wish Every

Primary Care Physician
Knew," 11 pages

Accuracy~Plus Reporting, Inc.

(916)

Page 103 of 284

Page

PAGE

160

160

56

61

18

53

97

99

787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20

10
11
12
13
14
15
16
17
18
19
20
ai
22
23
24

25

 

EXHIBIT

Exhibit I

Exhibit J

Exhibit K

Accuracy-Plus Reporting, Inc.

EXHIBIT § (Continued)

DESCRIPTION

Review Article entitled, *The
Management of Partial-Thickness
Tears of the Rotator Cuff, 9
pages

Article entitled, “Rotator Cuff
Tears: Surgical Treatment
Options, 6 pages

Article entitled, “Rotator Cuff
Tears: Prospective

Comparison of MR Imaging with
Arthrography, Sonography, and
Surgery,” 6 pages

ve ODO we

Page 104 of 284

PAGE

120

121

121

(916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 105 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

BE IT REMEMBERED that, on FRIDAY, the 27th day
of April, 2018, commencing at the hour of 9:14 a.m.
thereof, at the offices of Accuracy-Plus Reporting,
Ine., 3400 Douglas Boulevard, Suite 205, Roseville,
California, before me, Jeanette L. Vissiere, a Certified
Shorthand Reporter in and for the County of El Dorado,
State of California, there personally appeared:

DAVID SIEGEL, MD, MPH, FAC?

called as a witness, who, being by me first duly sworn,

was thereupon examined and interrogated as hereinafter

set forth.

EXAMINATION BY MR. GONZALEZ
Q. Could you please state your full name?
A. David Siegel.

MR. BRODERICK: Did you want us to make
appearances before we do all that?

THE REPORTER: If you would like.

MR. BRODERICK: Go ahead, Mr Gonzalez.

MR. GONZALEZ: This is Daniel Gonzalez, taking
a deposition as the plaintiff in this case.

MR. BRODERICK: And my name is Greg Broderick

from the US Attorney's Office in Sacramento.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
eg

PUM,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 106 of 284

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

|

eS ECU CU
a

a ee |
es
a

EE ee
a

ee eee
a

es | et ee
a

Q. BY MR. GONZALEZ: You were my doctor from
approximately 1995 to 2013; is that correct?

A. I believe so. JI went back in the medical
record. Unfortunately, we switched to a computerized
medical record, so the earliest note that I have in the
computerized medical record is 2001. However, there was
a written medical record, which I don't have easy access
to, which may have gone back several years prior to

that.

Accuracy-Plus Reporting, Ine. (916) 787-4277

 

10

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 107 of 284

10
11
12
13
14
15
16
i7
18
19
20
21
22
23
24

25

 

a a.
oe
Le
oe a
7 ee
a
Q. BY MR. GONZALEZ: (i

Dr. Siegel, did you provide the responses to
discovery requests for admissions and special
interrogatories served between September 29, 2017, and
February 9, 2018, in this case?

A. Iam here. That was my request. In terms of
providing materials, I don't believe that was my

responsibility.

I'm asking, did you answer ~~ did you
personally answer, provide the answers to the request
for admissions and the request for special
interrogatories that were served between September 29,
2017, and February 9, 2018?

A. I don‘t believe I understand the question.

MR. BRODERICK: I don’t think he -~ I don't
think he knows what you're talking about. Do you want

me to tell you the answer, or do you want to ask him?

Accuracy~Plus Reporting, Ine. (916) 787-4277

 

16

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 108 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: There were discovery
responses that were ~- discovery requests that were
made, okay, that were sent to Mr. Broderick. Did you

personally provide the answers to those discovery

questions?

A. In a written format?
Q. In a written format.
A. No.

Okay. Have you reviewed the 304 pages of

=
a
Q.

records that were produced by Mr. Broderick, your
attorney, regarding the records that were caevered or the

treatments that were covered from two thousand --

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

17

 

 
aa

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 109 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

July 29, 2009, to approximately April of 2013?

THE WITNESS: I don't know. But I haven't
reviewed all of the documents, no, I have not.
Q. BY MR. GONZALEZ: You have not reviewed all of
the documents?
A. Not every page. That's Correct.
QO. Okay. And you have reviewed the notice, the
second notice of the deposition? You have reviewed the

documents that were requested in that?

A. Have I reviewed documents that are requested in
there?
Q. Yes. The requested documents, have you

reviewed those?
A. No, I haven't reviewed all of those documents

either.

(Exhibit E was marked for identification. )

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

18

 

 
with

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 110 of 284

10
11
12
13
14
15
16
17
18
19
20
Zi
22
23
24

25

 

Q. BY MR. GONZALEZ: Thank you.

Did you recognize -- in the medical records
that you prepared or entered in the VA records, did you
ever recognize that there was an injury to my back that

occurred back in 1968?

Accuracy~Plus Reporting, Inc. (916) 787~4277

 

21

 

 
Away,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 111 of 284

10
11
12
13
14
15
16
17
18
ig
20
21
22
23
24

25

 

THE WITNESS: Well, in the medical records,
there's notes that --~ actually, differed regions of your
back were bothering you. Your low back, presumably your
lumbosacral area, as well as your cervical spine. So
those -- yes, those were -~ there were back issues or
complaints that were in the medical record, yes.

Q. BY MR. GONZALEZ: Did you ~~ let me rephrase my
question.

Did you ever note that those injuries were

present from my military service?

THE WITNESS: I might have. I'm not certain.
But I do know that I treated you for a diffuse range of
musculoskeletal conditions, including complaints about
your back, your cervical spine, your shoulder, your arm,
and s0 On.
Qo. BY MR. GONZALEZ: So your answer is, you don't
know if you, in fact, entered any notes regarding the
relationship of my back to my military service?
A. I certainly don’t recall that I entered that
the back injury started in 1968. That’s correct. I do

not recall that I entered that in the note.

Accuracy~Plus Reporting, Inc. (916) 787-4277

22

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 112 of 284

16
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. Do you ~~ have you seen, as 4 medical doctor,
injuries to the back that are associated with injuries
to the kidneys?

A. Well, the kidney is certainly in the
retroperitoneal space, and if people have kidney
infection, for example, frequently the physical
manifestation is back pain on one side or the other,
beiow the rib cage. That's why it's referred to as

costovertebral angle pain.

QO, 80 ~~
A. That's part of the back.
Q. Okay. So your answer is, yes, you have seen

kidney injuries related to back injuries?

Accuracy~Plus Reporting, Inc. (916) 787-4277

23

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 113 of 284

LO
ii
12
13
14
15
16
17
18
1g
20
21
22
23
24

25

 

THE WITNESS: Back injuries, well, yes, I
believe that that's possible. Mostly kidney injuries
are related to infection or some other metabolic
disorder. Freguently --

When you say "injuries," do you mean traumatic

injuries?

Q. BY MR. GONZALEZ: Traumatic injuries.

A. It's possible.

Q. Okay.

A. Yes.

Q. Is there a condition called “acute kidney
injury”?

A. It would be more of a description than a
condition.

Q. Have you ever heard the term “acute kidney

injury"?

A. Yes.

Q. As opposed to chronic kidney disease?

A. Correct,

Q. And the kidneys are related to the genital
Accuracy-Plus Reporting, Inc. (916) 787-4277

24

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 114 of 284

10
il
12
13
14
is
16
1?
18
19
20
21
Za
23
24

25

 

urinary system; is that correct?

A. Yes.

Q. And so is the -- so is the urinary bladder;
correct?

A. Yes.

Q. Okay. Did you ever test my renal function once

you noted that there was a service-connected injury to
my back or to my kidney area?

A. Well, that question presumes a connection. I
test everybody's kidney function yearly, regardless of
other issues.

Q. And what sort of test do you do to determine if
someone is having a chronic stage one, stage two, stage
three, or even worse renal dysfunction?

A. Those are based on a serologic test, the blood

urea nitrogen, as well as the creatinine.

Accuracy~Plus Reporting, Inc, (916) 787-4277

 

25

 

 
st,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 115 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. Okay. So when I ask you about the creatinine,
is it not true that the laboratory results starting in
2000, let's say, indicated that my creatinine was high?
A. T'll tell you what. Why don't you show me the
lab, and I'll tell you what I think of your creatinine

in terms of whether it's high or not.

4/

Accuracy~Plus Reporting, Inc. (916) 787-4277

29

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 116 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: Dr. Siegel, you recognize

this as page 256 of 304 --

A. Uh-huh.

Q. ~~ of the records produced?

A. No, I don't.

Q. You don't. But do you recognize, where it's

highlighted, it shows the creatinine right there,

dated -~-

A. It has -- this is -- what you have shown me is
some laboratory values for an unidentified individual.
I see on this creatinine 1.3 and a BUN of 15, correct.
I see that on this.

Q. Does it say “H"? Does it have an H next to it?

MR. BRODERICK: es
MMMM 2 coscribe for the

record. What is being shown is a computer with a
document on it, and some things are ~~ look like they're
highlighted on there, just so that the record is clear.
THE WITNESS: Yes, I do see an H. But what you
probably need to understand is that 1.3 -~ I guess I'd
have to explain renal physiology to you.
Do you know what creatinine is a breakdown

product of?

30
Accuracy~-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 117 of 284

10
il
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: I’m going to -- I'm going to
stop your questioning. This is my deposition of you,
Dr. Siegel. I'm asking you questions.

Q. BY MR. GONZALEZ: So I would like to just ask
you to acknowledge that the 1.3 that is on that date,

April 2000, indicates that creatinine was high.

Correct?

Q. BY MR. GONZALEZ: Yes or no?

A. No. What it indicates is that there's an H
next to it. I would guess that 1.3 is -- if you look at
the normal values, it will be up to -- up to 1.3, and

the individuals with more muscle mass can have a

creatinine of 1.3, including African~Americans.

Q. You said before that you didn't recognize these

Accuracy~Plus Reporting, Inc. (916) 787~+4277

 

31

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 118 of 284

10
ii
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

are my records. Could you tell me, is that my name at

the bottom of that page that you were just looking at?

»

. Right. Now you've changed the computer screan,

and I do see your name.

o

Dr. Siegel, is it not true that a reading of
1.2 of the creatinine level and a reading of 1.3 of a

creatinine level is a difference tenfold?

THE WITNESS: The answer to that question is

be)

oO»

32
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 119 of 284

10
li
12
13
14
15
16
17
18
19
2G
21
a2
23
24

25

 

Q. BY MR. GONZALEZ: Well, Dr. Siegel ~--

Ae Yes.

Q. ~- when I started treating with you, was I
blind?

A. No.

Q. In 2013 I was blind?

As No.

Q. You don't consider I was legally blind in my

left eye in 2013?

THE WITNESS: I read the ophthalmologist note.
They did not mention blindness in there. They mention
what was an inconsistent field cut. The term
"blindness" -~ and I believe there's a legal definition

of that -- I'm not, frankly, prepared to discuss.

Q. BY MR. GONZALEZ: Right. And what did the note

35
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 120 of 284

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

45

 

reflect? That there was a loss of vision: correct?
A. There was some loss of vision.
THE WITNESS: Not blindness.

Q. BY MR. GONZALEZ: Dr. Siegel, are you qualified
to diagnose or recognize when someone is blind, is the

game as vision loss?

THE WITNESS: No. Those are not the same

Q. BY MR. GONZALEZ: Dr. Siegel, do you intend to

testify at the trial in this matter?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

36

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 121 of 284

10
Ll
12
i3
14
15
16
i?
18
19
2g
al
22
23
24

25

 

a me eee

eee

mE ee
he

ae

A. If there is a trial and if I am subpoenaed and

go through the proper legal process, I will show up.
Yes.
Q. And you will be testifying about expert opinion
subject matter; is that not correct?
eee
i eee
i ee
ee

THE WITNESS: I presume I will be asked to

testify within my area of expertise.

Q. BY MR. GONZALEZ: Dr. Siegel, was that 1.3

creatinine level the only time that my creatinine was

Accuracy~Plus Reporting, Inc. (916) 787~4277

 

37

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 122 of 284

10
11
l2
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

above or high?
A. I would have to look at the chart and review

that to say.

Q. BY MR. GONZALEZ: Well, do you rely on the
laboratory reports that come from the VA laboratory unit
at Sacramento?

A. Within context (mods head up and down).

I'm asking you a question as to your
reliability on the laboratory -- quality of the

laboratories at the Sacramento VA Medical Center?

38
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 123 of 284

10
ii
1l2
13
14
15
16
17
18
19
20
21
22
23
24

25

 

A. The guality of the laboratory of the Sacramento

VA Medical Center is very high.

Q. And over a period of years, from 2000 until

2012, did you recognize that the creatinine was always
consistently high?
Ce CU
THE WITNESS: I would have to review the
medical record to make that determination.
Q. BY MR, GONZALEZ: And if that creatinine level
was high for all that period of time, without being
treated, is there some indication that there's something

going on ~~

Q. BY MR. GONZALEZ: -- with the patient's

healthcare?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

39

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 124 of 284

10
ii
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

as --

MR. GONZALEZ: He's a medical doctor. He's
going to be recognized as an expert in court, so....

MR. BRODERICK: You didn't disclose him as an
expert, and I haven't disclosed any experts, so ~~

MR. GONZALEZ: Well, you ~-

MR. BRODERICK: S0 --

MR. GONZALEZ: I'm not going to get ~~

MR. BRODERICK: It's just a legal thing -~
Q. BY MR. GONZALEZ: Can you answer the question,
please?

MR. BRODERICK: Hold on. Don't talk over me,
man, Come on --
Q. BY MR. GONZALEZ: 2000 to 2012 ~-

THE REPORTER: I need the question to start
again.

MR. BRODERICK: Don't talk over me. I haven't
been out of control here, I'm just trying to make a
record, and now I'll shut up and let him answer the
questions. I need to make my objections, so don’t ~-

MR. GONZALEZ: We've been over this. He's a
medical doctor. He's going to be recognized as an
expert, because he already identified himself as an
expert.

MR. BRODERICK: No, he’s not. He hasn't been

40
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 125 of 284

10
il
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

disclosed as an expert. So you can't testify --
Q. BY MR. GONZALEZ: Dr. Siegel ~~

MR. BRODERICK: Don't do that, man. He can't
testify in court as an expert unless somebody discloses
you and offers you aS an expert.

MR. GONZALEZ: We haven't gotten to that.

MR. BRODERICK: Your time for that was over a
long time ago.

MR. GONZALEZ: We're not even going to discuss
the time issue. We're not going to discuss anything
off «~

MR. BRODERICK: Please don't talk over me.

MR. GONZALEZ: We're not going to discuss what
we have been us.

MR. BRODERICK: Please don't talk over me.
Please don't talk over me.

Q. BY MR. GONZALEZ: Doc, I would like ~-

MR. BRODERICK: No. Let me finish.

Q. BY MR. GONZALEZ: I would like you to finish
your -~

MR. BRODERICK: No. Let me finish. Let me
finish.

MR. GONZALEZ: I'm sorry, but Mr. Broderick is
threatening me. He's pointing his finger. He’s

harassing, and he's badgering me, and he's threatening

Accuracy-Plus Reporting, Inc. (916) 787~4277

 

41

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 126 of 284

10
il
12
13
14
15
16
17
18
19
20
ai
22
23
24

25

 

me.
MR. BRODERICK:
saying, "Let me finish."

MR. GONZALEZ:

He's not threatening.

t would like him to cont

He's

rol

himself, or we’re going to go to the court and ask if

someone -~

MR. BRODERICK:

MR. GONZALEZ:

MR. BRODERICK:
(916) 930-4128.
finish making my record,

MR, GONZALEZ:

MR. BRODERICK?
deposition.

MR. GONZALEZ:

MR. BRODERICK:
talk over me.

MR. GONZALEZ:
me.

MR. BRODERICK:

MR, GONZALEZ:
me.

MR. BRODERICK:

MR, GONZALEZ:

stop yelling at me.

Accuracy~Plus Reporting, Inc.

Call it if you want.

Good.
~~ could manage him.

I brought her number.
I'm going
sir --
Why don't we call her.

~~ Or we will terminate

I want you to stop yelli

Do not talk over me.

I want you to stop yelli

Don't talk over me.

Iowant you to stop yelli

Don't talk over me.

Stop pointing your finge

(916) 78

to

this

ng.

Don't

ng at

ng at

x, and

7~4277

Ag

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 127 of 284

10
il
12
13
14
1s
16
1?
18
19
20
2i
22
23
24

25

 

MR.
documents.

MR.
my face.

MR.

BRODERICK:

GONZALEZ :

BRODERICK:

I'm pointing my finger at

Don't talk over me.

You're pointing your finger at

Okay. Don't talk over me. I'm

going to make my objections --

MR.

MR.

MR.

MR,

GONZALEZ:

BRODERICK:

GONZALEZ ;:

BRODERICK:

make my objections, and

MR.
MR.
MR.
MR,
objections.
MR.
the judge.
MR.

five minutes

GONZALEZ +
BRODERICK:
GONZALEZ:

BRODERICK:

GONZALEZ:

BRODERICK:

from being

Call the judge.

~« and then I'll be quiet.
Please call the judge.

Shut your mouth. I'm going to
then I'm going to -~
Please call the judge.

No. I'm going to -~-
Please call the judge.

i‘m going to make my

I'm asking you to please call

Sir, this deposition is about

over. I'm going to make -~ be

quiet and let me make my record, and then I will be

quiet and let you ask your questions.

MR.

GONZALEZ:

I asked a question. It's been

pending, and I've asked Dr. Siegel a question.

MR.

Accuracy~Plus Reporting, Inc.

BRODERICK:

You would not let me finish my

(916) 787-4277

 

43

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 128 of 284

10
11
12
i3
14
16
16
17
18
19
20
2i
a2
23
26

25

 

objection, and I'm not going to let him answer any

question.

44
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 129 of 284

16
Li
12
13
14
35
16
Ll?
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: You answered the question.
You said it didn't concern you.

A. Correct.

45
Accuracy~Plus Reporting, Inc. (916) 787+4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 130 of 284

10
il
12
13
14
i5
16
17
18
19
20
21
22
23
24

25

 

Q. Pe
You mentioned hypertension and diabetes. Are

those risk factors that the American Heart. Association

considers?

A. For what?

Q. For coronary heart disease.
A. Yes.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

46

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 131 of 284

10
il
12
13
14
15
16
17
18
19
20
ai
2a
23
24

25

 

Q. And in addition to that, family history is

important too, isn’t it?

THE WITNESS: Yes, it is.

Q. BY MR. GONZALEZ: It is a risk factor; correct?
A. It is a risk factor. That's true.
a And for males, if there is someone who -- who

had a heart attack or died prior to the age of 50, that
was a concern? It was considered a risk factor for

someone, correct, a male?

A. Incorrect. The age is 55.
Q. 55?
A. Yeah. Prior to 55, in a male, first-degree

relative. And 65, in a female, first-degree relative.

2. I had a brother who died at 44,

A. Uh-huh.

Q. You had that in my medical record; correct?

A. I don't know. Tf don't recall that I do, but if

you had ~~ if you had a brother who died at 44 of a
myocardial infarction, yes, that would be considered a
risk factor.

Q. And being a male over 60 was also a risk

factor? Would that not be considered also a risk

47
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 132 of 284

10
11
12
13
14
15
16
17
La
19
20
21
22
23
24

25

 

factor?
A. Yes. In the framing of risk score, it takes

into consideration gender and age.

THE WITNESS: For cardiovascular disease.
Q. BY MR. GONZALEZ: And cardiovascular disease
predisposes someone to complications, such as blindness,

stroke, heart attack: is that correct?

THE WITNESS: So would you like a detailed
answer?
a. BY MR. GONZALEZ: No. I just want a “yes" or a
"no." Is that not correct?
A. It's incorrect in the way that you phrased it.
Q. What are the complications for coronary heart

disease, Dr. Siegel, in your opinion?

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

4s

 

 
695,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 133 of 284

10
il
12
i3
14
15
16
17
18
19
20
21
22
23
24

25

 

THE WITNESS: The complications of coronary
heart disease are primarily heart issues, such as
congestive heart failure. Risk factor for
atherosclerosis throughout the body are not a
complication of heart disease, but atherosclerosis is a
predisposition to heart disease. So I think you are

confusing cause and effect with effect-cause,

a i) eee

Pe

a a --
a
ne eee

.- EE eee

eee

Mm E) eee ee

mE ee

Q. BY MR. GONZALEZ: (x 0

i

Dr. Siegel, you are familiar with my LBL-C

cholesterol levels?

A. LDL, your cholesterol levels?
Q. Yeah.
A. I, again, did not review them. I was focusing

on the musculoskeletal system. But if you show me your

Accuracy~Plus Reporting, Inc. (916) 787~4277

 

49

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 134 of 284

19
li
12
13
14
15
16
1?
18
i9
29
ai
22
23
24

25

 

LDL levels, I‘d be happy to give you an opinion about

that.

Q. BY MR. GONZALEZ: Do you admit that you failed
to properly diagnose my LDL-C levels that were 140 on
June 2011, 116 on May 2010, 127 on September 2009, and

133 on August 2009? Those are milligrams per deciliter.

Q. BY MR. GONZALEZ: It has to do with my
blindness.
0. BY MR. GONZALEZ: I'm asking again a question

about my LDL.

Can you -- again, answer the question. Do you
admit that you did not properly diagnose those high
levels that were over 100 milligrams per deciliter on
those dates?

THE WITNESS: ‘The answer is no. I noted those

Accuracy-Plus Reporting, Inc. (916) 787~4277

 

50

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 135 of 284

10
11
12
13
14
i5
16
17
18
19
20
21
22
23
24

25

 

levels. | I i es

a
:

I

1

1 i

Q. Dr. Siegel, dees the American Heart Association
for people who have two risk factors or more recommend
that they be treated with statins to maintain their LDL
levels at 100 milligrams per deciliter or lower?

THE WITNESS: No.

Q. BY MR. GONZALEZ: So there is no such

recommendation ««

Q. BY MR. GONZALEZ: -- from the American Heart

Association?

A. You have your LDL levels mixed up.

Q. Dr. Siegel, did you ever do a risk factor
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

51

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 136 of 284

LO
il
12
13
14
is
16
17
18
19
29
21
22
23
24

25

 

assessment or ever document a risk factor assessment of

me, ever?

A. A risk factor assessment for cardiovascular
disease?

Q. Right. Did you ever do a calculation for that?

Did you ever take in the risk factors that were
presented to you in my records and compute a risk factor
calculation?

A. Yes, I did.

a a

a i a
a
EE

Q. Well, I want to know, when is it -- when did
you doc- ~~ when did you document that, or when did you
do that particular documentation in your record ~-

medical records, of my risk?

A. It may not be present in the medical records.
Q. So it’s just you saying that?
A. It's just my knowledge of cardiovascular risk

factors and where you fit in.

Q. And what value did you come up with at that
particular time? What was the percentage?

A. I didn't come up with a percentage.

Q. And doesn't the calculation require a

$2
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
ene,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 137 of 284

16
ij
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

percentage of a certain range?

A. That is one way of looking at things. It's not
mandatory.
Q. I would like to submit this as Exhibit PF.

(Exhibit F was marked for identification.)

Oe
ee
ee
EE Oe
EE eee eee
ee) ee 0) ee
ee eee | eee

Q. BY MR. GONZALEZ: Dr. Siegel, have you seen
those type of risk factor calculations done before?

A. T have.

Q. But you don't have one you've produced that
shows what your risk calculation is for me?

Ae No, I don't have one that specifically
discusses you. If I may ask, out of curiosity, when was
this done?

Q. It was done based on the records from the
values that were in the medical records from the VA

medical records, between 2000 and 2013.

Accuracy~Plus Reporting, Ine, (916) 787-4277

 

53

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 138 of 284

10
ij
12
13
14
15
16
1?
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: Does it state right here ~-

indicate American Heart Association, AA ~~ AHA?

THE WITNESS: I presume that ACC stands for the
American College of Cardiology; AHA stands for the
American Heart Association. That's what -- I presume

that, yes.

54
Accuracy~Plus Reporting, Inc. (916) 787~4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 139 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

es
2
Ss es

SE a

eo

es

9. BY MR. GONZALES: remem

a

So getting back to my question about the LDL
levels, it is your medical opinion that you don't
advocate placing patients on statin treatments to help
maintain their LDL cholesterol levels under

100 milligrams per deciliter?

A. For people who have demonstrated cardiovascular

disease, such as a prior myocardial infarction, one

Accuracy-Plus Reporting, Inc. (916) 787~4277

 

57

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 140 of 284

190
li
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

tries to maintain their LDL less than 100. Actually,
70. For individuals with risk factors, there are other
LDL level goals.

Does that answer your question?

So in all patients, the answer to your question
of LDL less than 100, the answer is no for everyone.
That is my opinion.

QO. And a couple more questions on that. You
mentioned earlier "atherosclerosis." For the record, is
that the plaque buildup that occurs in the arterial
muscle walls, or within the internal muscle walls of the

arteries? is that what you're referring ta?

A. That is somewhat of a crass definition of that.
Q. Your definition --
A. I mean, that's not ~- that would be one way to

think about it, as sort of a thickening of the intimal

layer of the blood vessels, the arteriais.

9. The arterials?
A. Yes.
Q. Okay. And those are plaque buildup -- those

are like little pieces of chips, of hard cholesterol
buildup; is that correct?
A. Not precisely.

Q. What is it, then, in your opinion?

58
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 141 of 284

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

me ee
Se eee -- :
eee

A. It's fat deposition within the intimal layer of

the arterials.

Q. It's what?

A. It's fat. You know; various kinds of fats.
Q. Is there cholesterol in that?

A. Yes.

Q. Okay. Is hypolipidemia considered a risk

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

59

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 142 of 284

10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24

25

 

factor?

A, Dyslipidemia is a risk factor.

Q. What's the difference between hypolipidemia and
dyslipidemia?

A. Dyslipidemia refers to an abnormality of any of

the cholesterol components, including low HDL. And as
you might think, low HDL is not a hyperlipidemia, which
refers to high. So dyslipidemia is a more accurate
term.
Q. And I've had low HDL cholesterol readings, have
I not?

oe eee

THE WITNESS: Again, I'd like to review the
medical record to see what your HDL levels are. I
haven't looked at those recently.
Q. BY MR. GONZALEZ: And would that raise any
concern by you or typically any VA doctor, that there
might be a metabolic problem that's going on in a

patient?

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

60

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 143 of 284

10
il
12
i3
14
15
16
17
18
ig
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: I'm asking you as my treating
physician, my primary care doctor, this is about whether
or not you consider the low HDL cholesterol an
indication that, with the LDL cholesterol that was above
100 milligrams per deciliter, would you consider those
combinations something that needed to have intervention
of some sort, preventive treatment of some sort?
rE ee
THE WITNESS: As phrased, no. I =~ if you
like, why don’t you ask me to expand on that.
Q. BY MR. GONZALEZ: No.
AB. Okay. No, it is not an indication for a

treatment without considering other factors,

(Whereupon, a brief recess was taken from
10:33 a.m. to 10:46 a.m.)

(Exhibit D was marked for identification. }

a BY MR. GONZALEZ: Q | [iy
ae.

Dr. Siegel, I was asking you a question about
arteriosclerosis earlier, and you said it was fatty

deposits.

61
Accuracy-Plus Reporting, Inc. (916) 787~4277

 

 

 
netohh

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 144 of 284

10
li
12
13
14
15
16
1?
18
i9
26
21
22
23
24

25

 

Do those fatty deposits always stay soft?
A. Pardon me?
Q. Do they always stay soft, or are they always --

do they get hard? Do they solidify?

A. They can change their composition in time.

Q. And how do they change their composition? Is

that because they get calcified sometimes?
Ee eee
THE WITNESS: Yes, they may get calcified.

Q. BY MR. GONZALEZ: That means a hardened

condition; right?

A. That's one way to describe it.

Q. And is that what they refer to as hardening of

the arteries, to a layperson?

A. I don't know what the term “hardening of the

arteries" means. I'm not sure that that‘s necessarily

associated with issues of calcification. I think it's a

laymen's term.

Q. Right. And those calcifications of the -- at a

post, the fat issue, at a post issue, is that one solid

piece, or is that made up of fragments?

Accuracy-Plus Reporting, Inc. (916) 787~4277

 

62

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 145 of 284

10
Ll
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

F Re --

A. So do you recall the movie My Cousin Vinny,
where Marisa Tomei was asked to testify, and somebody
asked her a question about the suspension of a car, and
she said, "That's a bullshit question"?

And what she meant by that is, that the premise

65
Accuracy~Plus Reporting, Ince. (916) 787~4277

 

 

 
—

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 146 of 284

16
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

of the question and the way that it was phrased was
inaccurate, which did not allow a precise response.

Many of your questions about the path of
physiology of atherosclerosis and cardiovascular disease
are of a similar nature. I do consider myself
knowledgeable in this area, and you're asking imprecise
questions, and you're asking for a precise response to

those questions.

66
Accuracy-Plus Reporting, Inc. (916) 787~+4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 147 of 284

10
11
12
13
14
15
16
i7
18
19
26
21
22
23
24

25

 

a --

MR. GONZALEZ: Then I'm going to move to strike
his answer as nonresponsive.

Can I ask a question again for us to ~~ for the
idiot that sits across from you that doesn't understand
anything?

Q. BY MR. GONZALEZ: My question goes to the fact,
this hardening of the internal part of the arteries, is
it one solid, giant block, or is it made up of segments

and then fragments?

THE WITNESS: And I would again say that that
is a question that lacks precision that doesn't allow me
to answer.

Q. BY MR. GONZALEZ: Why don't you give me a
description of what you consider to be arteriosclerosis,

a severe case?

THE WITNESS: What usually precipitates a heart
attack is a part of the plaque that is referred to as
vulnerable. And then there is a rupture of the
vulnerable plaque, where they, with platelet adhesion

and a clot that forms in the lumen of the blood vessel,

67
Accuracy=~Plus Reporting, Inc. (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 148 of 284

10
11
12
13
14
1S
16
i7
18
19
20
ai
22
23
24

25

 

which blocks blood flow.

Q. BY MR. GONZALEZ: And this could happen in any
artery; correct?

A. No. There are certain arteries that are more

prone to that than others.

Q. Which are the ones ~~+

Ae The ones that have vulnerable plaques.
Q. Okay. Which of those arteries?

Q. BY MR. GONZALEZ: To your knowledge.

THE WITNESS: Again, that doesn't ~~ which are
those vessels? I mean, it can happen in a coronary
vessel, if you're asking. The left main, which is the
mid Widowmaker. It can happen in the left anterior
descending, and it can happen in the right coronary
artery, the circumflex artery. If you're saying which
vessels in the heart, obviously, there are other vessels
throughout the body where that could happen as well.

Q. BY MR. GONZALEZ: Yeah. Peripherally in the
body, can that also happen?

ee eee

THE WITNESS: It's a different path of
physiology. What I'm referring to primarily happens in

the heart.

68
Accuracy~Plus Reporting, Inc. (916) 787~4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 149 of 284

10
li
12
13
14
15
16
17
18
i9
20
ai
22
23
24

25

 

Q. BY MR. GONZALEZ: But peripherally -- is there
a condition called peripheral vascular disease?

Yes.

THE WITNESS: Yes, there is.

A.
Q. Okay. So peripherally, this arterial occlusion
that occurs with this plaque can happen throughout any

part of the body?

THE WITNESS: One could have atherosclerosis
throughout the arterial system, yes.
Q. BY MR. GONZALEZ: Not throughout, but it can
happen in an extremity, a leg, where arteries ~-

wherever arteries have -=

Ae Some blood vessels are more prone to it than
others.
Q. And that's because of their size?

Accuracy~-Plus Reporting, Inc. (916) 787-4277

 

 

69

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 150 of 284

10
ii
12
13
14
15
16
1?
18
19
20
ai
22
23
24

25

 

THE WITNESS: Well, I'm sorry.
9. BY MR. GONZALEZ: Is that because of the

size -~

Q. BY MR. GONZALEZ: -~ of an artery?
As No.
Q. Is that because of the blood flow that goes

through that artery?

RE eee

THE WITNESS: Wot precisely.
Q. BY MR. GONZALEZ: Then what are the factors
that make a particular artery more prone to having an
occlusion occur from atherosclerosis?

Oe

THE WITNESS: It's a good question. It’s not
precisely known, but it has to do with turbulence of
blood vessel. It has to do with the issues of blood
bifurcations of blood vessels. It has to do with -~
frankly, it has to do with what's called endothelial
function.

I mean, it's a complicated question that people
have been working on for many decades, and the precise
answer is not a simple one.

Q. BY MR. GONZALEZ: And so this ~~ this -~- you

Accuracy~Plus Reporting, Inc. (916) 787~4277

 

70

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 151 of 284

10
TL
12
13
14
15
16
7
18
19
20
21
22
23
24

25

 

mentioned earlier that it was like a cluster, right,
that breaks off, like a thrombi? Is that what they call
thrombi?

A. It's not a cluster. It’s a rupture in the

heart that we're talking about.

a --

Q. Okay. But when you get to smaller arteries and
arterials, it's more likely that these clusters can

ecclude those areas: is that not correct?

THE WITNESS: I'm not sure what I understand as
the term "cluster" that you're referring to.
Q. BY MR. GONZALEZ: Well, you mentioned earlier
that there is a rupture of -+

A. A vulnerable plaque.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

71

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 152 of 284

10
11
12
13
14
15
16
17
i8
19
20
21
22
23
24

25

 

Q. A vulnerable plaque is what you mentioned,
right.

A. That's correct. You mentioned that.

Q. So that -- I'm picturing it's a piece of

some ~~ hardened piece of cholesterol or fatty tissue?
As No. That's not what -- that's not what the --
what happens.

Q. Okay. So describe to me what happens?

A. Again, there’s something called the plaque
shoulder. There's areas that are considered vulnerable.
Those could open up and rupture, and then there's
platelet adhesion, and a whole series of things that
results in a thrombus that occludes a blood vessel in
the heart. That's not necessarily what happens at other
parts of the body.

Q. But that piece that separates --~ right? It
separates; correct? It separates from --

A. Mr. Gonzalez, I'm again having difficulty
answering your guestions, because quite frankly, you
don't have the background to ask the intelligent
question about what happens, nor would I expect you to,
because you're not trained, nor would most physicians,
by the way.

Q. So is this a floating piece of -- you called it

a rupture or ~«

72
Accuracy-Plus Reporting, Ine. (916) 787-4277

 

 

 
oe

pete

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 153 of 284

10
11
12
13
i4
15
16
i}
18
19
20
2i
22
23
24

a5

 

A. No, it's not floating. Okay?

Q. S50 how does -- so how does an embolism occur?

TEE WITNESS: So an embolism is different than
the process that I described.

Qo. BY MR. GONZALEZ: And how is it different?

THE WITNESS: An embolism is, in fact,
something ~~ a discreet clot, let's say, or something of
that sort, that breaks off from somewhere, that
migrates.

So to give you an example, people in atrial
fibrillation are prone to develop clots in the atria of
the heart. Those can break off and go to the brain and
cause a stroke. Okay?

Q. BY MR. GONZALEZ: And that could happen -~ and
you agree that the arteries and the arterials and the

venous structure in the eye is very small?

THE WITNESS: You lump the arterial system and

73
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 154 of 284

id
li
12
13
14
i6
16
7
18
19
20
21
22
23
24

25

 

the venous system. The path of physiology is totally
different. You said the venous system.
Q. BY MR. GONZALEZ: Okay. Well, the arterial
system, then. Is that ~- is that correct, is that
they're very small in the eye?

BE ee --

THE WITNESS: Are you talking about the size of

the blood. vessels?

THE WITNESS: I would ask you, very small

compared to what?

Q. BY MR. GONZALEZ: Compared to the heart.
A. Compared to the coronary arteries?
Q. Compared to the carotid arteries.

MR. BRODERICK: We're taking a break right now.
There's no question pending. We're taking a break. I'm
going to call somebody, and I'll be back.

MR. GONZALEZ: You call in front of me is what
you will do. You will call the judge, and then we can
have the judge decide whether he is ~~

MR. BRODERICK: I’m going to call whoever I
want. You're not going to tell me who I‘m going to
call, but I'm not going to call the judge right now.

MR. GONZALEZ: Why don’t you call the judge

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

74

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 155 of 284

10
il
12
13
14
i5
16
17
18
19
20
21
22
23
24

25

 

right now. I'm going to ask the judge.
MR. BRODERICK: I'm going to cail somebody
else. We're off the record, and we're going outside.
(Whereupon, a brief recess was taken from
11:00 a.m. to 11:08 a.m.)
MR. GONZALEZ: Back on the record.
Could you repeat the question that was pending
to Dr. Siegel, the last question, please?
(Whereupon, the previous question was read by
the Reporter.)
Q. BY MR. GONZALEZ: Okay. So going back to --~
you mentioned the embolism. The embolism can lead to 4
stroke. How does an embolism ~~ how's that? Is that a
cluster, or does that occlude the artery? Or is that

what happens?

Oe
Oe eee
ee

THE WITNESS: You know, I must tell you that
I'm capable of having an abstract discussion of the path
of physiology of various cardiovascular diseases, but TI
don't believe it's something that I want to get into

right now. I don't see how it's, frankly, pertinent to

this particular case.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

75

 

 
—,

APs,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 156 of 284

10
Ii
12
13
14
L5
16
17
18
19
26
al
22
23
24

25

 

Q. So my blindness, isn’t that a result of an

embolism?

THE WITNESS: Well, I'm not an ophthalmologist,
and I would just answer that probably the causes of
blindness are many. Right? So in what context I'm not
certain that you're referring to, but, again, I'm not an
ophthalmologist, so that's best ~~ issues pertinent to

the eye are best left to the ophthalmologist.

76
Accuracy~Plus Reporting, Ine. (916) 787~4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 157 of 284

10

li

12

13

14.

15
16
i7
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: Did you read the
ophthalmologist's report when you referred me over there
in January of 2013?

A. Yes.

Q. So what was the diagnosis that the
ophthalmologist gave as a cause or condition of my left

eye blindness?

THE WITNESS: To the best of my recollection,
the ophthalmologist was not certain, and, basically,
commented that your response to, I believe, various

tests that she did was somewhat inconsistent.

a ee
a a a |)
ee eee
ee
a ee
re eee eee
2 ee
Ee eee ee

Q. BY MR. GONZALEZ: And does that mean that there
is no blindness in my left eye; that I'm somehow

fabricating it?

Accuracy-Plus Reporting, Ine. (916) 787-4277

 

 

77

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 158 of 284

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

THE WITNESS: You know, I'm going to leave that
to the ophthalmologist.
Qo. BY MR. GONZALEZ: But I'm asking you. Is that
what you believe, that it‘s just something that just
doesn't exist?

es eee

THE WITNESS: I'm not prepared to say that
there is no field deficit in your left eye, and I'm not
prepared to say that there is.
Q. BY MR. GONZALEZ: So you're saying that there
is no blindness in my left eye; is that what I
understood?

Ae No,

Q. BY MR. GONZALEZ: So do you acknowledge that
the ophthalmologist recognized that there was an area of

blindness in my left eye?

THE WITNESS: Right. I think your question
would be best asked of the ophthalmologist.

Q. BY MR. GONZALEZ: I'm asking you as my primary

78
Accuracy~Plus Reporting, Inc. (916) 787~4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 159 of 284

16
Li
12
13

14

15}

16
L7
18
19
20
21
22
23
24

25

 

physician. Do you acknowledge that ~~ you read the
records, and you read the report. Did the
ophthalmologist make a conclusion that a certain
portion ~~ a large portion of my left eye is -~ cannot

see?

THE WITNESS: As I said, my recollection of her
note, which is not precise, was that she noted some

inconsistencies in your response to some of her testing.

79
Accuracy~Plus Reporting, Ine. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 160 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: So you're saying that there
was no blindness in January of 2013. There was no loss
of vision in my left eye?

THE WITNESS: No, I'm not saying that.

Q. That's not answering what ~~ I'm asking you

about loss of vision. Yes or no?

THE WITNESS: I am trying to say to you ~~

Accuracy~Plus Reporting, Inc. (916) 787-4277

80

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 161 of 284

10
i1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: Did you recognize that there
is a loss of vision on January of 2013?

A. So maybe I should go back a step to note that,
in some instances, there is not a “yes" or “no”
response. There is a measure of uncertainty. But,
again, I think you need to ask the ophthalmologist what
she meant, because I've been trying to interpret what
she thought based on her note, which is imprecise. She
probably could give you a more definite response to that

question.

Q. BY MR. GONZALEZ: Did the ophthalmologist

diagnose loss of vision as ~~ did she term it as a

81
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 162 of 284

10
il
12
13
14
i5
16
17
18
19
20
21
22
23
24

25

 

non-arterial neuropathy?

ree
7 eee eee
rn Ee Eee
as --

THE WITNESS: Well, I don’t recall exactly what
she put in the note. I'm sorry. If you want to pull it
up, I'll be happy to look at it, her note, and see
exactly what it was that she said.

(Whereupon, a brief recess was taken from

11:17 a.m. to 11:19 a.m.)

Q. BY MR. GONZALEZ: Back on the record.

Earlier, Dr. Siegel, you acknowledged that you
saw the report of Dr. dudith Sabah, who is a -- I
believe in the ophthalmology department over at the VA;
is that correct?

A. I don't -~ I did read a note. I can't remember
who the author of the note was, but if you want to give

me the note, I'il try to recall the details.

Q. Okay. Those are the notes from January 18,
2013.

A. Okay. I see the note dated January 18th, 2013.
Q. Okay. Did she conclude that I had a -~ what
did she call it? --~ a non-arterial optic neuropathy or
edema?

Accuracy~Plus Reporting, Tne. (916) 787~4277

82

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 163 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

25

 

THE WITNESS: Let's see. Okay. What I see
written here is, "Optic nerve edema OS ~ unclear
etiology."

Q. BY MR. GONZALEZ: So edema means that there was

a hemorrhaging?

A. No, it does not mean that.

Q. What does that mean?

A. Edema means swelling, in a laymen's term.

Q. Edema means swelling. Okay. And is swelling

from fluids?

THE WITNESS: So you use the word “hemorrhage,”
which refers to blood. Edema is not generally blood.

It's almost always other tissue fluids.

Accuracy~Plus Reporting, Inc. (916) 787~4277

83

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 164 of 284

10
ii
12
13
14
15
16
1?
18
19
20
ai
22
23
24

25

 

Se it was never diagnosed by the VA, then, that

©

i had any sort of neuropathy that occurred in my eye?

85
Accuracy~Plus Reporting, Ine. (916) 787-4277

 

 

 
“—~

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 165 of 284

ij @ eee
ee
3) rr ee eee

‘| =

5 2
6 THE WITNESS: I'm trying to read this note

7 where it might mention that ~~ a quick perusal of the

8 note, I can't see the term optic neuropathy, although it
9 may be here somewhere. It says, “Optic nerve edema OS -
10 unclear etiology,” which means “cause unknown."

1 Ss

12) § me ee

3, i eee eee

14 fF

15 ee

16 mE eee
17 a aa.

18 ee

19 ee ee
20;

21 a | ee a 2
22 |

23 Q. BY MR. GONZALEZ: Just so I understand, do

24 you -~ do you believe that this embolism that occurs

25 when there's a rupture or something, when something

 

86
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 166 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

happens, that you said that causes a stroke; right? You
said that earlier, that an embolism ~-
A. I did not say that the term “rupture™ and
“embolism™ go together. I did not say that, no.
a iE —- eee
ee
nee
EO eee
7 eee
eee eee
ee

Q. BY MR. GONZALEZ: Is that what happened to my
eye?
EE
THE WITNESS: I don't know what happened to
your eye, nor did the ophthalmologist who noted unclear
etiology.
Q. BY MR. GONZALEZ: Did you ever treat me for the
hypolipidemia that you noted in my medical records?
sO ST
THE WITNESS: I don't know that I noted you had
dyslipidemia in the medical records.
Q. BY MR. GONZALEZ: You didn't note it in the
medical records that there was hypolipidemia?

A. I don't recall if I did or I didn’t over the

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

87

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 167 of 284

10
11
12
13
14
is
16
17
18
19
20
21
22
a3
24

25

 

course of 15 years.

Q. If you did record it --

Q. BY MR. GONZALEZ: -- what would be the
choice -- treatment of choice for you, for such a
condition?

THE WITNESS: Again, it's an unclear question

that is not allowed a response.

88

GN) Reporting, Inc. (916) 787-4277

 

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 168 of 284

16
41
12
13
14
i5
16
17
18
19
20
al
22
23
24

25

 

a eee
ee --

EE eee
ae
Q- rE Oe

EE eee
ee ee
a
a

eee

Q. BY MR. GONZALEZ: Do you know what the term
“eGPR" means?

THE WITNESS: Yes, I do.
Q. BY MR. GONZALEZ: Okay. And does that refer to

the glomerular filtration rate?

A. Yes. Estimated glomerular filtration rate.

Q. And that is a measure of renal function, is it
not?

A, Yes.

89
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 169 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. And it's a critical measure of renal function,

is it not?

THE WITNESS: It is a measure of renal
function, yes, that is frequently used.
Q. BY MR. GONZALEZ: Do you consider it an

important measure of renal function?

A. Yes --
THE WITNESS: -- I do.
Q. BY MR. GONZALEZ: In the lab reports that were

taken September 28, 2009, that were reported to you, the
estimated glomerular filtration rate was rated at 53.5?
A. Uh-huh.

Q. Is that, in your opinion, normal?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

90

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 170 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ee
PS
a 7,
i - eee eee
ae
EO
ee
Pe
es Gee
i | ee
eee
En |) eee
7 EE ee eee 2
ee ee eee
ee
Q. BY MR. GONZALEZ: [i
i'm going to move to strike as

nonresponsive to the answer to the question.

Again, I'm going to ask you: I gave you the
date, September 28, 2009. The value of the eGFR from
the laboratory to you, right, in the medical reports, is
53.5. I'm going to ask you again. Is that within the

normal range ~-

A. Would you like me to describe --
Q. ~~ Of eGFR?
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

91

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 171 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. ~~ the various CKD 1 through 5, the creatinine

clearances related to each one? I can do that if you'd

like.

QO. I would like you to answer the question.
A. But I don't know what you're telling me is
accurate.

92
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 172 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. BY MR. GONZALEZ: Do you know what the normal
range is for eGFR?

A. Actually, what I just described to you is +-- I
can describe to. you CKD 1 through 5 and the precise
creatinine clearances of that. That would probably --
that would be considered a creatinine clearance of 53 ~-
I don't know why I'm answering this ~-- would be
considered CKD 3A, if you're interested. CKD 4 would be

a creatinine clearance of 15 to 30. CKD 5 would be less

than 15.
Q. I'm.asking you, do you know what the normal
is -— does it have to be above a certain number for it

to be considered normal range?

9. BY MR. GONZALEZ: Or is it considered below a
certain number that is considered to be --

A. I believe what you've described --

THE WITNESS: So for normal individuals, the

creatinine clearance is considered greater than 90. For

Accuracy-Plus Reporting, Inc. (916) 787+4277

 

93

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 173 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

a CKD 2, it is 60 to 90.. CKD 3 is 30 to 60. CKD 3A is
45 to 60. CKD 3B is 30 to 45. CKD 2 is 15 to 30, and

CKD 4 is less -~- creatinine clearance of less than 15.

Q. me
A. Pe Ps

15.
a es
a

94
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
patent

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 174 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Thank you.

So let's get back to this question of
nephrology. Do you agree that, in your evaluation of my
medical care, that there was some renal dysfunction that
was occurring sometime between 2000 and 2012, 2013?

A. Again, I would have to review the records. But
to move this along -~ because I really would like to get
to this issue of your -~ shoulder issue, and I am not
anxious to come back -~ a creatinine clearance of 53
would be considered chronic kidney disease stage 3A.

Q. Thank you. Qy

A. If that was your creatinine clearance. Okay?
Q. Okay. Now, you said creatinine, but I was
talking about the glomerular filtration rate. Are we

talking about the same thing?

A. In essence.

Q. What's the difference?

A. I'm not -- I don't want to get into that.

Q. Why did you mention creatinine was. the 53.5?
A. I'm telling you what the definition is of

creatinine clearance with the various stages of chronic
kidney disease. But there is a correlation between

glomerular filtration rate. But what a physician

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

95

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 175 of 284

10

11

12

13

14

415

16

17

18

19

20

21

22

23

24

25

 

receives on the chart is an estimation of creatinine
clearance.

Q. So that's the GFR that we were talking about,
glomerular filtration rate?

A. Tt's related,

Q. BY MR. GONZALEZ: I want to know why did you
mention creatinine when we're talking about the
glomerular filtration rate?

A. Because that's what we receive as the estimated
creatinine clearance as part of the record, as part of
the laboratory values. It will say "estimated

creatinine clearance."

Q. BY MR. GONZALEZ: All right. Now, on

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

96

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 176 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

March 22nd, 2012, the medical records, when I was under
your care, indicated that the eGFR, the estimated
glomerular filtration rate, was at 55.9. Did you

consider that to be normal?

THE WITNESS: If that was the case, which I
don't have the chart in front of me to verify, that
would be considered CKD, chronic kidney disease, stage
3A.

MR. GONZALEZ: Okay. Now, I'm going to submit
this as Exhibit G.

(Exhibit G was marked for identification. )

THE WITNESS: What. is this? This is,
"Indications and Contraindications for the Use of
Nonsteroidal Antiinflammatory Drugs in Urology."

Okay. Yes, I see this.

Q. BY MR. GONZALEZ: Okay. Do you note that that
is published in 1985?

A. Yes.

Q. Okay. So since 1985, it's been medically known
that nonsteroidal antiinflammatory medications were
contraindicated for people with renal disease

dysfunction?

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

97

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 177 of 284

10

ll

12

13

14

15

L6é

i7

18

19

20

21

22

23

24

25

 

os |

THE WITNESS: No. Again --

os es os

|
Se eS | Gs
SE Se es a

THE WITNESS: Nonetheless, I wiil answer the

question no. It's frankly much more nuanced than that.

Q. BY MR. GONZALEZ: I'm going to ask the question
again, Doctor. Is it well-known since 1985 that, I'm
going to say, the nonsteroidal antiinflammatory drugs,
or otherwise known as NSAIDs, were contraindicated for
people who had renal dysfunction, regardless --

specifically, people who had severe or serious stage

98
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 178 of 284

10
11
12
13
14
15
16
17
18
19
20
al
22
23
24

25

 

renal dysfunctions?

THE WITNESS: And I would respond again that
it's more nuanced than stating somebody has kidney
disease, because there are various stages of kidney
disease in various age groups.

MR. GONZALEZ: I'd like to submit this as
Exhibit H.

(Exhibit H was marked for identification.)

Q. BY MR. GONZALEZ: Doctor, right here it says --
can you read that, "from similarly," into the record,
please? "Similarly," forward for about two sentences
there.

A. "Similarly, the kidney may be especially
Susceptible to adverse effects of NSAIDs. In diseases
such as peptic ulcers, diabetes, hypertension,
congestive heart failure, liver disease with ascites,
and renal insufficiency. PGs seem to play a protective

role in the kidney.”

Q. What does "PG" stand for?

A. Prostaglandins.

Q. And doesn't the NSAIDs interfere or disrupt the
synthesis -~- prostaglandins synthesis?

99
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 179 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

_eLLhLCUC te
EE Oe
a EE eee
es ns
a
a a ee eee eee
ee
ee i
ee
nn ae
a

Q. All right. But to my question, doesn't these
NSAIDs interfere with the prostaglandins synthesis,

according to this article?

THE WITNESS: I haven't read that article.
It's published in 1985 --

QO. BY MR. GONZALEZ: Right.
A. -- in seminars in urology.

Urology is an independent subspecialty of
surgery, not -~ so I have no familiarity with that
article. But I'll answer your question.

Q. Do you want to read it?

A. No, I read what's said there, but, yes,

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

100

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 180 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

nonsteroid antiinflammatory drugs do have an affect on

prostaglandins.

THE WITNESS: Again, a bit more nuanced than
that.
QO. BY MR. GONZALEZ: Is it ~- is it helpful to put
someone on NSAIDs who has renal dysfunction history, or

is it less likely to be helpful --

a

Q. BY MR. GONZALEZ: TI'1il let you look at that
article by a nephrologist.

A. Yes.

Q. Can you read into the record what the title of

101
Accuracy-Plus Reporting, Inc. (916) 787~4277

 

 

 
inn,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 181 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that article is, please?

A. "The Top Ten Things Nephrologists Wish Every
Primary Care Physician Knew."

Q. Okay. In that article, is there a section
where the doctor talks -- the nephrologist talks about
NSAIDs. being contraindicated specifically for people who

have any kind of renal history?

A. I have not read this article. And if you'd
like me to -- can you point out the section that you're

referring to?

Q. BY MR. GONZALEZ: Under section three of this
article, he talks about eGFRs and NSAIDs in correlation.
Q. BY MR. GONZALEZ: And does -- isn't it not true
that the nephrologists do not recommend the use of

NSAIDs for people who have kidney dysfunction histories?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

102

 

 
peat,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 182 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE WITNESS: Well, again, I would want to read
this article in its entirety to give you an opinion
about what this particular nephrologist is suggesting,
and I haven't had an opportunity to do that.

Q. BY MR. GONZALEZ: Weil, I'm sure when you get a
copy of the deposition, it will be attached, and you can
certainly have it then.

A. Well, thank you. It talks about patients with
diabetes and albuminuria.

MR. BRODERICK: Do you want to read it?

THE WITNESS: No, no. Go ahead.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

103

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 183 of 284

10

11

1.2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Doctor, I'm asking, when you
did see me, is it your duty to review all of the records
and the information, including laboratory results, and

make an assessment of those results?

A. When I --
EO eee eee
as

THE WITNESS: When I see you, I review all of

the laboratory results.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

109

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 184 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: But when there's laboratory

results, that's the responsibility of the patient too?

THE WITNESS: The laboratory ~-- the
responsibility of dealing with the laboratory results

are the responsibility of the ordering physician.

a en OE eee
P|
Oe
110
Accuracy-~-Plus Reporting, Inc. (916) 787-4277

 

 

 
setting,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 185 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. BY MR. GONZALEZ: So -- but when you're aware
of those laboratory results, and they're abnormal or
outside the normal range, is it not your duty to take

some sort of preventive action?

THE WITNESS: So let me answer, if there is
something that can be done, it would be the duty of the
physician, but I don't think you. have an understanding
of what one does with a creatinine of 1.38.

0. BY MR. GONZALEZ: Dr. Siegel, earlier we
discussed that you mentioned that I had a stage 3 -- an

indication of a stage 3 renal dysfunction.

THE WITNESS: You were CKD 3A.
Q. BY MR. GONZALEZ: And that's a stage 3 that you

indicated; right?

Accuracy-Plus Reporting, Inc. (916) 787-4277

lil

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 186 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. Stage 3A is a -- stage 3 is divided into A and
B. A is less severe than B, which is more severe,
defined by creatinine clearance.
Q. But you said before you're not a nephrologist,
so you don't know that?
A. I'm not sure what you're asking.

I do know that ~+
Q. Am I an A or a B?
A, How could I not know it if I just said it, what

a definition of creatinine clearance is.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

112

 

 
ae

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 187 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

nn eeeeeeerrC STC
Dn a i
i ee
EE ee
a

ie

i x;.FFTTLCUMGTSCSCSSCiéa

EO
mE ee —

EE eee

a  - e

a
Q. BY MR. GONZALEZ: How do you know --

MR. BRODERICK: We're taking a break.
Q. BY MR. GONZALEZ: How do you know the
difference between the categories A and B?

MR. BRODERICK: We're taking a break. Let's go
off the record.

MR. GONZALEZ: If you keep taking breaks, we're
going to keep dragging this out.

MR. BRODERICK: This is the third. break.
They've been a total of less than 10 minutes.

MR. GONZALEZ: No, they haven't. She's
documented them. I've documented them. There's almost

a 40-minute ~--

Accuracy-Plus Reporting, Inc. (916) 787-4277

113

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 188 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE WITNESS: How do I know the difference
between A and B?

MR. BRODERICK: Stop. You can go off the
record.

THE REPORTER: Everybody has to agree for me to
go off the record.

MR. BRODERICK: Come with me. Come with me.

MR. GONZALEZ: Put on the record that --

MR. BRODERICK: Yeah, we're leaving the room.
You can stay on the record if you want.

MR. GONZALEZ: And then there's a question
pending.

MR. BRODERICK: The time is 12:01. I'll be
back in less than four minutes.

MR. GONZALEZ: This is going to continue for as
long as it needs to.

MR. BRODERICK: Yeah, we'll see about that.

(Whereupon, a brief. recess was taken from

12:02 p.m. to 12:04 p.m.)

114
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 189 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

(Whereupon, a brief recess was taken from

12:04 p.m. to 12:07 p.m.)

MR. BRODERICK: 12:06, we're all. back.

MR. GONZALEZ: I would also like to note that
the witness has taken approximately 30 minutes off
throughout this deposition. I calculated it.

MR. BRODERICK: I would like toe note that I
don't agree that it's been 30 minutes.

Os BY MR. GONZALEZ: Dr. Siegel, earlier you said
that it was a contraindication to -~ you agree that it
was a contraindication to prescribe NSAIDs for someone

with a renal dysfunction problem?

A. No, I did not say that.
Q. Oh, so it’s not -- it's not the case?

THE WITNESS: It's more nuanced than that.

Q. BY MR. GONZALEZ: What does the nuance mean, in

your -- what's your meaning of "nuance"?

115
Accuracy~Pius Reporting, Inc. (916) 787-4277

 

 

 
pet

 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 190 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. So I think what I'm going to have to say here,
I've given you a variety of discussion of renal disease,
but I'm not a nephrologist, and I'm not prepared to
discuss further issues of nephrology.

Q. I'm asking you about the -- there's
nonsteroidal antiinflammatory drugs?

A. I believe I've already answered that question.
And I'm not -- I'm not prepared to answer anything
further related to that.

Q. Well, is it or is it not known that it's a

contraindication for people with renal histories?

THE WITNESS: It's more nuanced than that.
Q. BY MR. GONZALEZ: More. nuanced. I just don't
understand what you mean. What's the definition of
"nuance"?
A. It means it's more complicated than a "yes" or
"no" response to such a question.
Q. So then it's your opinion that -- your medical
opinion that you -- it's okay to prescribe nonsteroid
antiinflammatory drugs to patients who have kidney
history dysfunction?

THE WITNESS: It's more nuanced.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

116

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 191 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Did you prescribe
nonsteroidal antiinflammatory drugs to me when I had

this stage 3 kidney dysfunction?

Q. BY MR. GONZALEZ: I'm going to ask you again.
Did you prescribe nonsteroid antiinflammatory drugs to
me while I had a stage 3 renal dysfunction?

EE ee

THE WITNESS: So for a -~ so to answer your
question, yes, you were prescribed nonsteroidal
antiinflammatory drugs for a very short period of time.
Q. BY MR. GONZALEZ: How many times did you -- do
you recall how many times you prescribed nonsteroidal
antiinflammatory --

A. No, I don't. I don't recall.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

117

 

 
7,

ce

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 192 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Did you ever instruct or issue an instruction
that I should not be given nonsteroidal antiinflammatory

drugs because of my renal. laboratory results?

A. An instruction to whom?
Q. To the other staff members,-.other doctors. Do
you give instructions not. to -- is there -- does the

system allow for you or any other doctors to say, "Hey.
This patient should not be given X; Y, Z, because it's
contraindicated for his situation or condition, or her
situation or condition"?

THE WITNESS: So the system gives warnings

about drug interactions and contraindications and so on.

Accuracy-Plus Reporting, Inc. (916) 787-4277

1.19

 

 

 
petty

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 193 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

There is no contraindication or warning that is given
through the computerized medical record for the
prescription of NSAIDs to individuals such as yourself.
Q. BY MR. GONZALEZ: So is that left up to the
physician, or is that the system that decides that?

A. Every medicine that's prescribed is left up to
the physician, except, again, if there is a
contraindication in the chart where there are warnings.
Q. And when I became blind, I was also under your
prescription of ibuprofen, 800 milligrams, at the time;

is that not correct?

THE WITNESS: I don't recall precisely on what
date you were given a variety of medicines,
Mr. Gonzalez, because you were given a variety of

treatments for your various musculoskeletal problems.

Q. me es --
EE Oe
as

(Exhibit I was marked for identification.)

Accuracy-Plus Reporting, Inc. (916) 787-4277

120

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 194 of 284

1 (Exhibit J was marked for identification.)

2 |
}| i

| a

5 eee

6 SS

7 Ss

| =

9 (Exhibit K was marked for identification.)
| 2 os es
| a a 2

2 | ree

13 es
| i 6
|

is| —

17 Q. When did you first become aware of the fact
18 that I had a shoulder injury, and what was the source of
19 that injury from?

20 SE eee
2) Pe

22 THE WITNESS: Well, I believe when you came to

23 see me, and you told me you had been-in, I believe, a

24 motor vehicle accident, and that you had injured -—-. you

25 had injuries related to that. I believe you had gone to

 

121
Accuracy-Plus: Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 195 of 284

10

11

12

13

14

415

16

17

18

19

20

21

22

23

24

25

 

the emergency room for that initially. Isn't -~- is that
correct?
Q. BY MR. GONZALEZ: Yes, sir.

Q. What was the purpose of your -- what was the
objective of your treatment of my shoulder injury,
initially, in August of 2009?

A. Actually, Mr. Gonzalez, as I reviewed my notes,
it appeared that the problem that you mostly complained
of had to do with neck pain, that you had an injury you
felt was related to a motor vehicle accident, and that
you had been seen in the emergency room, and you had a
CAT scan that did not reveal any fractures.

Q. So you're saying that there was no notation in
the emergency room, or there was no treatment for a
shoulder injury at that time?

A. I'm not saying -~ no, I'm not saying that. I'm
saying that the major complaint had to do with your

cervical spine.

122
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 196 of 284

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Did you ever send me for an

MRI for my shoulder?

>

I don't believe you had an MRI of your shoulder
at the VA; although, I'd have to -- I would have to

recheck the radiology records.

|

In September of 2010, did you receive a letter

124
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 197 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that. was sent to you, telling you that I still had

problems with my shoulder and numbness in my arm?

A. I don't recall that I received the letter in
2010.

a ee eee
a

Q. BY MR. GONZALEZ: So if the injury occurred in
July of 2009, when I first came to you to have it
treated, by September of 2010, that's a little over a
year. And I still had --
A. 14 months.
Q. Right. And I was. still complaining of pain.
EO
THE WITNESS: Would you like me to respond to
that, Mr. Gonzalez?
Q. BY MR. GONZALEZ: Was I still. complaining of
pain at that time?
A. You were complaining of pain in your neck. You
were complaining of pain in your lower back. You were
complaining of pain in your shoulder. You were

complaining of pain in your arm and your hand.

Accuracy-Plus Reporting, Inc. (916) 787-4277

125

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 198 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

QO. So when did you -- when did you decide that my
pain would be cured by continuing with giving me

medications or --

A. I never suggested it would be cured.
Q. -- epidural injections?
A I didn't give you an épidural injection.

a a
a Re
es

Q. es

So why did you believe that that was going to

cure an ongoing problem with my shoulder?

THE WITNESS: I did not ~- I was hopeful -- I

was hopeful that it would help.

127
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 199 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23 |

24

25

 

QO. BY MR. GONZALEZ: But would it cure the
problem? Would it cure what was actually the problem?
A. I was hopeful that it would help.

Q. And you never did order an MRI of my shoulder;
is that correct?

A. I'd have to review the chart, but I don't
believe that I did.

QO. Right. And an MRI is considered to be the
favorite diagnostic tool for shoulder injuries, like

rotator cuff injuries; is that correct?

THE WITNESS: It is one modality. It is a good
modality, to look for soft tissue injuries.

Q. BY MR. GONZALEZ: And does Exhibit I help you
in identifying and Exhibit K help you identify that MRIs
are the preferred choice of diagnostic tools available
for you as a physician?

EE Oe eee
ee
es eee
ee | ee

THE WITNESS: Which is correct; I haven't read
these articles, so T can't tell you what it says. And,

again, it's a nuance of when you order an MRI, so I'm

128
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 200 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

not --~ can't really respond to that question.
Q. BY MR. GONZALEZ: When do you consider that
nonsurgical intervention of a shoulder injury is
failing?

EE OEE eee 2
ee

THE WITNESS: I can give you my overall
assessment of what -- underlying your question is the
notion of when do you go to surgery for any kind of

musculoskeletal issue.

A. As a last resort, after somebody has actually

complied with physical therapy and nonsurgical

interventions, thi e.

Q. And so in lieu of you making a referral to an

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

129

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 201 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

orthopedic surgeon back in 2009 or 2010, you chose to
keep me on antiinflammatory drugs, nonsteroid
antiinflammatory drugs for four years; is that correct?
A. I don*t believe that is correct. I think you
were on, among other medications, Flexeril, gabapentin,
Diazepam. You had gotten some acetaminophen, and you
had gotten a very short course of Vicodin.

I also have to note that all of this is mixed
together with your variety of other complaints, so it
was not clear whether or not we were treating the neck,

the lower back, the shoulder, or the arm.

Accuracy-Plus Reporting, Inc. (916) 787~4277

130

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 202 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. And so would ~- reminding you that in August of
2012, I first saw Dr. Lee. Would that help remind you
when you sent me to physical therapy?

A. In August of 2012, if you say so. Again, I
don't know that for a fact.

Q. So it‘*s approximately three years that you had
me on nonsurgical intervention for the shoulder injury,
but it was still failing; correct?

A. No, actually. At different points you said

131
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 203 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

that you felt better. In between, you had right upper
quadrant pain, and I diagnosed gallstones and sent you

to surgery, and you had your gallbladder removed.

OQ. And so you didn't have an MRI, so you didn't
have the benefit of knowing whether, in fact, I had a
shoulder tear; is that correct?

A. No MRI was ordered. I believe that's the case.
I'm not certain of that. But you did have an MRI of

your lower back.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

132

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 204 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. Okay. Getting back to the shoulder, if the
shoulder -- you started seeing me from the motor vehicle
accident that occurred in duly of 2009. So for
three-and-a-half years or four years, no MRI was ever
taken of my shoulder?

A. If you say so. Again, I'd have to review the
record, but I don't -- I'm not going to sit here and say

an MRI should have been taken, quite frankly.

Q. Dr. Siegel, are you aware of the fact that I

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

133

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 205 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

went to Mercy Medical Care in --
A. As a matter of fact, I am. I read the

operative report.

134
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 206 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. Show me where it says that partial-thickness
tears aren't considered surgical -- of surgical
necessity?

THE WITNESS: I would have to read this
article, which I've never seen before, and note that the
statement says, "The average thickness of a normal tear
in the rotator cuff is 10 to 12 millimeters."

That's all I'm prepared, in terms of this
article. If you want to point out to me something, as
well as if you want to show me the operative report

again, I would be happy to review it one more time.

Q. BY MR. GONZALEZ: So. you don't. acknowledge that
there were two tears in my shoulder?
A. All I recall from the operative report is the

notation that there was a 2+ to 3-millimeter tear.

ee ee eee
Q. Gee

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

136

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 207 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. But there was surgery that was required to get
it corrected, was it not?

A. No, there was not.

Q. Do you know the difference between a
partial-thickness tear and a full thickness tear?

A. I do. I believe the terms are self-evident.

137
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
oe

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 208 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Now, did you ever diagnose or
did you ever note in any of your records between July of
2009 or August of 2009, when you first saw me for the
shoulder injury, until I became blind and didn't want to
return back to the VA for your care in January of 2013,
or thereafter, did you ever note that I had a shoulder

tear?

MR. BRODERICK: (RRR
MM ee
eee
eee eee
ee | eee eee
Se

Q. BY MR. GONZALEZ: So you're saying that in
2014, when I became pain-free from my shoulder, the

surgery in 2013 had nothing to do with that?

138
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 209 of 284

16

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. I'd be happy to answer this. You haven't asked
me about my training or expertise, but I actually
trained at UCSF in clinical epidemiology.

Cause and effect is really only -- can only be
established through a randomized, double-blind
prospective trial. An individual who had a procédure
and then says, "I'm pain-free," that causality cannot he

inferred.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

139

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 210 of 284

10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. Did you ever give me injections between 2000
and 2009 in my shoulder?
A. No.
Q. Did you ever -—~ did you fail not to refer me to
an orthopedic surgeon, in your opinion, or not?
SS  —--
THE WITNESS: No. I'll say no. Not at all.
SE eee ee
as

Q. BY MR. GONZALEZ: So the orthopedic surgeon
that actually did the treatment for me later on and did
the surgery, are you saying that that was unnecessary?

A. I'm not saying that either.

141
Accuracy—Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 211 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: Do you consider that the

orthopedic surgeon who performed the surgery or the
debridement in July of 2013, the report that you read,
of Mercy General, are you saying or indicating that he
overtreated my injury?

A. No.

142
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 212 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: I didn't ask that question.
I asked you, are you blaming me -- is it my fault that I
was taking your -- the prescriptions -- the medications

you prescribed me to take?

ee eee
a EE eee
No.
BE ee
ee
Ee ee
Ps |
Bw eee
ne
a eee
ae
a a

QO. You said earlier -- he's not a defendant.

>

You're not a defendant in this action?
MR. BRODERICK: Nope.
Qo. BY MR. GONZALEZ: Okay. All right.
MR. BRODERICK: The only defendant is the
United States.
Oo. BY MR. GONZALEZ: What is the criteria for you

to then prescribe statins?

146
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 213 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

a i es eee
Ree
A. So anyone who has had a manifestation of
cardiovascular disease, basically should be on a statin.
So if someone's had a heart attack or they've got
angina, or if they've had peripheral vascular disease,
they shouid be on a statin.

In terms of other people, again, it's much more
nuanced. It has toa be, staking into consideration other

cardiovascular risk factors, and so on.

147
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 214 of 284

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

 

QO. BY MR. GONZALEZ: Is there something in
particular that indicated why you wouldn't prescribe
statins for me?

A. You didn't reach the. generally accepted
criteria for statin use during the time period when I

Saw you.

QO. BY MR. GONZALEZ: Between 2000 and 2013, did
you ever recognize that I had at least three or more
risk factors recognized by the American Heart

Association?

148
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Pua

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 215 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. Well, let me go over this in my mind. You
weren't hypertensive. You didn't smoke. You didn't
have diabetes. Your LDL was, generally speaking, less
than 160, if you look at criteria at that time. And
during that time, I don't believe that, even though
family history is a risk factor, it was not in the
criteria ~- I don't believe -- I'd have to look back,
because things have changed over time.

So, no, I don't believe -- I don't believe a
Statin was indicated for you at that time, given your

age at that time, and so on.

Q. BY MR. GONZALEZ: What would be the purpose of
you prescribing statins for me or anyone else?
A. It decreases the probability of a future

cardiovascular event.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

149

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 216 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. Okay. Did you instruct Mr. Broderick to cancel
the first deposition that was scheduled on
February 27th?

MR. BRODERICK: I'1]l object. That's
attorney-client privilege. He's not my client, but he
is an employee of my client.

Q. BY MR. GONZALEZ: Did you -- well, if he's
not -- if he's not your attorney, then I'm asking you,
did you tell him to cancel that February 27th
deposition?

MR. BRODERICK: He's an employee of my client,
the United States, so my conversations with him under
some circumstances can be privileged, certainly as it
relates to the case.

I'll tell you, though, that, no, he did not.

MR. GONZALEZ: That was. your decision?

MR. BRODERICK: That was -- that was ~-

MR. GONZALEZ: That was your decision.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

150

 

 
ant

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 217 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. So since you don't know the cause of the

blindness, you're basically saying it’s just too bad?

THE WITNESS: I don't know. I don't know the
etiology of your blindness. If it turned out, just to
give you a hypothetical, that the day before you had
been punched in the eye, I guess I would say that the
person who punched you in the eye.

But beyond the fact that I don't know the

Accuracy-Plus Reporting, Ine. (916) 787-4277

 

 

153

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 218 of 284

1 medications?

5 THE WITNESS: It depends on the medication, is

6 the way I would respond to you. There's some

7 medications that do not have any increasing risk with

8 long-term use, and there are some that do.

9 Se

0 | Ann

1 | es

12 Q. BY MR. GONZALEZ: But when you give

13 medications, there is a. thing called “potentiation,” is
— 14 that correct, where they can actually give more negative

15 effects -- side effects than just giving one by itself?

16 Ss

0) a

18 Q. BY MR. GONZALEZ: Have you heard of the term

19 "potentiation"?

20 A. Again, I believe your question is not well

21 constructed for me to respond to.

22

a

23 BB
24; ee

a

25

 

 

157

Accuracy-Plus Reporting, Inc. (916) 787+4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 219 of 284

1; @ — eee ee
2) a a ee ee
Se eee—“CtwsSCSC‘(‘(SSCSSCds
(| i oe eee

5 eT US SCS

CC

10

1) iP
1.) eee, eee
1 Ee ee

|

| oJ a ee ee
|

7| # aa

is| Se
| a

20| P|

21] es

22| |

23 Q Wasn't there a tendency that there would be

24 side effects that could affect -~ have negative effects
25 in keeping me on those medications for four years --

 

 

158

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 220 of 284

1 three, four years, like you did?

2 BE ee ee
3, iO eee
ee
5 ee -- |
CCG
7) Pe
eee

9 Q. BY MR. GONZALEZ: Would you like to answer
10 anything about that question?
11 A. Well, as I review your medications, there were
12 no drug interactions. For example, gabapentin and some
13 of the other medicines you were on, there's no drug

14 interactions.
15 Q. Would you explain to me if you have an
16 opinion -- are you aware that Dr. Lee, when she saw me,
17 after I became blind, are you aware of the fact that she
18 took me off of the Motrins that were prescribed and put
19 me on just strict aspirin?

20 Ss ee --
2 | i i a
|

23 THE WITNESS: Dr. Lee is the physical
24 therapist; correct? She's not the ophthalmologist?
25 Q. BY MR. GONZALEZ: Right. She's the pain

 

 

159

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 221 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

medicine doctor.
So are you aware of the fact she took me off

those Motrins when she learned --

A. Again, I'd have to review the chart to be
certain.
Q. Do you have a reason or explanation as to why

she would remove me off the Motrin?

THE WITNESS: Why don't -- you should ask
Dr. Lee.

MR. GONZALEZ: Okay. I'm pretty well done.
Thank you.

MR. BRODERICK: I don't have any questions.

(Exhibit A and Exhibit B were marked for
identification after the conclusion of the
proceedings. )

(The deposition concluded at 1:05 p.m.)

~--o0o---

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

160

 

 
Arne,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 222 of 284

1 STATE OF CALIFORNIA.)
) ss.
2 COUNTY OF EL DORADO )
3 I, JEANETTE LL. VISSIERE, a Certified Shorthand
4 Reporter No. 10431 for the State of California, do

5 hereby certify:

6 That prior to being examined, the witness,

7 DAVID SIEGEL, MD, MPH, FACP, named in the foregoing

8 deposition, was by me duly sworn to testify the truth,
9 the whole truth, and nothing but the truth;

10 That said deposition was taken down by me in
11 shorthand at the time and place therein named and

12 thereafter reduced by me to typewritten form, and that
13 the same is a true, correct, and complete transcript of
14 Said proceedings.

15 Before completion of the deposition, review of -
16 the transcript [ ) was [ ] was not requested. If
17 requested, any changes made by the deponent (and

18 provided to the reporter) during the period allowed are
19 appended hereto.

20 I further certify that I am not interested in
21 the outcome of the action.

   

 

22 Witness my hand this 10th day of May, 2018
23
24 pif.

oA, Ydawue,
25 JEANETTE L. VISSIERE, RPR, CLR, CSR #10431

 

161

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

   

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 223 of 284

EXHIBIT “D”

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 224 of 284

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
(SACRAMENTO REGION)

-~o0o0--

DANIEL E. GONZALEZ,
Plaintiff,

Case No.
~2:15~cv-1997 MCE. DB.:PS

CERTIFIED
COPY

vs.
and DOES 1 to 20,
inclusive,

)

)

)

)

)

)

UNITED STATES OF AMERICA; )
)

)

)

Defendants. )
)

 

-~+o00-=

a Deposition of

JEAN LEE, M.D., M.S.

FRIDAY, APRIL 27, 2018
~~Oo00--

Reported by: JEANETTE L. VISSIERE
RPR, CLR, CSR License No. 10431

APR Accuracy-Plus Reporting Inc.

Certified Shorthand Reporters

 

 

 

MAIN OFFICE:
—_ " 3400 Douglas Bivd., Suite 205, Roseville, CA 95661 * (916) 787-4277

SACRAMENTO OFFICE:
1234 H Street, Suite 105, Sacramento, CA 95814 « (916) 758-5941

Fax: (916) 787-4280 © Toll Free (877) 492-8130 * www.accuracy-plus.net

 

 

 

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 225 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

APPEARANCES

For the Plaintiff:

In Pro Se

BY: DANIEL GONZALEZ

7125 Calvin Drive

Citrus Heights, California 95621
(916) 247-6886

For the Defendants:

US ATTORNEY'S OFFICE

BY: GREGORY T. BRODERICK, Attorney at Law
501 I Street, Suite 10-100

Sacramento, California 95814

(916) 554-2780

E-mail: gregory.broderick@usdoj.gov

--000--

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 226 of 284

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

INDEX
Examination by:
MR. GONZALEZ
MR. BRODERICK
~-o00--

EXHIBI

(No exhibits were

-~o00-~

Accuracy-Plus Reporting, Inc.

 

Page

65

marked. )

(916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 227 of 284

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

BE IT REMEMBERED that, on FRIDAY, the 27th day
of April, 2018, commencing at the hour of 1:50 p.m.
thereof, at the offices of Accuracy-—Plus Reporting,
Inc., 3400 Douglas Boulevard, Suite 205, Roseville,
California, before me, Jeanette L. Vissiere, a Certified
Shorthand Reporter in and for the County of El Dorado,
State of California, there personally appeared:

JEAN LEE, M.D., M.S.

called as a witness, who, being by me first duly sworn,
was thereupon examined and interrogated as hereinafter
set forth.

MR. BRODERICK: Should we state our appearances
just for fun?

MR. GONZALEZ: Yes, sir.

MR. BRODERICK: Go right ahead.

MR. GONZALEZ: Dave Gonzalez, plaintiff.

MR. BRODERICK: Greg Broderick from the US

Attorney's Office, appearing on behalf of the United

States.
EXAMINATION BY MR. GONZALEZ
Q. Hi, Dr. Lee.
A. Hi.
Q. Could you please for the record give your full

name, please, for the court reporter?

A. My first name is Jean, J-e-a-n. Last name is

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 228 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Lee, L-e-e,
Q. And for the record, you are employed by the

Veterans Administration?

A. Yes, I am.

Q. Okay. And that is at Sacramento, California?
A. Yes.

Q. Okay. And you've been with the Sacramento,

California VA for how long, as a doctor?

A. Since 2004.

Accuracy-Pius Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 229 of 284

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

So you were the director -- or I guess the --

the director of the pain management clinic over at the

VA?

A.

No, I'm not director. I'm just regular

employee. Staff. Staff.

Q. Staff?

A, Yes.

Q. But you concentrate in the pain management
area?

A. We have a pain clinic. It's a little

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 230 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

confusing. There's a pain clinic, but there's a PMR
clinic. So the pain clinic, the Army does the new
procedures, like interventional procedures. The PMR
clinic, we also see brain injury patients, so we don't
just do pain. We also do diagnostic tests.

Q. You are -- or you are one of the treating

doctors that I saw when I was in the VA --

A. Yes.
Q. -~ is that correct?
A. Yes.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 231 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. Maybe I should ask. Have you had an
opportunity to -- have you had a chance to look at. the
records, the medical records, regarding my treatment?
A. I just looked at the records related -- I saw
you three times, so I just looked at those records, and

I didn't see anybody's.

Q. Those records begin in August of 2012; is that
correct?

A. Yes. That is what I remember.

Q. When. you saw me in August of 2012, at that time

you were seeing me for treatment to my shoulder; is that

correct?
A. That's what I -- yeah.
Q. Okay. You were not seeing me for my neck

injuries or pains or for my lower back? It was

predominantly for my right shoulder; is that correct?

A. That's how I remember it.

Q. Yeah. You described in one of your notes --
initial notes a condition called -- let me get the right
term.

A. The shoulder, you mean?

Q. Yes. There was a condition that you described.

You gave a description of it.
A. Subacromial impingement.

Q. Subacromial impingement, correct.

Accuracy—-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 232 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE WITNESS: S-u-—b-a-c-r-o-m-i-a-l,
impingement, i-m-p—i-n-g-—e-m-e-n-t.
QO. BY MR. GONZALEZ: Okay. And is that something
that has a specific description or has certain signs and

symptoms that indicate why it's called that?

A. Yeah.

QO. Yes. Can you describe what those are --

A. Well --

Q. -~ please?

A. -~- you have difficulty raise your arm above
shoulder --

Q. Uh-huh.

A. -~-~ and you have trouble laying on the side to

sleep, and especially have trouble reaching back. Also,
doing physical examination, the positive signs, like
Hawkin's and Neer's, those tests are positive.

So those signs, we will diagnose subacromial
impingement, which is very, very common symptoms -- I

mean, diagnosis.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 233 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. BY MR. GONZALEZ: So we can go to the
August 2nd notes. Is that okay?

A. Sure.

Q. BY MR. GONZALEZ: So I believe I asked you the

question of what were the signs and symptoms that
indicate, and you mentioned that it would be positive
results to certain like Spurling's and Hawkin's and the

Neer's test?

A. No. Not a Spurling. Hawkin's and Neer.
QO. Okay, Hawkin's and Neer. And those are tests
11
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 234 of 284

10
ll
12
13
14
15
16
1?
18
19
20
21
22
23
24

25

 

to see how far someone can move their shoulder, arm,

lift them up, rotate?

A. No. Those tests are showing if there is

impingement in the shoulder, not how far you can move

back.

0. When you say “impingement,” is that related to

the ligaments, or is that related --

a. mE ee

a. PE

a |
eee

eee

Ee ee

Mm eee
EE ee ee

Q. BY MR. GONZALEZ: That's okay.

So it's only the tendons. Does it deal with
ligaments at all, in the shoulder?
A. Not that I know of.
Q. What is the difference between the tendons and
the ligaments?

A. Do I have to answer?

THE WITNESS: Well, a tendon is the end of the

muscle. You know, the end of the muscle. It's fibrotic

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

12

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 235 of 284

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

tissue attached to the bone.

And ligament is something connected to the
joint. You know, say, you -- joints, your medial
joint -- the medial and the lateral ligaments connect

them, but it's not necessarily attached to the muscle.

Q. BY MR. GONZALEZ: Okay.

A. That's all fibrotic tissues. That the
difference.

Q. Okay. So the shoulder -- the anatomy of the

shoulder, the way it rotates, it's referred to as the
rotator cuff; right?
A. Well, the four muscles called rotator cuff
muscles wound ~- go underneath the bony space. So when
it's getting pinched, that's the muscle getting -—-
that's the tendon getting pinched. That's a
supraspinatus tendon.

Do you need me to spell that one?
Q. Yes, please.

THE REPORTER: I know that one.
Q. BY MR. GONZALEZ: So there's four muscles to
that shoulder --
A. it's called rotator cuff.
Q. Rotator cuff, right.

And so does impingement also mean that

something could be torn, like a ligament can be pulled,

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

13

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 236 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

er a tendon can be broken, or something could be broken

or torn?
A. You mean impingement?
Q. Does that mean like pinched, or does that.mean

something different? Does it mean like something's

overstretched, something injured in some way, damaged in

some way?

A. The tendon can be impinged, but sometimes the

tendon can be already. partial torn or complete torn.

Actually, when it's completely torn, there's :less pain,

because the tendon is just removed away. It's not on

the impingement.

Q. So partial tears are more painful, typically,

than full tears?

A. That's what I understand.

Qo. Okay. And that's based on your knowledge of -~
MR. BRODERICK: Her experience.

Q. BY MR. GONZALEZ: -- anatomy and your

experience in that area; right? Basically; right?

A. It's based on the textbook, yeah.

Q. The textbooks, okay. Is there any particular

textbook that you rely upon or any particular

association or organization you rely on to get

information from on research regarding the rotator cuff?

A. The PMR textbook.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

14

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 237 of 284

1 Q. When someone experiences a traumatic injury to
~ 2 the shoulder, you know, whether it's overextended or

3 something happens where they get -- there's force that

4 causes the tendons or the ligaments to break, right, or

5 the muscles to get injured, how long does it typically

6 take for that to heal?

7 Oe
0 i

9 Q. BY MR. GONZALEZ: Let me backtrack.
10 Are you ~- when you say you're a staff
11 physician, you specifically are -- are specialist of
12 some sort in pain management?
13 A. We -- PMR has a lot of trainings, mostly

: 14 focused on -- actually, not only musculoskeletal anda
15 brain injury recovery and spinal cord recovery and the
16 focus on neurodiagnostic tests. This whole list of
17 area, we got trained.
18 Q. Okay. Do you have any kind of specialty or
19 subspecialty certifications in that -- in this
20 particular area of pain and I guess --
21 A. I have a subspecialty in electrodiagnostic
22 tests. Now sports medicine, if you focus on joints, it
23 goes through sports medicine subspecialty.

24] eS
25 | ee

 

 

15

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 238 of 284

1 A. ma
m—~

2 Q. ||

3 A. ma

4 Q. Sports medicine is different?

5 A. Sports ~- orthopedic is -- that's a surgical

6 training.

7 Q. Okay.

8 A. Sports medicine, if you're family practice

9 residency, you can go to sports medicine. PMR can go to
10 sports medicine. Internal medicine, if you want, they
11 can go to sports medicine, not involved with surgery.

12 I guess orthopedic surgeon, I don't know. I

13 guess ~-- I don't know. I'm not sure. I can't guessing.

| 14 Q. Okay.

15 So

16 i i

17 Q. BY MR. GONZALEZ: But sports medicine is

18 focused on nonsurgical corrections is what you're trying
19 to say? Is it less surgery involved in sports medicine?
20 A. I would think so.
21 I'm curious. Why do I get asked all those
22 questions?
23 se
24) st ee «
25 a

 

 

16

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 239 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: So, yeah, looking at the note
that I located, which is January 28th, 2013, you entered
some notes in there and identified -- you said --

identified right shoulder subacromial impingement

syndrome.
Do you see that?
A. Okay. Diagnosis, okay.
Q. At the very first page. I'm looking at --
A. Oh, yeah,
Q. ~- US00347.
A Okay.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

19

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 240 of 284

1 Q. Do you see that at the: bottom?

2 A. 347, yes, I have it.

3 Q. Okay. All right. You noted that I had lost

4 vision in the paragraph just underneath that.

5 Do you see where it says --

6 A. Right, right.

7 Q. -- "Also noticed vision loss in the left eye in
8 that morning"?

9 ee
| iz

11) Eee ee
2) ee
3) i

14 a ||

15 i ee eee
6, i
17 EE ee

18 Be Ea

19} EE Eee

20) i -- ee eee
21) i ee
22; ee a
23) i
24; eee |
25 | | ee

 

Accuracy-Plius Reporting, Inc. (916) 787-4277

 

20

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 241 of 284

ee eee

—
2) a
3 Q. The Hawkin's test. and the Neer's test, then
4 that's more for the shoulder?
5 A. That's purely for the shoulder.
6 Q. Okay. But I was also positive in those tests
7 as well?
8 A. That was on my note on August 8th.
9 or
10 Q. BY MR. GONZALEZ: Back in August 2012, you have
11 already identified that. Okay.
12 ee
3) i a
oo
14 The second time when I came to see you in
15 January of 2013, did we have a. discussion about the
16 medications I was on?
17 A. Excuse me. So on the notes, yes, I noted you
18 were taking Motrin and Neurontin.
19 Q. Did you talk to me about side effects of
20 different medications during that visit or any visit at
21 all?
22 A. I don't remember.
23 Q. Okay. Do you recall that in those visits in
24 2013 with you, you took me off of the Motrin and ordered
25 me to only be on aspirin?

 

 

22

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 242 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. On my note.
Q. What day was that and what page, please?
A. That was 349.

MR. BRODERICK: US0349?

MR. GONZALEZ: Yes.

THE WITNESS: (Nods head up and down.)
Q. BY MR. GONZALEZ: Did you note ~~ where is
it that -~ where it says under Plan?
A. Yes, under Plan.
Q. And could you read for me what your note says

there, please?

A. "Advise patient to stop taking Motrin

800 milligram twice a day. Take aspirin 325 milligram
once a day with food. Anticoagulation, also for pain
and a headache."

Q. Oh, headache. Okay. What was. the

anticoagulation? What was that in reference to, please?

A. Because you reported a visual loss, and I
thought -- first thing come to my mind would be worry
about. stroke, so that ~+ we put people on aspirin.

That's the standard way to do. Then that’s why I put
you on aspirin.

And the reason I take off Motrin, because you
don't put both together. You increase chance of

bleeding, so I stopped Motrin and put you on aspirin.

Accuracy-Plus Reporting, Inc. (916) 787+4277

 

 

23

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 243 of 284

1 That's the purpose I did that.
o~
2 Q. Okay. So the Motrin, does it cause clogging,
3 is what the Motrin does, or does it have anticoagulant
4 properties, or?
5 A. Motrin does not have anticoagulant property.
6 Q. Okay. And the concern for the stroke was
7 because it could have been something that caused the
8 stroke in my eye to go blind? Is that possibly what the
9 reason was?
Lo ees ee
|,
12 | ees
13 Q. BY MR. GONZALEZ: T.want to know -- you
—~
14 instructed to take me off the Motrin and put the aspirin
15 on. So I don't think it was -- they could not be
16 speculation if you had a good sound reason for changing
17 the medication to aspirin.
18 What I'm asking is, is that because, as you
19 mentioned earlier, it was because I could have had a
20 stroke in my eye as the cause of the vision loss?
21 ee ee
22 | IS Ss
23 THE WITNESS: I'm honestly not -- I'm not
24 worried about -- I mean, I don't mean stroke in the eye.
25 I was worried about a stroke in the brain.

 

 

24

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 244 of 284

1 Oo. BY MR. GONZALEZ: Stroke in the brain. Why

o™

2 would I have a stroke in my brain?

3 A. Do I have to answer that?

4 2 | ee os

| a es |

‘| 7

7 Q. BY MR. GONZALEZ: Yeah. I want to know the

8 medical basis for why --

9 A. Why you have vision loss ~- you don't have a
10 trauma to your head. If somebody have a vision loss,
li based on my background/training, I worry about the
12 stroke, because the way the PMR physician, we aiso take
13 care of people after stroke, rehab. Right? PMR. “R"

o~
14 stands for rehabilitation.
15 So that's my background, just -- I was worried
16 about you might have a stroke, so I said, well, get
17 aspirin and order CT scan of your head. But you have
18 MRI already pending. That's the reason I did that.
19 Q. Okay. But the MRI ~-— you mentioned the MRI was
20 for?
21 A. For your brain.
22 Q. For the head?
23 A. Yes.
24| Ss
25 | i --

 

 

25

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 245 of 284

1| ae
2| — eee eee

10 |

11} ee

12) a |

13) ee ee ee

14) ee
1 ee eee
16)

17 ee
1) i re eee

19 |

20 Q. Above where it says, "Plan," can you read the
21 notes that -- can you read that, where it says, “Sudden
22 onset"?

23 A. "Sudden onset of left lateral hemianopia two
24 weeks ago. Unlikely giant cell arteritis. Needs to

25 rule out stroke (aithough, it is most likely in

 

 

26

Accuracy-Plus Reporting, Ine. (916) 787-4277

 

 

 
eemec,

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 246 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

bilateral eyes) or occupying lesion."

That means rule out o¢cupying lesion. That's
what it means.
Q. Okay. What is "hemianopia"?
A. Hemianopia is partial visual loss in one eye,
partial vision loss.
QO. So partial vision loss, meaning that could mean

20 percent, 50 percent?

A. That's 50 percent.

Q. More than 50 percent?

A. Yeah.

Q. Oh, this eye. Okay. Got it.

A. It's just in one eye, half of the vision loss.

It's called hemianopia,
Q. Is vision loss -- to you, does it mean
blindness, or does it mean something different?
A. Vision loss, I don't know how to answer that.
I‘m not sure.

| eFC
ee

Q. BY MR. GONZALEZ: Yes. Can you be partially
blind?
A. There is a legally blind definition, but I

don't remember the definition of what’s legally blind.

But you don't have to be totally, you can't see anything

27
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 247 of 284

10
Lt
12
13
14
15
16
17
18
19
20
2i
22
23
24

25

 

to be --
Q. But you can be partially blind, like you said,
half side?

Is that -- I guess what I'm asking is, that it
says hemi, which I guess means half. So you can be
partially blind?

A. Partially vision loss, yes.
Q. Okay. Is there a difference between vision
loss and blindness? I'm a little confused?

A. It's not really my field. I'm not --

THE WITNESS: I don't know. I usually say
"vision loss" or "blindness." I'm sorry. I don't know.
Q. BY MR. GONZALEZ: I also notice in that page 2
that, above there, it actually -- you marked down that I
had positive Neer's and Hawkin's. Is that correct, on

that same page?

A, Yes, yes. JI see that.

Q. You marked it. So that meant that I had that
shoulder ~- that was for problems with the shoulder?
A. P|

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

28

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 248 of 284

ee
2) ee
3) ee

4 Oe

ee

6 eee
7 a

5 a

9 Q. BY MR. GONZALEZ: Well, you specialize in pain

10 management; is that correct?

11 A. Right. But I rarely prescribe medication to

12 people, because I prefer doing acupuncture, so....

13 QO. Okay. But why is it you have a hesitancy or
- 14 why do you withhold prescribing medication, may I ask?

15 Why is it you prefer not to prescribe medications?

16 A. Acupuncture works quite well. So you apply

17 something I can do, I just -~ it's part of my training.

18} ee
1
0 I ee
21) me a

22/ fm ee
23) a

24; ee a

25 SE ee

 

 

34
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 249 of 284

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

 

Q. When. you first diagnosed the, I'm going to just
say, the shoulder impingement in August of 2012, did

you -- did you feel that it wasn't something that
required having some sort of MRI diagnosis or some
further testing, you know, diagnostic testing?

A. I didn't feel -- I -- usually the standard
practice we do is, often refer to physical therapy
first. And then if that doesn't get any better or
people request a surgery, then we order MRI, because
surgeon will want MRI. Usually we don't just send you

to get MRI right away. It's not what we do.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

36

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 250 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

ee

a Physical therapy.

a a
a a --

a ee
Oe

Q. BY MR. GONZALEZ: If the physical therapy is

not successful, or it doesn't seem to be, is a --

A. Your shoulder pain --
Q. ~~ surgical referral next?
A. I would usually proceed with cortisone

injection, if a patient agree or if patient have no
diabetes. I mean, you could have diabetes under good
control, then we do the cortisone injection or
acupuncture.

And I rarely, rarely refer ~- I remember I
referred one person to surgery, because he has torn of
the rotator cuff tendon. He couldn't raise his
shoulder. So that's something, you know, I order the
MRI right away and send them to get a surgical opinion.

The surgeon may still not do anything, because
if you're over 50, you're not an athlete. A surgeon may
just leave it alone, because if there's no pain
involved.

Q. So you have surgeons that you refer to for

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

37

 

 
penton.

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 251 of 284

10

Tt

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

these kind of problems at the VA hospital?

A. We do have orthopedic department.

Q. You have an orthopedic department?

A. Yes.

Q. But at the time that you saw me, because it was

August 2012, you didn't believe at that point in time
that I would be a good candidate for going to see an
orthopedic surgeon?

A. No. We order specialties. See people before
surgeons. Usually that's the case.

Q. Were you familiar with the fact that I had an
automobile accident in July of 2009?

A. Based on my note.

THE WITNESS: Must be you told me. Otherwise,
how would I know?
Q. BY MR. GONZALEZ: Well, it's in the notes.
A. I said that you have shoulder pain for duration

three years after rear-ended accident.

Accuracy-Plius Reporting, Inc. (916) 787-4277

 

38

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 252 of 284

1, Eee 2

2| a

3; Ca

4) = a

5 EE ee

10) =

11 eFC ES CU TSCSCSCSSSCSCiéCY
2.) i ee
Eee
14) | ee

15 a
16 | A Sens
17 Q. BY MR. GONZALEZ: Did you -- were you

18 interested in finding out if they had any trauma that
19 related to this impingement that you diagnosed?

20 A. I wrote what you tell me.

21 I mean, I only saw Dr. Siegel once in a big
22 conference room. That’s all. I mean, we don't -- we
23 don't -- when new. patient come, we don't just call the
24 other doctor, talk to the other doctor.

25 Everybody is so busy. Can you imagine every

 

 

39

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 253 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

day? You see so many people. You won't have time to
talk to all of the doctors for each patient, unless
there's something you want to do right away. Then we
still just make the note to the other doctor to sign.
Then the other doctor will get notification.

Qo. But would -- having a trauma, would that be
something important to consider as a source of causing
something like an impingement to occur?

A. Yeah. Source of pain, it could be resulting
from the shoulder or -~ I mean, could it be ~~ well,

based on, you said, you have shoulder pain after a car

accident.
Q. Right. So --
A. So, yes, you could have shoulder problem after

car accident.

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

40

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 254 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

(Whereupon, a brief recess was taken from

23:47 p.m. to 2:58 p.m.)
Q. BY MR. GONZALEZ: So I guess I was asking about
trauma. Is that a high percentage of cases, that you
see patients like myself that have had trauma, causing
impingement problems in the shoulder, would be a cause
ofthat. problem?
A. Well, a trauma -- the shoulder problem can be
caused by either trauma or already have existing
degenerative changes.
Q. Is there anything anywhere in the record that
indicates that I had degenerative change in my shoulder,

other than, you know, prior to 2009?

A. I don't know. I didn't see your record before
2009.
Q. Okay. That's not something you would look at,

to see if there was prior treatment of the shoulder for
the same problem?
A. I would look, but I don't remember.

Q. But there's nothing in the notes in 2013 or

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

4i

 

 
he

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 255 of 284

10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

 

2012 that indicates you saw something that was before

2009?

THE WITNESS: I do remember you said you got an
injection outside the VA, so you did get treatment
outside of the VA. I. remember in my note saying

somewhere there.

Q. BY MR. GONZALEZ: Can you show me where --
A. Yeah, I don’t. remember.

Q. ~- where it indicates -~

A. First time I saw you.

(Reviews document. )

See, you had a cortisone injection of the right
shoulder, but did not help. That's the first time I saw
you. So you got it somewhere. You told me, or I saw in
the note or somewhere. I don't remember.

Q. Dr. Siegel -- you're talking about when

Dr. Siegel gave me the injection?

A. I don't know. But --

Q. But you said it.was outside the VA, so I want
to know, is it something you saw in the records that was
outside the VA? Because I don't recall being treated
outside the VA at the time.

At the time do you recall --

Accuracy-Plus. Reporting, Inc. (916) 787-4277

 

42

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 256 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

I don't --

-- that I was treated outside the VA?

I'm not -- I'm not a hundred percent sure.
And this is in August of. 2012?

Yeah. The first time I see you, you said you

got a cortisone injection, already in the past.

Q. Right.
A. But I'm not sure if it's from Dr. Siegel.
Q. Are you aware that Dr. Siegel gave me
injections ~-
A. No, I'm not aware.
Q. -~ in the shoulder?
A. No.
Did he give the injection into the shoulder?
Q. Yes. It's in the medical records, yeah.
Why did you not refer me -- again, could you

explain why did you not refer me to the orthopedic unit?

Q.

BY MR. GONZALEZ: Well, just refresh my memory.

I don't recall why you said you didn't consider -- or

didn't refer me to the orthopedic unit.

A.

What do I do first, is refer people to get

physical therapy. Because the surgeon, orthopedic

43

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 257 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

surgeon —-- I mean, your case is not: necessary, needs to
get a surgery right away. It's not a surgical urgency.
So we usually always do conservative treatment
first. That's the first step. That's why I send you to
physical therapy.
Then when I saw you the second time, your
shoulder pain is better, but you have more neck pain.
Q. But you were aware I've been under treatment

since 2009?

A. I don't remember.

Q. You never discussed with Dr. Siegel any of
your ~-

A. No. Like I said, I only saw Dr. Siegel once.
That was --

Q. So there was no consult between you and

Dr. Siegel about why this was still going on, this
particular shoulder pain was still going on since 2009?
A. I didn't send any note to Dr. Siegel.

Qo. Okay. Again, in your opinion, what is the
importance of having an MRI, magnetic resonance imaging,
in cases like impingement, and this sort of thing?

A. The purpose of MRI, for impingement, almost
never order MRI right away. Almost never, unless the
patient really insist. The reason I will order MRI is

if I suspect a sudden tear and if I suspect this

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

44

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 258 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

acromial -- not acromial -- labrum tear. That's the
Cartilage that connect the joint. Then, you know, that
surgical may be indicated.

For subacromial, a lot of times it gets better
on its own, a lot of times, or especially with physical
therapy or resting. So.you never -- I would never refer
to surgeon right away. Because surgery is not always
have good outcome. It's a -- surgery itself is a trauma
to your body.

Q. But as to MRIs, do you consider them important

as far as diagnosing tears?

THE WITNESS: If I suspect a tear, I would
order MRI, because I may think I may refer to the
surgeon. If it's just subacromial impinge- -- just
impingement, I would not order MRI.

QO. BY MR. GONZALEZ: But a patient could have a
tear, and you may not diagnose it, because you only are
speculating, maybe, or guessing that there is no tear,

based on what you're examining the patient with?

THE WITNESS: There's no urgency to -~ can you

Accuracy—-Plus Reporting, Inc. (916) 787-4277

 

45

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 259 of 284

1 say your question again?

o~
2 Q. BY MR. GONZALEZ: Sure.
3 Isn't. it possible that you could make a
4 mistake, because you can't see a tear with the natural
5 eye that may be there, and make a mistake in diagnosis,
6 where if someone may have a tear, but it doesn't
7 indicate, because they may have a pain tolerance that
8 doesn't indicate what you think might be a tear?
9 A. But based on your case, you're able to, you
10 know, forward 140 degree, and the abduction 100 degree,
11 the complete tear is very, very, very unlikely. So
12 that's why I didn't -- I never suspect a tear on you.
13 Q. Right. But is it only complete tears, full

7 14 tear -- when you say "complete tears," are you talking
15 about full-thickness tear? Right?
16 A. I'm talking about, yeah, right. Full-thickness
17 tear, you have trouble.
18 For partial tear, I guess you can still do some
19 range of motion and --
20 QO. Partial tears, you can move but --
21 A. Right.
22 Q. -~ but they are more painful than full, as you
23 said earlier?
24 A. (Nods head up and down.)
25 es |

 

 

46

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 260 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Qo. BY MR. GONZALEZ: Are partial tears usually
more painful, or can be more painful than full-thickness
tears?

A. For impingement purpose, if it's for -- if it's
torn, the tendon retract and get away from the
impingement, so it's less painful. But if it's partial
torn, the tendon still under the bony space can be still
impinged when you move it, so it can be still painful,

when you do the range or motion.

Q. BY MR. GONZALEZ: Are you aware that. I went --
I had surgery in July of 2013 for the shoulder trauma?
A. The last time I saw you was February 2013.

Now, you didn't come back twice. That was the last time
I saw you. I didn't know you have a surgery after that.
QO. So would you find it reasonable that an
orthopedic surgeon did determine that I had at least one

tear, possibly two, in my shoulder?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

47

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 261 of 284

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

a

A. I can't answer that. I mean, I can't answer
how to -- how orthopedic surgeon think, what's their
assessment.

Q. Okay. But if, in fact, the orthopedic surgeon

did find there were tears --

>

You had MRI?

Yes. After I left the VA, I had MRIs.

tO

And if, in fact, the orthopedic surgeon did
identify there were tears, was that something that

wasn't detected while I was at the VA?

48
Accuracy~-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 262 of 284

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

THE WITNESS: I can't answer. I only saw you
three times. You were no show twice. I mean, this is
such a short period of time. How would I know?

Q. BY MR. GONZALEZ: But in the time that I saw
you, and in the time I saw Dr. Siegel, neither one of
you ever detected that I had tears?

A. Was it a complete tear?

Ry EE
EE eee
me i
eee
Pe ns
EE ees ees | eee
es
QO. BY MR. GONZALEZ: In evaluating all of the
notes, I mean, that you looked at from --
A. My three notes.
Q. Your notes only. You're only looking at your
notes; correct? You didn't look at any other notes, any

other history --

Q. BY MR. GONZALEZ: --~ regarding my care?

Accuracy-Plus Reporting, Inc. (916) 787+4277

 

49

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 263 of 284

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. I mean, it was. a long time ago. I don't

remember.

Q. BY MR. GONZALEZ: I'm asking, did you look at
the history -- before seeing you August 2012, the
history back to, let's say, to the auto accident, when I
first went in complaining about the shoulder injury?

A. I don't remember for sure if you look at yours,
but if there's a patient referred to me; I always look
at the primary care doctor note or the related, you
know, issue or problem.

Say, if somebody referred to a back problem,

I -~ you're already seeing somebody. I always see that
person's note.

But I don't remember specific to you if I
looked at Dr. Siegel's or somebody else's note or not.
Q. Do you recall if there were any MRIs that were
taken of my shoulder between the car accident when I
first went to --

A. I don't recall. That was a long time ago.

50
Accuracy~Plus Reporting, Inc, (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 264 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Q. BY MR. GONZALEZ: And the last time that you
saw me in February of 2013?

A. I don't recall.

Q. You don't recall. Okay.

Did you ever have a conversation with me about
the side effects that may cause blindness from
medications?

A. I never said that, because for sure I looked at
your medication. I didn't think any of the medication
was causing blindness on you,

Q. So if there wasn't medications provided for,
let's say, coronary heart disease, that may have
blindness as a complication, or a stroke -- is that
correct, that blindness or a stroke may be a

complication of coronary heart disease?

THE WITNESS: Yeah, you're right. I'm not

internist.

Accuracy—Plus Reporting, Inc. (916) 787-4277

 

51

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 265 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. BY MR. GONZALEZ: You are a physician, are you
not?

A. Yeah, but everybody has their own specialty.
Q. Correct. But you are a physician?

A. Yes, I am.

Q. You know general medicine; correct?

A. Depends. What do you define "general

medicine"?

Q. Well, before you became a specialist, you had

to go to medical school; is that correct?

A. Yes. One year internal medicine training.

QO. Well, my question is, are you saying that you

don't know that a stroke can be the result of untreated

coronary heart disease?

EO
a |

THE WITNESS: This is -~

OE
a
ee
es ee
SS
a

ee

52
Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 266 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. BY MR. GONZALEZ: Well, you acknowledge that I

had lost vision?

Q. BY MR. GONZALEZ: Dr. Lee, I'm not trying to
trick you. I'm just trying to ask you. Are you
familiar with the side effects or the negative effects

of untreated coronary heart disease?

THE WITNESS: The side effect of untreated

coronary artery disease?

Q. BY MR. GONZALEZ: Yes. Are you --
A. Yeah. That's leads to heart attack.
Q. Okay. Is stroke one of those things that could

possibly occur also?

Accuracy-Plus: Reporting, Inc. (916) 787-4277

 

53

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 267 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. From coronary artery ~-

EO

THE WITNESS: I can answer that if you want.

ee eee
es
Pe

THE WITNESS: Okay. Sorry.

EO
Q. BY MR. GONZALEZ: You're qualified to answer, I
know, so go ahead, please.
A. So for coronary artery disease, straight leads
to stroke, no. But after stroke, if people have really
bad heart, then that could form -- the heart is not
pumping blood sufficiently, if they're forming a clot,
then the clot dislodge and travel to the brain and block
the artery, that can lead to.stroke.
Q. And the reason I'm asking this question is
because earlier you said that you were concerned that I
had a stroke or a potential stroke in my brain, correct,
and that's why you wanted to get. me on to the aspirin?
A. Because you said you have vision loss, so I
worry about the vision loss could lead to stroke.
That's why I put you on aspirin.
Q. Okay. And so -- I understand that you didn't

take me off of the Motrin --

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

54

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 268 of 284

1 A. I ask you to stop Motrin.

2 Oe
3 es Ge

4 Q. BY MR. GONZALEZ: You said in your notes you

5 told me to stop taking Motrin?

6 A. Right.

7 Q. And you didn't take me off the Motrin, because
8 the Motrin may have had some effect with some other part

9 of my body, let's say, my kidneys or perhaps my

10 circulation?

11 A, I don't understand your question.

12 Q. Okay. You did put me on aspirin; is that

13 correct?

14 A. Right.

15 Q. And that was because it has an anticoagulant
16 quality?

17 A. Right.

18 Q. And was that. because the -- putting someone on
19 aspirin, putting me on aspirin, would help to maybe
20 reverse what happened with my eye?

21 Ss es
| i |
| a a a
24 | eee

25 Qo. BY MR. GONZALEZ: So you also put me on the

 

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

55

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 269 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

aspirin, because you wanted to make sure that I wouldn't

have a stroke in my brain?

THE WITNESS: That's ~~ aspirin is used to --
when you suspect, you know, people maybe have embolic
stroke, then you just give aspirin. That's standard
practice.

Aspirin is -- you have no contraindication to
take aspirin, so that's why I give you aspirin.

Q. BY MR. GONZALEZ: What told you that I

didn't have -- what indicated to you that I didn't have
any contraindications to having aspirin?

A. Only somebody have a GI bleed. And you don't
have any GI -- you don't have any contraindication I can
think of, so....

Q. So does the aspirin help to reverse maybe the

effects of a stroke? Is that what I understand? Or is

it only just to prevent --

A. To prevent.

Q. -- damage from a stroke?

A. It's to prevent.

Q. Preventive?

A. Right.

Q. Okay. And you never had said to me when you

56
Accuracy~Plus Reporting, Inc. (916) 787-4277

 

 

 
 

Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 270 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

were typing in your ~- when you were typing -- when you
were treating me in February and January of 2013, you
never said to me that my blindness could be from side
effects from the medications?

A. No, it's not possible. Because you have

single -- your single vision -- I don’t know any
medication can cause single -- single-eye vision loss.

I simply -- I don't know. Why would I tell you that? I
won't even know myself.

Q. But you're saying that doesn't happen at all,

or is it just that you don't know?

A. I don't know. I mean, causing single --
Q. It can happen?
A. I. don't know.

Q. Are there physical reasons why someone could
have the vision loss? Is there like a thrombus, you
know, a piece of -- you know, a cluster of, you know,
cholesterol, hardening of the arteries, you know,
atherosclerosis, are those things that can also cause

strokes?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

57

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 271 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

EE Oe
ee
a Eee
es
— --

A. Yeah. If you have atherosclerosis in your
artery, those plaque, if it dislodge, can travel to your
brain, and the blocked artery then can cause stroke.

Qo. So putting -- prescribing aspirin would help to
avoid something like that?

A. It's thinning the blood, prevents the platelet
aggregation. Yes, that's the purpose of it.

Q. Just a few more questions.

When you had me as a patient, is it -- any
patient that you see, do you typically look at their
laboratory report results in the past in determining
what medications you might prescribe for them?

A. In general, I do look at the Lab.

Q. Is there anything in my lab reports that
indicated that I had abnormalities of any particular
sort?

Ee ee eee

THE WITNESS: I don't remember.

a me Oe
PE

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

58

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 272 of 284

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

Q. Okay. And have you looked at the surgical
report that was done by Mercy?

A. Why would I look at them? The last time I saw
you was in February. You never came back.

Q. I'm just asking. Have you looked at any of the
medical reports from Mercy?

A. No. No, I didn't.

Q. So as you sit here today, though, this is the

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

60

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 273 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

first time you found out that there was surgery that was
performed in July of 2013?

MR. BRODERICK: I might have told her. I don't

remember.
0. BY MR. GONZALEZ: For my shoulder.
A. I think he told me you had shoulder surgery,

but I don't know the detail at all. I never seen the
report. I mean, the document.

Q. In your opinion, the impingement that you
diagnosed, do you feel that it wasn't -- it didn't

require surgery?

I would not refer to people to surgery right

DP

away.
a Oe

ne 2 eee
ee

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

61

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 274 of 284

19

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

os" y
I
i

Yeah. In three visits that you saw me, did you
have a report that said the shoulder pain, the

impingement, was directly coming from the neck?

>

Not in my impression. My impression is that
you had a shoulder impingement, and you had a neck
problem. You have two different things.

Q. That's what I wanted to identify, right. There

were two different things; right?

>

Right. That's my impression. From the first

time I saw you, I said two different things you have.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

64

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 275 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

QO. BY MR. GONZALEZ: But you also referred that

you didn't know at the time whether I had a stroke or

wouldn't have a stroke to my brain until you got the MRI

report back?

A. Of course. I mean, how would anybody -- I

mean, especially in your case, you just have vision

loss. It's not like somebody present a very classic

sign of stroke. You pretty much --~ but in your case,

just one eye vision loss, you know, the possibility --

stroke is on the high list, based on my training.

That's why I put you on aspirin.

Q. Okay. So -— but just like the MRI ruled out

that I didn't have a stroke in my brain?

A. Right.

0. -~ an MRI would have helped to rule out that I

didn't have a tear in my shoulder, though?
oe ae

QO. BY MR. GONZALEZ: Isn't that correct?
Oe es ©

7 ee ee

Ee

Q. BY MR. GONZALEZ: Is there any difference

between having the use of an MRI for the shoulder, as

opposed to using the MRI for the brain?

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

69

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 276 of 284

10

1i

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

A. But the consequences is huge. Somebody with a
stroke, it's -- it's like detrimental to the function.
But somebody with chronic pain on the shoulder, it's not
going to result in the same consequence of somebody
suffers stroke.
Q. But I'm not asking about consequences. I'm
asking about the use of the MRI is a benefit. Just like
it was for the benefit of the brain, it would have been
a benefit to the shoulder --

EE Oe
Q. BY MR. GONZALEZ: -- in diagnosing problems?

Is that correct?

Q. BY MR. GONZALEZ: “Doctor, is that not correct?
A. If you want to find out if there's a tear in

the shoulder, I guess MRI is the image.

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

70

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 277 of 284

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

(The deposition concluded at 3:39 p.m.)

~--o00---

71

Accuracy-Plus Reporting, Inc. (916) 787-4277

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 278 of 284

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

STATE OF CALIFORNIA. )
) ss.
COUNTY OF EL DORADO )

I, JEANETTE L. VISSIERE, a Certified Shorthand
Reporter No. 10431 for the State of California, do
hereby certify:

That prior to being examined, the witness,
JEAN LEE, M.D., M.S., named in the foregoing deposition,
was by me duly sworn to testify the truth, the whole
truth, and nothing but the truth;

That said deposition was taken down by me in
shorthand at the time and place therein named and
thereafter reduced by me to typewritten form, and that
the same is a true, correct, and complete transcript of
said proceedings.

Before completion of the deposition, review of
the transcript [ j was [ ] was not requested. If
requested, any changes made by the deponent (and
provided to the reporter) during the period allowed are
appended hereto,

I further certify that I am not interested in
the outcome of the action.

Witness my hand this 10th day of May, 2018

JEANETTE L. V IERE, RPR, CLR, CSR #10431

Accuracy~Plus Reporting, Inc. (916) 787-4277

 

   

72

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 279 of 284

EXHIBIT “E”

 

 
 

 

Case Pt S-cv-OT SSF E=PB—PucOTeM 15
CLAIM FOR DAMAGE, INSTRUCTIONS: Picese read coreuly the eructone on the ©'| FORM APPROVED

 

 

 

 

reverse side and supply information requested on both sides af this | OMB NO. 1105-0008
INJ URY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for
additional instructions.
1. Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.
Department of Veterans Affairs Daniel E. Gonzalez
4300 Black Avenue,
P.O. Box 847
Pleasanton CA 94566
3. TYPE OF EMPLOYMENT 4, DATE OF BIRTH 5. MARITAL STATUS 8. DATE AND DAY OF ACCIDENT 7. TIME (A.M. OR P.M.)
miTARY [| CIVILIAN 08/09/1949 Single 05/07/2018 Monday 1:30 P.M.

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Per Bivens Act, H.I.P.P.A., 42 U.S.C. §§ 1983, 28 U.S.C. §§ 1346(b), 2401(b), 2675(a)(b), 2679(b)(2)(A)(B), and 2780(h). The
VA failed to correctly diagnose and treat claimants’ two rotator cuff tears, leaving permanently blind in 2013. In May 2018 the
DOJ attorneys and VA doctors violated the duty of confidentiality owed to claimant by conspiring with an orthopedic surgeon to
broadcast the private VA psychotherapy notes of claimant without the veterans’ written authorization. The orthopedic surgeon
signed a declaration under the penalty of perjury that falsely swore claimant sexually molested children.

 

9. PROPERTY DAMAGE

 

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

:

 

10, PERSONAL INJURY/WRONGFUL DEATH

 

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Legal abuse syndrome related to post-traumatic stress disorder, defamation, assault, battery, abuse of process, and/or
malicious prosecution. The DOJ defense attomeys and VA doctors knew, or it was reasonably clear they knew, that the
statement by James Van den Bogaerde declaring claimant committed sexual molestation of children was false, retaliatory, and
defamatory with the maliciously purpose and intent to inflict permanent and irreparable harm, loss, and damage to claimant.

 

 

 

 

 

 

1. WITNESSES
NAME ADDRESS (Number, Street, City, State, and Zip Code)
Gregory T. Broderick Department of Justice, 507 | Street, 10th Floor, Sacramento CA 95814
Secretary, Robert Wilkie Dept. of Veterans Affairs, 810 Vermont Ave,, NW, Room 1000 Washington, Dg
David Siegel, M.D. Sacramento VA Medical Center 10535 Hospital Way, Mather, CA 95655
12, (See instructions on reverse). AMOUNT OF CLAIM (in dollars)
12a, PROPERTY DAMAGE 12b, PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
25,000,000 25,000,000 50,000,000

 

 

 

 

1 CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

   

 

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM }14. DATE OF SIGNATURE
inca LE Pie ea whe. (916) 247-6886 10/16/2019
em PENALTY FOR PRESENTING CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
FRAUDULENT CLAIM CLAIM OR MAKING FALSE STATEMENTS
The claimant is liable to the United States Government for a civil penalty of not less than Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

 

Authorized for Local Reproduction NSN 7540-00-634-4046 STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable PRESCRIBED BY DEPT. OF JUSTICE
95-109 28 CFR 14.2

 

 

 

 
 

“CV= = = S-FiIreru4a2z7720- Page ZeT Of 284
INSURANCE COVERAGE

 

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance Coverage of the vehicle or property.
15, Do you carry accident Insurance? [| Yes _ if yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number. No

 

 

48. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible? L] Yes No | 17. If deductible, state amount.

 

 

18. if a claim has been fited with your carier, what action has your insurer taken or proposed to take with reference to your claim? {It is necessary that you ascertain these facts).

 

19. Do you carry public liability and property damage insurance? | Yes if yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). No

 

INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

Complete all items - Insert the word NONE where applicable.

ACLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL

AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within The amount claimed should be substantiated by competent evidence as follows.
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is {a) In support of the claim for personal injury or death, the claimant should submit a
maited. written report by the attending physician, showing the nature and extent of the injury, the
nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
| and the period of hospitalization, or incapacitation, attaching itemized bills for medical,

if instruction is needed in completing this form, the agency fisied in iter #1 on the reverse hospital, or burial expenses actually incurred.

side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Tite 28, Code of Federa! Regulations, Part 14. . :
Many agencies have published supplementing regulations. If more than one agency is (6) in support of claims for damage to property, which has been or can be economically
involved, please state each agency. repaired, the claimant should submit at least two itemized signed statements or estimates
by reliable, disinterested concems, or, if payment has been made, the itemized signed
receipts evidencing payment ,

The claim may be filled by a duty authorized agent or other legal representative, provided
evidence satisfactory to the Goverment is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative (c) in support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. {f the claim is signed by the agent or the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be cost of the property, the date of purchase, and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant | after the accident. Such statements should be by disinterested competent persons,

as agent, executor, administrator, parent, guardian or other representative. preferably reputabie dealers or officials familiar with the type of property damaged, or by
two or more competitive bidders, and should be certified as being just and correct.

if claimant intends to file for both personal injury and property damage, the amount for

 

 

each must be shown in item number 12 of this form. {d) Faiture to specify a sum certain will render your claim invalid and may result in
forfeiture of your rights.
PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e){3), and B. Principal Purpose: The information requested is to be used in evaluating claims.
concems the information requested in the letter to which this Notice is attached. C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
A Authority. The requested information is solicited pursuant to one or more of the submitting this form for this information.
following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2674 ef seq.,28C.F.R. | D. Effect of Failure to Respond: Disctosure is voluntary. However, failure to supply the
Part 14. Tequested information or to execute the form may render your claim “invafid.”

 

 

PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpase of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per

response, including the time for reviewing instructions, searching existing data sourcee, gathering and maintaining the data needed, and completing and reviewing the collection of

information. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts

fame Attention: Raperwork Reduction Staff, Civit Division, U.S. Department of Justice, Washington, DC 20530 or to the Offica of Management and Budget Do not mait completed
ms) ese addresses.

 

STANDARD FORM 95 REV. (2/2007) BACK

 

 

 
Case.2:15-cv-01997-MCE-DR. Document159. Filed O4/2°7/20. Rage

 

| FORM APPROVED

INSTRUCTIONS: Please read carefully the instructions on the
CLAIM FOR DAMAGE, reverse side and supply information requested on both sides of this OMB NO. 1105-0008
INJURY, OR DEATH form. Use additional sheet(s) if necessary. See reverse side for

 

 

additional instructions.

 

 

4, Submit to Appropriate Federal Agency: 2. Name, address of claimant, and claimant's personal representative if any.
(See instructions on reverse). Number, Street, City, State and Zip code.

Department of Justice Daniel E. Gonzalez

4300 Black Avenue,

P.O. Box 847

Pleasanton CA 94566
3. TYPE OF EMPLOYMENT 4. DATE OF BIRTH §. MARITAL STATUS 6. DATE AND DAY OF ACCIDENT 7. TIME (AM. OR PM)

miiTaRY [_]cIVIAN 108/09/1949 Single 05/07/2018 Monday 1:30 P.M.

 

 

 

 

 

8. BASIS OF CLAIM (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence and
the cause thereof. Use additional pages if necessary).

Per Bivens Act, H.1.P.P.A., 42 U.S.C. §§ 1983, 28 U.S.C. §§ 1346(b), 2401(b), 2675(a)(b), 2679(b)(2)(A)(B), and 2780(h). The
VA failed to correctly diagnose and treat claimants’ two rotator cuff tears, leaving permanently blind in 2013. In May 2018 the
DOJ attorneys and VA doctors violated the duty of confidentiality owed to claimant by conspiring with an orthopedic surgeon to
broadcast the private VA psychotherapy notes of claimant without the veterans’ written authorization. The orthopedic surgeon
signed a declaration under the penalty of perjury that falsely swore claimant sexually molested children.

 

9. : PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER, iF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Cade).

 

 

BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See instructions on reverse side).

 

10. PERSONAL INJURYMWRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. !F OTHER THAN CLAIMANT, STATE THE NAME
OF THE INJURED PERSON OR DECEDENT.

Legai abuse syndrome related to post-traumatic stress disorder, defamation, assault, battery, abuse of process, and/or
malicious prosecution. The DOJ defense attomeys and VA doctors knew, or it was reasonably clear they knew, that the claim
or statement by James Van den Bogaerde of claimant committing sexual molestation of children was false, retaliatory, and
defamatory with the maliciously purpose and intent to inflict permanent and irreparable harm, loss, and damage to claimant

 

 

a1. WITNESSES

 

NAME ADDRESS (Number, Street, City, State, and Zip Code)

 

Gregory T. Broderick Department of Justice, 501 | Street, 10th Floor, Sacramento CA 95814
UC Davis Medical Center, Sacramento CA

Third District Court of Appeals, 914 Capito! Mall, Sacramento CA 95814

./ames Van Den Bogaerde, M.D.
Vance W. Raye

 

 

12. (See instructions on reverse). AMOUNT OF CLAIM (in dollars)

 

12a. PROPERTY DAMAGE 12b. PERSONAL INJURY 12c. WRONGFUL DEATH 12d. TOTAL (Failure to specify may cause
forfeiture of your rights).
25,000,000 25,000,000 50,000,000

 

 

 

 

| CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

 

13a. SIGNATURE OF CLAIMANT (See instructions on reverse side). 13b. PHONE NUMBER OF PERSON SIGNING FORM /14. DATE OF SIGNATURE

é

Z : AIA F ten so won, 2 ef
SEA A YUASA Liao
cd & £3

é

 

(916) 247-6886 10/16/2019

 

CIVIL PENALTY FOR PRESENTING
FRAUDULENT CLAIM

The claimant is liable to the United States Government for a civil penaity of not fess than
$5,000 and not more than $10,000, plus 3 times the amount of damages sustained
by the Government. (See 31 U.S.C. 3729).

 

 

CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
CLAIM OR MAKING FALSE STATEMENTS

Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)

 

 

Authorized for Local Reproduction
Previous Edition is not Usable

95-109

NSN 7540-00-634-4046

STANDARD FORM 95 (REV. 2/2007)
PRESCRIBED BY DEPT. OF JUSTICE
28 CFR 14.2

 

 

 
Case 2:15-cv-01997-MCE-DB Document 159 Filed 04/27/20 Page 283 of 284

EXHIBIT “F”

 
Document 159 Filed 04/27/20 Page 284 of 284
U.S. Department of Justice

Civil Division, Torts Branch
Federal Tort Claims Act Staff

 

 

Pest Office Box 888
Benjamin Franklin Station
Washington, D.C. 20044

JGT:GKJ:LWoods:lw

157-16-66075
MAR 25 2g09

CERTIFIED MAIL- «7018 0360 OO00 2631 4114
RETURN RECEIPT REQUESTED

Mr. Daniel E. Gonzalez
4300 Black Avenue
P.O. Box 847
Pleasanton, CA 94566

Re: Administrative Tort Claim of Daniel E. Gonzalez

Dear Mr. Gonzalez:

We have reviewed the administrative tort claim you submitted to the U.S. Department of
Justice on October 25, 2019, relative to the alleged acts or omissions of employees of the United
States Attorney’s Office for the Eastern District of California and the Department of Veterans
Affairs occurring on May 7, 2018. After careful consideration, it has been determined that your
claim is not compensable. Accordingly, your claim must be and hereby is denied.

I am required by law (28 C.F.R. §14.9(a)) to inform you that, if you are dissatisfied with
the denial of your claim under the Federal Tort Claims Act, you may file suit in an appropriate
United States District Court no later than six months after the date of mailing of this notification.

28 U.S.C. § 2401(b).
Very truly yours,
coy * f\ g ye

JAMES G. TOUHEY, JR. —
Director, Torts Branch

ce: Honorable McGregor Scott
United States Attorney
Eastern District of California

Mr. James M. Byrne
General Counsel
Department of Veterans Affairs

 

 
